Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Dated as of March 23, 2018

among

STERIS PLC,

as a Borrower,

STERIS CORPORATION,

as a Borrower,

The Guarantors Party Hereto,

VARIOUS FINANCIAL INSTITUTIONS,

as Lenders,

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

BANK OF AMERICA, N.A.

and

KEYBANK NATIONAL ASSOCIATION

as Syndication Agents

 

 

CITIBANK, N.A.

and

PNC BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

KEYBANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01

 

Certain Defined Terms

     1  

SECTION 1.02

 

Computation of Time Periods

     30  

SECTION 1.03

 

Accounting Terms

     30  

SECTION 1.04

 

Terms Generally

     31  

SECTION 1.05

 

Currency Translations

     31  

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

     33  

SECTION 2.01

 

The Advances and Revolving Commitments

     33  

SECTION 2.02

 

Making the Advances

     33  

SECTION 2.03

 

Swingline Advances

     35  

SECTION 2.04

 

Letters of Credit

     38  

SECTION 2.05

 

[Reserved]

     43  

SECTION 2.06

 

Fees

     43  

SECTION 2.07

 

Termination or Reduction of the Commitments

     44  

SECTION 2.08

 

Repayment of Advances

     44  

SECTION 2.09

 

Interest on Advances

     44  

SECTION 2.10

 

Interest Rate Determination

     45  

SECTION 2.11

 

Optional Conversion of Advances

     47  

SECTION 2.12

 

Optional and Mandatory Prepayments of Advances

     47  

SECTION 2.13

 

Increased Costs

     48  

SECTION 2.14

 

Illegality

     49  

SECTION 2.15

 

Payments and Computations

     50  

SECTION 2.16

 

Taxes

     51  

SECTION 2.17

 

Sharing of Payments, Etc.

     59  

SECTION 2.18

 

Use of Proceeds and Letters of Credit

     59  

SECTION 2.19

 

Evidence of Debt

     59  

SECTION 2.20

 

Defaulting Lenders

     60  

SECTION 2.21

 

Mitigation

     62  

SECTION 2.22

 

VAT

     63  

SECTION 2.23

 

Increases in Revolving Commitments

     64  

 

-i-



--------------------------------------------------------------------------------

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

     65  

SECTION 3.01

 

Conditions Precedent to Closing Date

     65  

SECTION 3.02

 

Conditions Precedent to Revolving Advances and Letters of Credit after the
Closing Date

     67  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     67  

SECTION 4.01

 

Representations and Warranties

     67  

ARTICLE V COVENANTS

     71  

SECTION 5.01

 

Affirmative Covenants

     71  

SECTION 5.02

 

Negative Covenants

     75  

SECTION 5.03

 

Financial Covenants

     81  

ARTICLE VI EVENTS OF DEFAULT

     82  

SECTION 6.01

 

Events of Default

     82  

ARTICLE VII THE AGENTS

     84  

SECTION 7.01

 

Authorization and Action

     84  

SECTION 7.02

 

Administrative Agent Individually

     84  

SECTION 7.03

 

Duties of Administrative Agent; Exculpatory Provisions

     85  

SECTION 7.04

 

Reliance by Administrative Agent

     85  

SECTION 7.05

 

Delegation of Duties

     86  

SECTION 7.06

 

Resignation of Administrative Agent

     86  

SECTION 7.07

 

Non-Reliance on Administrative Agent and Other Lenders

     87  

SECTION 7.08

 

Other Agents

     87  

SECTION 7.09

 

Certain ERISA Matters

     88  

ARTICLE VIII GUARANTY

     90  

SECTION 8.01

 

Guaranty

     90  

SECTION 8.02

 

No Termination

     90  

SECTION 8.03

 

Waiver by the Guarantors

     90  

SECTION 8.04

 

Subrogation

     90  

SECTION 8.05

 

Waiver of Defenses

     91  

SECTION 8.06

 

Exhaustion of Other Remedies Not Required

     91  

SECTION 8.07

 

Stay of Acceleration

     92  

SECTION 8.08

 

Release of Guarantees

     92  

SECTION 8.09

 

Guaranty Limitations

     92  

 

-ii-



--------------------------------------------------------------------------------

ARTICLE IX MISCELLANEOUS

     93  

SECTION 9.01

 

Amendments, Etc.

     93  

SECTION 9.02

 

Notices, Etc.

     94  

SECTION 9.03

 

No Waiver; Remedies

     96  

SECTION 9.04

 

Costs and Expenses

     96  

SECTION 9.05

 

Right of Setoff

     98  

SECTION 9.06

 

Binding Effect

     98  

SECTION 9.07

 

Assignments and Participations

     98  

SECTION 9.08

 

Confidentiality

     103  

SECTION 9.09

 

[Reserved]

     104  

SECTION 9.10

 

Governing Law

     104  

SECTION 9.11

 

Execution in Counterparts

     104  

SECTION 9.12

 

Jurisdiction, Etc

     104  

SECTION 9.13

 

Patriot Act Notice

     105  

SECTION 9.14

 

No Advisory or Fiduciary Responsibility

     105  

SECTION 9.15

 

Waiver of Jury Trial

     105  

SECTION 9.16

 

Conversion of Currencies

     105  

SECTION 9.17

 

Designated Borrowers

     106  

SECTION 9.18

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     107  

SCHEDULES

 

Schedule I

 

–  

 

Commitments

Schedule II

 

–  

 

Administrative Agent’s Office; Certain Addresses for Notices

Schedule III

 

–  

 

Swingline Commitments

Schedule IV

 

–  

 

Existing Letters of Credit

Schedule 4.01(f)

 

–  

 

Legal Proceedings

Schedule 5.01(i)

 

–  

 

Affiliate Transactions

Schedule 5.02(a)

 

–  

 

Liens

Schedule 5.02(e)

 

–  

 

Subsidiary Indebtedness

 

EXHIBITS

   

Exhibit A

 

–  

 

        Form of Notice of Borrowing

Exhibit B

 

–  

 

        Form of Assignment and Acceptance

Exhibit C-1

 

–  

 

        Form of Tax Compliance Certificate

Exhibit C-2

 

–  

 

        Form of Tax Compliance Certificate

 

-iii-



--------------------------------------------------------------------------------

Exhibit C-3

 

–  

 

Form of Tax Compliance Certificate

Exhibit C-4

 

–  

 

Form of Tax Compliance Certificate

Exhibit D

 

–  

 

Form of Borrower Joinder Agreement

Exhibit E

 

–  

 

Form of Guarantor Joinder Agreement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement (this “Agreement”) dated as of March 23, 2018 is among
STERIS plc, a public limited company organized under the laws of England and
Wales, (“STERIS plc”), as a Borrower, STERIS Corporation, an Ohio corporation
(“STERIS Corporation”), as a Borrower, the other Guarantors (as defined below)
that are parties hereto from time to time, the Lenders (as defined below) that
are parties hereto, and JPMorgan Chase Bank, N.A., as administrative agent
(together with any successor thereto appointed pursuant to Article VII, and
including any applicable designated Affiliate, the “Administrative Agent”) for
the Lenders.

RECITALS

WHEREAS, the Borrowers are party to the Credit Agreement dated as of March 31,
2015, among the Borrowers, the lenders and agents party thereto, JPMorgan Chase
Bank, N.A., as administrative agent, and others (as amended, modified, extended
or otherwise supplemented as of the date hereof, the “Existing Credit
Agreement”).

WHEREAS, the Borrowers, Lenders and the Administrative Agent desire to repay and
terminate in full the Existing Credit Agreement and enter into this Agreement
upon and subject to the terms and conditions hereinafter set forth.

IN CONSIDERATION THEREOF the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01    Certain Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Acquisitions” means the indirect or direct acquisition of (a) all of the
outstanding capital stock of STERIS Corporation by STERIS plc pursuant to that
certain Agreement and Plan of Merger, dated as of October 13, 2014, by and among
STERIS Corporation and other parties thereto, as amended, and (b) all of the
outstanding shares of Synergy Health plc.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

“Advance” means any Swingline Advance or Revolving Advance, as appropriate.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

“Agent Parties” has the meaning set forth in Section 9.02(c).

“Agents” means, collectively, the Administrative Agent, the Joint Lead
Arrangers, each Syndication Agent and each Documentation Agent.

“Aggregate Revolving Commitments” means, at any time, the aggregate amount of
the Revolving Commitments of all Lenders at such time.

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate amount
of the Revolving Credit Exposures of all Lenders at such time.

“Agreement” has the meaning set forth in the introduction hereto.

“Agreement Currency” has the meaning set forth in Section 9.16.

“Alternative Currency” means (x) Sterling, Euro, Canadian Dollars, Australian
Dollars, Swedish Kronor, Swiss Francs, Japanese Yen and (y) any other readily
available currency freely convertible into Dollars, in the case of this clause
(y) (a) for which Eurocurrency Rates can be determined by reference to the
applicable Bloomberg screen as provided in the definition of “Eurocurrency Rate”
and (b) that has been designated by the Administrative Agent as an Alternative
Currency at the request of the Borrowers and with the consent of (i) the
Administrative Agent and (ii) each Lender with a Revolving Commitment. In order
to implement any Alternative Currency approved by the applicable Lenders as set
forth in clause (y), the Administrative Agent and the Borrowers may make any
technical or operational changes to this agreement as necessary without any
further consent from any Lenders.

“Alternative Currency Advance” means an Advance denominated in an Alternative
Currency.

“Alternative Currency Equivalent” means, on any date, (a) with respect to any
amount in an Alternative Currency, such amount, and (b) with respect to any
amount in any currency other than such Alternative Currency, the equivalent in
such Alternative Currency of such amount, determined by the Administrative Agent
pursuant to Section 1.05 using the Spot Rate with respect to such currency at
the time in effect pursuant to the provisions of such Section 1.05.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

“Alternative Currency Sublimit” means $500,000,000. Wherever this Agreement
states that the Dollar Equivalent of the Aggregate Revolving Credit Exposure
denominated in Alternative Currencies may not exceed the Alternative Currency
Sublimit (or words of like import or effect), such concept shall also be deemed
to include a restriction that at no time shall the Dollar Equivalent of the
Aggregate Revolving Credit Exposure denominated in Swedish Kronor exceed
$100,000,000.

 

-2-



--------------------------------------------------------------------------------

“Anti-Corruption Laws” has the meaning set forth in Section 4.01(s).

“Applicable Adjusted Percentage” means, with respect to any Lender, the
percentage of the Aggregate Revolving Commitments, represented by such Lender’s
Revolving Commitment; provided that when a Defaulting Lender shall exist, then
such percentage shall mean the percentage of the total Revolving Commitments
(disregarding any Defaulting Lender’s Revolving Commitment) represented by such
Lender’s Revolving Commitment (if the Revolving Commitments have terminated or
expired, the Applicable Adjusted Percentages shall be determined based upon such
Lender’s share of the aggregate Revolving Credit Exposures at that time).

“Applicable Creditor” has the meaning set forth in Section 9.16.

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Applicable Lending Office” or similar concept in
its Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office, branch, Subsidiary or affiliate
of such Lender as such Lender may from time to time specify to the Borrowers and
the Administrative Agent.

“Applicable Margin” means the rate per annum set forth under the corresponding
heading below based on the Level set forth below in effect as of such date:

 

    

Applicable Margin

      

Leverage Ratio

   Applicable
Margin for
Eurocurrency
Rate Advances     Applicable
Margin for
Base Rate
Advances     Facility Fee  

Level 1

   Greater than or equal to 3.00:1.00      1.30 %      0.30 %      0.20 % 

Level 2

   Less than 3.00:1.00 but greater than or equal to 2.50:1.00      1.20 %     
0.20 %      0.175 % 

Level 3

   Less than 2.50:1.00 but greater than or equal to 2.00:1.00      1.10 %     
0.10 %      0.15 % 

Level 4

   Less than 2.00:1.00 but greater than or equal to 1.50:1.00      1.00 %      0
%      0.125 % 

Level 5

   Less than 1.50:1.00 but greater than or equal to 1.00:1.00      0.90 %      0
%      0.10 % 

Level 6

   Less than 1.00 to 1.00      0.80 %      0 %      0.075 % 

 

-3-



--------------------------------------------------------------------------------

For the period from the Closing Date until the last day of the calendar month in
which the financial statements are delivered for the first fiscal quarter that
the financial covenants in Section 5.03 are tested (or, if earlier, required to
be delivered) to the Administrative Agent, the pricing grid shall be deemed to
be the Level set forth above that would be applicable based on the last
delivered financial statements under the Existing Credit Agreement prior to the
Closing Date. Changes to the applicable Facility Fee and Applicable Margin shall
be effective as of the first day of the first calendar month (the “Reset Date”)
after the date upon which the Administrative Agent is delivered (or, if earlier,
required to be delivered), the required financial statements of STERIS plc. In
the event that the applicable financial statements are not delivered on or prior
to such Reset Date or to the extent an Event of Default has occurred and is
continuing on such Reset Date, the applicable Level shall be deemed to be
Level 1 from such Reset Date until such event is cured.

“Applicable Minimum Amount” means with respect to (i) Revolving Advances (other
than Swingline Advances), an amount equal to (1) if such Advances are
denominated in Dollars, in the case of Eurocurrency Rate Advances, $5,000,000 or
a whole multiple of $1,000,000 in excess thereof and in the case of Base Rate
Advances, $1,000,000 or a whole multiple of $250,000 in excess thereof, (2) if
such Advances are denominated in Pounds Sterling, £5,000,000 or a whole multiple
of £1,000,000 in excess thereof, (3) if such Advances are denominated in Euro,
€5,000,000 or a whole multiple of €1,000,000 in excess thereof, (4) if such
Advances are denominated in Canadian Dollars, C$5,000,000 or a whole multiple of
C$1,000,000 in excess thereof, (5) if such Advances are denominated in Swiss
Francs, SF5,000,000 or a whole multiple of SF1,000,000 in excess thereof, (6) if
such Advances are denominated in Japanese Yen, ¥500,000,000 or a whole multiple
of ¥100,000,000 in excess thereof, (7) if such Advances are denominated in
Australian Dollars, AU$5,000,000 or a whole multiple of AU$1,000,000 in excess
thereof, (8) if such Advances are denominated in Swedish Kronor, SEK35,000,000
or a whole multiple of SEK7,000,000 in excess thereof, (9) if such Advances are
denominated in another Alternative Currency, the Alternative Currency Equivalent
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof, and (ii) in
the case of Swingline Advances, (1) if such Advances are denominated in Dollars,
$1,000,000 or a whole multiple of $250,000 in excess thereof, (2) if such
Advances are denominated in Pounds Sterling, £1,000,000 or a whole multiple of
£250,000 in excess thereof and (3) if such Advances are denominated in Euro,
€1,000,000 or a whole multiple of €250,000 in excess thereof.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

“Australian Dollars” or the sign “AU$” means the lawful currency of the
Commonwealth of Australia.

 

-4-



--------------------------------------------------------------------------------

“Availability Period” means the period from the Closing Date to the Revolving
Maturity Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the NYFRB Rate plus 1/2 of 1%, (b) the rate of interest in effect for
such day as publicly announced from time to time by JPMorgan Chase Bank, N.A. as
its “prime rate,” and (c) the Eurocurrency Rate for a one-month Interest Period
plus 1.00%. The “prime rate” is a rate set by JPMorgan Chase Bank, N.A. based
upon various factors including JPMorgan Chase Bank, N.A.’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. If the Base Rate is being used as an alternate rate of
interest pursuant to Section 2.10 hereof, then the Base Rate shall be the
greater of clause (a) and (b) above and shall be determined without reference to
clause (c) above. For the avoidance of doubt, if the Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.09(a)(i).

“Borrowed Debt” means any Debt for money borrowed, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt represented by
notes, bonds, debentures or other similar evidences of Debt for money borrowed.

“Borrower” means, to the extent party hereto, each of STERIS plc, STERIS
Corporation and any Designated Borrowers.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower, which:

(i)     where it relates to a Treaty Lender that is a Lender on the day on which
this Agreement is entered into, contains the scheme reference number and
jurisdiction of tax residence stated opposite such Lender’s name in Part I of
Schedule I; and

(1)    where the relevant Borrower is a Borrower on the Closing Date, is filed
with HM Revenue & Customs within 30 days of the date of this Agreement; or

(2)    where the relevant Borrower has become a Borrower after the Closing Date,
is filed with HM Revenue & Customs within 30 days of the date on which that
relevant Borrower becomes such a Borrower; or

 

-5-



--------------------------------------------------------------------------------

(ii)    where it relates to a Treaty Lender that is a New Lender, contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the relevant Assignment and Acceptance, and:

(1)    where the relevant Borrower is a Borrower as at the relevant Transfer
Date, is filed with HM Revenue & Customs within 30 days of that Transfer Date;
or

(2)    where the relevant Borrower is not a Borrower as at the relevant Transfer
Date, is filed with HM Revenue & Customs within 30 days of the date on which
that relevant Borrower becomes a Borrower.

“Borrower Materials” has the meaning specified in the last paragraph of
Section 5.01.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and currency made by each of the Lenders to the Borrowers pursuant to
Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
obligations denominated in Dollars is located; provided, that (a) when used in
connection with a Eurocurrency Rate Advance, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in the
relevant currency in the interbank eurocurrency market, (b) when used in
connection with an Alternative Currency Advance, the term “Business Day” shall
also exclude any day on which commercial banks in London (or in the case of
Swingline Foreign Currency Advances, the city in which the relevant funding
office of such Swingline Lender is located) are authorized or required by law to
remain closed and (c) when used in connection with Eurocurrency Rate Advances
denominated in Euro, the term “Business Day” shall also exclude any day on which
the Trans-European Automated Real-Time Gross Settlement Express Transfer System
(which utilizes a single shared platform and which was launched on November 19,
2007 (TARGET2)) (or, if such clearing system ceases to be operative, such other
clearing system (if any) determined by the Administrative Agent to be a suitable
replacement) is not open for settlement of payment in Euro.

“Canadian Dollars” or the sign “C$” means the lawful currency of Canada.

“Cash Equivalents” means (a) marketable direct obligations with maturities of
one year or less from the date of acquisition, issued by or fully guaranteed or
insured by (i) the United States Government or any agency or instrumentality
thereof or (ii) any member state of the European Union; (b) marketable general
obligations issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or any political subdivision, agency or taxing
authority of any such state, commonwealth or territory or any public
instrumentality thereof or any other foreign government or any agency or
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, which are rated at least A- by S&P or
A-1 by Moody’s; (c) marketable direct obligations with maturities of one year or
less from the date of acquisition, issued by an issuer rated at least A-/A-1 by
S&P or

 

-6-



--------------------------------------------------------------------------------

A3/P-1 by Moody’s; or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of investments, and, in either case, maturing within one year from the date of
acquisition; (d) certificates of deposit, time deposits, eurodollar time
deposits, overnight bank deposits, notes, debt securities, bankers’ acceptances
and repurchase agreements, in each case having maturities of one year or less
from the date of acquisition, issued, and money market deposit accounts issued
or offered, by any Lender or by any commercial bank organized under the laws of
the United States of America or any state thereof or foreign commercial bank of
recognized standing having combined capital and surplus of not less than
$100,000,000 or any bank (or the parent company of any such bank) whose
short-term commercial paper rating from S&P is at least A-1 or from Moody’s is
at least P-2 or an equivalent rating from another rating agency; (e) commercial
paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s, or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of investments, and, in either
case, maturing within one year from the date of acquisition; (f) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (d) of this definition, having a term of not more than 30 days, with
respect to notes or other securities described in clause (a) of this definition;
(g) any notes or other debt securities or instruments issued by any Person,
(i) the payment and performance of which is premised upon (A) securities issued
by any state, commonwealth or territory of the United States of America or any
political subdivision or taxing authority of such state, commonwealth or
territory or any public instrumentality or agency thereof or any foreign
government or (B) loans originated or acquired by any other Person pursuant to a
plan or program established by any Governmental Authority that requires the
payment of not less than 95% of the outstanding principal amount of such loans
to be guaranteed by (1) a specified Governmental Authority or (2) any other
Person (provided that all or substantially all of such guarantee payments made
by such Person are contractually required to be reimbursed by any other
Governmental Authority), (ii) that are rated at least AAA by S&P and Aaa by
Moody’s and (iii) which are disposed of by STERIS plc or any member of the
Consolidated Group within one year after the date of acquisition thereof;
(h) shares of money market, mutual or similar funds that (i) invest in assets
satisfying the requirements of clauses (a) through (g) (or any of such clauses)
of this definition, and (ii) have portfolio assets of at least $1,000,000,000;
(i) any other investment which constitutes a “cash equivalent” under GAAP as in
effect from time to time; and (j) any other notes, securities or other
instruments or deposit-based products consented to in writing by the
Administrative Agent.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Closing Date” means the date on which each of the conditions set forth in
Section 3.01 have been satisfied (or waived in accordance with Section 9.01).

“Closing Date Party” means each of: (i) Solar New US Holding Co, LLC, (ii) Solar
New US Parent Co, LLC, (iii) Solar US Acquisition Co, LLC, (iv) American
Sterilizer Company, (v) Synergy Health US Holdings, Inc., (vi) STERIS Inc.,
(vii) Isomedix Inc., (viii) Isomedix Operations Inc., (ix) STERIS Instrument
Management Services, Inc., (x) STERIS Europe, Inc., (xi) United States Endoscopy
Group, Inc., (xii) Synergy Health Limited, (xiii) Synergy Health Holdings
Limited, (xiv) Synergy Health Sterilisation UK Limited, and (xv) Synergy Health
(UK) Limited.

 

-7-



--------------------------------------------------------------------------------

“Commitment” means as to any Lender, the commitment of such Lender to make an
Advance hereunder, as such commitment may be increased or reduced from time to
time pursuant to the terms hereof.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Consolidated Group for such period determined in accordance with GAAP
plus the following, to the extent deducted in calculating such Consolidated net
income: (a) Consolidated Interest Expense, (b) the provision for Federal, state,
local and foreign taxes based on income, profits, revenue, business activities,
capital or similar measures payable by STERIS plc and its Subsidiaries in each
case, as set forth on the financial statements of the Consolidated Group,
(c) depreciation (including depletion) and amortization expense, (d) any
extraordinary or unusual charges, expenses or losses, (e) net after-tax losses
(including all fees and expenses or charges relating thereto) on sales of assets
outside of the ordinary course of business and net after-tax losses from
discontinued operations, (f) any net after-tax losses (including all fees and
expenses or charges relating thereto) on the retirement of debt, (g) any other
non-recurring or non-cash charges, expenses or losses (including charges, fees
and expenses incurred in connection with the Transactions); provided that for
any period of four consecutive fiscal quarters nonrecurring cash expenses added
back pursuant to this clause (g) (other than those in connection with the
Transactions or any acquisition) shall not exceed the greater of (x) $50,000,000
and (y) 10% of Consolidated EBITDA (before giving effect to such nonrecurring
cash add back) for the applicable four quarter period, (h) minority interest
expense, and (i) non-cash stock option expenses, non-cash equity-based
compensation and/or non-cash expenses related to stock-based compensation, and
minus, to the extent included in calculating such Consolidated net income for
such period, the sum of (i) any extraordinary or unusual income or gains,
(ii) net after-tax gains (less all fees and expenses or charges relating
thereto) on the sales of assets outside of the ordinary course of business and
net after-tax gains from discontinued operations (without duplication of any
amounts added back in clause (b) of this definition), (iii) any net after-tax
gains (less all fees and expenses or charges relating thereto) on the retirement
of debt, (iv) any other nonrecurring or non-cash income and (v) minority
interest income, all as determined on a Consolidated basis. Consolidated EBITDA
will be calculated on a pro forma basis as if the Transactions and any related
incurrence or repayment of Debt by STERIS plc or any of its Subsidiaries had
occurred on the first day of the relevant period, but shall not take into
account any cost savings projected to be realized as a result of such
acquisition or disposition other than cost savings permitted to be included
under Regulation S-X of the Securities and Exchange Commission. In addition, in
the event that STERIS plc or any of its Subsidiaries acquired or disposed of any
Person, business unit or line of business or made any investment during the
relevant period, Consolidated EBITDA will be determined giving pro forma effect
to such acquisition, disposition or investment as if such acquisition,
disposition or investment and any related incurrence or repayment of Debt had
occurred on the first day of the relevant period, but shall not take into
account any cost savings projected to be realized as a result of such
acquisition or disposition other than cost savings permitted to be included
under Regulation S-X of the Securities and Exchange Commission; provided, that
if appropriate financial items to calculate Consolidated EBITDA on a pro forma
basis for an acquisition or investment are unavailable or were not prepared in
accordance with GAAP, then STERIS plc may elect not to include such financial
items relating to such acquisition or investment if the amount of Consolidated
EBITDA attributable to such acquisition or investment as reasonably determined
in good faith by STERIS plc is greater than or equal to $0 or is less negative
than negative $25,000,000.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Group” means STERIS plc and its Subsidiaries.

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Consolidated Group on a Consolidated basis determined in
accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and all commissions, discounts and other
fees and charges owed with respect to letters of credit, if any, and net costs
under Hedge Agreements relating to interest rates; provided that if STERIS plc
or any of its Subsidiaries acquired or disposed of any Person or line of
business during the relevant period, Consolidated Interest Expense will be
determined giving pro forma effect to any incurrence or repayment of Debt
related to such acquisition or disposition as if such incurrence or repayment of
Debt had occurred on the first day of the relevant period.

“Consolidated Total Assets” means, as of any date of determination, the net book
value of all assets at such date as reflected on the Consolidated balance sheet
of STERIS plc most recently delivered pursuant to Section 5.01(j)(i) or
Section 5.01(j)(ii) (or prior thereto, as set forth in the most recent
Previously Delivered Financial Statements).

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Borrowed Debt of the Consolidated Group determined on a Consolidated
basis as of such date.

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of STERIS plc on the first day of such period or whose
election to the board of directors of STERIS plc is approved by a majority of
the other Continuing Directors.

“Conversion,” “Convert,” or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.11.

“CTA” means the Corporation Tax Act 2009.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below directly guaranteed in any
manner by such Person, or the payment of which is otherwise provided for by such
Person, and (i) all Debt referred to in clauses (a) through (h) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

 

-9-



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement specified in Article VI that notice be given
or time elapse or both.

“Default Interest” has the meaning specified in Section 2.09(b).

“Defaulting Lender” means, subject to Section 2.20(c), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrowers or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or a Borrower, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that for the
avoidance of doubt, a Lender shall not be a Defaulting Lender solely by virtue
of (A) the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority or (B) in
the case of a solvent Person, the precautionary appointment of an administrator,
guardian or custodian or similar official by a Governmental Authority under or
based on the law of the country where such Person is organized if the applicable
law of such jurisdiction requires that such appointment not be publicly
disclosed, in any such case, where such ownership or action, as applicable, does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

-10-



--------------------------------------------------------------------------------

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding as to such Lender absent demonstrable error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.20(c))
upon delivery of written notice of such determination to the Borrowers and each
Lender.

“Designated Borrower” has the meaning specified in Section 9.17.

“Direction” has the meaning specified in Section 2.16(g)(iv)(C)(1).

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disposition” has the meaning specified in Section 5.02(f).

“Documentation Agents” means Citibank, N.A. and PNC Bank National Association.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Dollar Equivalent” means, on any date, with respect to any amount in any
currency other than Dollars, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the Spot
Rate with respect to such currency at the time in effect pursuant to the
provisions of such Section 1.05.

“Dollars” and the “$” sign each means lawful currency of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by a Person publicly identified on the most current list of
“Specially Designated Nationals and Blocked Persons” published by OFAC, (ii) is
the target of a sanctions program or sanctions list (A) administered by OFAC,
the European Union or Her Majesty’s Treasury, or (B) under the International
Emergency Economic Powers Act, the Trading with the Enemy Act, the Iran
Sanctions Act, the Comprehensive Iran Sanctions, Accountability and Divestment
Act, and the Iran Threat Reduction and Syria Human Rights Act, each as amended,
section 1245 of the National Defense

 

-11-



--------------------------------------------------------------------------------

Authorization Act for Fiscal Year 2012 or any Executive Order promulgated
pursuant to any of the foregoing (collectively (A) and (B) referred to as
“Sanctions”) or (iii) resides, is organized or chartered, or has a place of
business in a country or territory that is the subject of a Sanctions program
administered by OFAC that prohibits dealing with the government of such country
or territory (unless, in the case of clauses (i), (ii), or (iii), such Person
has an appropriate license to transact business in such country or territory or
otherwise is permitted to reside, be organized or chartered or maintain a place
of business in such country or territory without violating any Sanctions).

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of STERIS plc’s controlled group, or under common control with
STERIS plc, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means:

(a)    (i) the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) the
requirements of subsection (1) of Section 4043(b) of ERISA (without regard to
subsection (2) of such Section) are being met with a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days;

 

-12-



--------------------------------------------------------------------------------

(b)    the application for a minimum funding waiver with respect to a Plan;

(c)    the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA);

(d)    the cessation of operations at a facility of STERIS plc or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA;

(e)    the withdrawal by STERIS plc or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA;

(f)    the conditions for the imposition of a lien under Section 303(k) of ERISA
shall have been met with respect to any Plan; or

(g)    the institution by the PBGC of proceedings to terminate a Plan pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition described
in Section 4042 of ERISA that could constitute grounds for the termination of,
or the appointment of a trustee to administer, a Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “€” means the single currency of the Participating Member States.

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate and if the Eurocurrency Rate shall be less than zero, then the
Eurocurrency Rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Advance, or a Base Rate Advance the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, a rate per annum
determined by the Administrative Agent pursuant to the following formula:

 

  Eurocurrency Rate =  

            Eurocurrency Base Rate        

   

1.00 – Eurocurrency Reserve Percentage

 

-13-



--------------------------------------------------------------------------------

Where,

“Eurocurrency Base Rate” means with respect to any Eurocurrency Rate Advance for
any Interest Period, (i) to the extent denominated in a currency other than a
currency set forth in clauses (ii) through (v) below, the London interbank
offered rate as administered by the ICE Benchmark Administration Limited (or any
other Person that takes over the administration of such rate) for such currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen, (ii) to the extent denominated in
Euro, the euro interbank offered rate administered by the Banking Federation of
the European Union (or any other person which takes over the administration of
that rate) for the relevant Interest Period displayed on page EURIBOR01 of the
Reuters screen, (iii) to the extent denominated in Australian Dollars, the
average bid reference rate administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of such
rate) for Australian Dollars bills of exchange with a tenor equal in length to
such Interest Period as displayed on page BBSY of the Reuters screen, (iv) to
the extent denominated in Swedish Kronor, the Stockholm interbank offered rate
administered by the Swedish Bankers’ Association (or any other Person that takes
over the administration of such rate) for Swedish Kronor with a tenor equal in
length to such Interest Period as displayed on the appropriate page of the
Reuters screen and (v) to the extent denominated in Canadian Dollars, the annual
rate of interest determined with reference to the arithmetic average of the
discount rate quotations of all institutions listed in respect of the relevant
Interest Period for Canadian Dollar-denominated bankers’ acceptances displayed
and identified as such on the “CDOR Page” of the Reuters screen (or, in each
case, in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time (or in the case of Canadian Dollars 11:00 A.M. Toronto Ontario time), two
Business Days prior to (or in the case of Sterling, Canadian Dollars and
Australian Dollars, on the Business Day of) the commencement of such Interest
Period; provided that if the Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided,
further, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to the applicable
currency, then the Eurocurrency Base Rate shall be the Interpolated Rate at such
time; provided, further, that if the Interpolated Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that if the Interpolated Rate shall not be available at such
time for such Interest Period with respect to the applicable currency, then the
Eurocurrency Base Rate shall be subject to Section 2.10(b). “Interpolated Rate”
means, at any time, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent demonstrable error)
to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period (for which that Screen Rate
is available in the applicable currency) that is shorter than the Impacted
Interest Period and (b) the Screen Rate for the shortest period (for which that
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or an
Alternative Currency that bears interest as provided in Section 2.09(a)(ii).

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Advance shall be adjusted automatically as of the effective
date of any change in the Eurocurrency Reserve Percentage.

 

-14-



--------------------------------------------------------------------------------

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” has the meaning specified in Section 2.16(a).

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

“Existing Letters of Credit” means the Letters of Credit listed on Schedule IV.

“Existing STERIS Notes” means (x) STERIS Corporation’s (i) (A) 6.33% Senior
Notes, Series A-2, due August 15, 2018 in principal amount of $85,000,000 and
(B) 6.43% Senior Notes, Series A-3, due August 15, 2020 in principal amount of
$35,000,000 issued under those certain Note Purchase Agreements, each dated as
of August 15, 2008, by and among STERIS Corporation and the purchasers named
therein; (ii) (A) 3.20% Senior Notes, Series A-1A, due December 4, 2022 in
principal amount of $45,500,000, (B) 3.20% Senior Notes, Series A-1B, due
December 4, 2022 in principal amount of $45,500,000, (C) 3.35% Senior Notes,
Series A-2A, due December 4, 2024 in principal amount of $40,000,000, (D) 3.35%
Senior Notes, Series A-2B, due December 4, 2024 in principal amount of
$40,000,000, (E) 3.55% Senior Notes, Series A-3A, due December 4, 2027 in
principal amount of $12,500,000 and (F) 3.55% Senior Notes, Series A-3B, due
December 4, 2027 in principal amount of $12,500,000 issued under those certain
Note Purchase Agreements, each dated as of December 4, 2012, by and among STERIS
Corporation and the purchasers named therein; and (iii) (A) 3.45% Senior Notes,
Series A-1, due May 14, 2025 in principal amount of $125,000,000, (B) 3.55%
Senior Notes, Series A-2, due May 14, 2027 in principal amount of $125,000,000
and (C) 3.70% Senior Notes, Series A-3, due May 14, 2030 in principal amount of
$100,000,000 issued under those certain Note Purchase Agreements, each dated as
of May 15, 2015, by and among STERIS Corporation and the purchasers named
therein and (y) STERIS plc’s (A) 3.93% Senior Notes, Series A-1, due February
27, 2027 in principal amount of $50,000,000, (B) 1.86% Senior Notes, Series A-2,
due February 27, 2027 in principal amount of €60,000,000, (C) 4.03% Senior
Notes, Series A-3, due February 27, 2029 in principal amount of $45,000,000, (D)
2.04% Senior Notes, Series A-4, due February 27, 2029 in principal amount of
€20,000,000, (E) 3.04% Senior Notes, Series A-5, due February 27, 2029 in
principal amount of £45,000,000, (F) 2.30% Senior Notes, Series A-6, due
February 27, 2032 in principal amount of €19,000,000 and (G) 3.17% Senior Notes,
Series A-7, due February 27, 2032 in principal amount of £30,000,000 issued
under those certain Note Purchase Agreements, each dated as of January 23, 2017,
by and among STERIS plc and the purchasers named therein.

“Facility Fees” has the meaning set forth in Section 2.06(a).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any intergovernmental agreements between the United States and any
other jurisdiction entered into in connection with the foregoing (including any
treaty, law, regulation or other official guidance adopted pursuant to any such
intergovernmental agreement).

 

-15-



--------------------------------------------------------------------------------

“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to JPMorgan Chase Bank, N.A. on such day on such
transactions as determined by the Administrative Agent; provided further that if
the Federal Funds Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Fee Letters” means the fee letters dated as of February 12, 2018 among STERIS
plc and the Joint Lead Arrangers and certain of their Affiliates concerning fees
to be paid in connection with this Agreement and related matters.

“Finance Party” means the Administrative Agent, a Syndication Agent, a
Documentation Agent, a Joint Lead Arranger, an Issuing Bank or a Lender.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction other than the United States, any State thereof or the District
of Columbia, and any direct or indirect Subsidiary thereof.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

“Guarantor” means each member of the Consolidated Group that guarantees the
Guaranteed Obligations by becoming a party hereto, including by way of executing
a joinder hereto substantially in the form of Exhibit E hereto or any other form
agreed by the Administrative Agent, and that has not ceased to be a Guarantor
pursuant to the release provisions of Section 8.08(a) or Section 8.08(b) or
otherwise terminated pursuant to the provisions hereof; provided, however, that
notwithstanding anything to the contrary in the Loan Documents, (i) no Foreign
Subsidiary of STERIS Corporation shall be a Guarantor and (ii) no Select Group
Company shall be a Guarantor; provided, further, that no Guarantor that is also
a Borrower shall guarantee its own obligations.

 

-16-



--------------------------------------------------------------------------------

“Guaranty” has the meaning specified in Section 8.01.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, forward contracts and other similar agreements.

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board (or any successor board or agency),
as in effect on the date of the election, if any, by the Borrowers to change
GAAP to IFRS.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.08.

“Interest Period” means as to each Eurocurrency Rate Advance, the period
commencing on the date such Eurocurrency Rate Advance is disbursed or Converted
to or continued as a Eurocurrency Rate Advance and ending on the date one week
or one, two, three or six months thereafter (in each case, subject to
availability), as selected by a Borrower in its Notice of Borrowing, or such
other period that is twelve months or less requested by the applicable Borrower
and consented to by all the Lenders; provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Advance, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

(b)    any Interest Period pertaining to a Eurocurrency Rate Advance that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c)    no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A.,
Keybank National Association, each Lender that is the issuer of any Existing
Letter of Credit and such other Lender or Lenders as the Borrower may designate
from time to time in accordance with Section 2.04(k), in their respective
capacities as the issuers of Letters of Credit hereunder, and their successors
in such capacity as provided in Section 2.04(i).

 

-17-



--------------------------------------------------------------------------------

An Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank or another Lender, in
which case the term “Issuing Bank” shall include any such Affiliate or other
Lender with respect to Letters of Credit issued by such Affiliate or other
Lender, as applicable; the term “the Issuing Bank” as used in this Agreement
shall mean the applicable Issuing Bank with respect to the applicable Letter of
Credit.

“ITA” means the Income Tax Act 2007.

“Japanese Yen” or the “¥” sign means the lawful currency of Japan.

“Joint Lead Arrangers” means JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and KeyBank National Association; provided that the
parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith Incorporated
may, without notice to the Borrowers, assign all of its rights and obligations
under this Agreement to any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement.

“Judgment Currency” has the meaning set forth in Section 9.16.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, municipal and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“LC Commitment” means $125,000,000. The sub-commitment of the LC Commitment of
each Issuing Bank at any time is equal to the LC Commitment divided by the then
number of Issuing Banks (it being understood that, for any period of time during
which there are fewer than three Issuing Banks, the sub-commitment of the LC
Commitment of each remaining Issuing Bank will not exceed one-third of the LC
Commitment). If any Borrower withdraws any Lender’s designation as an Issuing
Bank in accordance with Section 2.04(k), the sub-commitment obligations of the
remaining Issuing Banks at any time shall be calculated after subtracting the
amount of the outstanding Letters of Credit issued by such Lender whose
designation as an Issuing Bank has been withdrawn from the LC Commitment.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Adjusted Percentage of the total LC Exposure at such time.

 

-18-



--------------------------------------------------------------------------------

“Lenders” means, collectively, each bank, financial institution and other
institutional lender party hereto that the holds a Commitment, Advance or any
Revolving Credit Exposure, including each assignee that shall become a party
hereto pursuant to Section 9.07.

“Lender Parties” has the meaning specified in Section 8.01.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including for the avoidance of doubt, any Existing Letter of Credit).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means this Agreement, the Fee Letters and any amendments or
notes entered into in connection herewith.

“Loan Party” means each of the Borrowers and the Guarantors.

“Local Time” means, (a) with respect to any extensions of credit hereunder
denominated in Dollars, New York City time, and (b) with respect to any
extensions of credit hereunder denominated in Alternative Currencies (other than
Canadian Dollars), London time (or any such other local time as the
Administrative Agent and STERIS Corporation agree and of which the Lenders are
notified) and (c) with respect to any extensions of credit hereunder denominated
in Canadian Dollars, Toronto, Ontario time.

“Losses” has the meaning specified in Section 9.04(b).

“Margin Stock” has the meaning provided in Regulation U.

“Material Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which
STERIS plc or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, partnership, joint venture,
corporation (including a business trust), joint stock company, trust,
unincorporated association, limited liability company, or division thereof or
other entity, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or a series of
transactions) at least a majority of the voting power of all Voting Stock of a
Person (on a fully diluted basis), if the aggregate amount of Debt incurred by
one or more of STERIS plc and its Subsidiaries to finance the purchase price of,
or other consideration for, and/or assumed by one or more of them in connection
with, such acquisition is at least $150,000,000.

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of STERIS plc and its Subsidiaries
taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of STERIS plc and its Subsidiaries, taken as
a whole, (b) the rights and remedies of the Administrative Agent or any Lender
under this Agreement, taken as a whole, or (c) the ability of the Borrowers and
the Guarantors, taken as a whole, to perform their payment obligations under
this Agreement.

 

-19-



--------------------------------------------------------------------------------

“Material Indebtedness” means Debt, excluding any Debt incurred under the Loan
Documents, in excess of the greater of (a) $150,000,000 and (b) 3% of
Consolidated Total Assets.

“Material Subsidiary” means a Subsidiary that has total assets (on a
Consolidated basis with its Subsidiaries) of $250,000,000 or more.

“Maturity Date” means the Revolving Maturity Date.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, (a) to which STERIS plc or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions
and (b) that is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Internal Revenue Code.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) (i) is maintained for employees of STERIS
plc or any ERISA Affiliate and at least one Person other than STERIS plc and the
ERISA Affiliates or (ii) was so maintained and in respect of which STERIS plc or
any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in
the event such plan has been or were to be terminated and (b) is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code.

“New Lender” means any Lender that shall become a party hereto pursuant to
Section 9.07.

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-US Lender” has the meaning specified in Section 2.16(f)(ii).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate
(which if less than zero shall be deemed zero) in effect on such day and (b) the
Overnight Bank Funding Rate in effect on such day (or for any day that is not a
Business Day, for the immediately preceding Business Day); provided that if none
of such rates are published for any day that is a Business Day, the term “NYFRB
Rate” means the rate for a federal funds transaction quoted at 11:00 a.m. on
such day received to the Administrative Agent from a federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

-20-



--------------------------------------------------------------------------------

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction required pursuant to, or
enforced, any Loan Document or sold or assigned an interest in any Loan
Document).

“Other Taxes” has the meaning specified in Section 2.16(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant Register” has the meaning specified in Section 9.07(h).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

“Permitted Encumbrances” means:

(a)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 6.01(f);

(b)    statutory and contractual Liens in favor of a landlord on real property
leased or subleased by or to any member of the Consolidated Group; provided
that, if the lease or sublease is to a member of the Consolidated Group, such
member is current with respect to payment of all rent and other amounts due to
the lessor or sublessor under any lease or sublease of such real property,
except where the failure to be current in payment would not, individually or in
the aggregate, be reasonably likely to result in a Material Adverse Effect;

 

-21-



--------------------------------------------------------------------------------

(c)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Debt and are not subject to restrictions
on access by any member of the Consolidated Group in excess of those required by
applicable banking regulations;

(d)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by any member of the Consolidated Group in the ordinary course of
business;

(e)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(f)    Liens solely on any cash earnest money deposits made by any member of the
Consolidated Group in connection with any letter of intent or purchase agreement
relating to an acquisition;

(g)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any member of the
Consolidated Group in the ordinary course of business and permitted by this
Agreement;

(h)    options, put and call arrangements, rights of first refusal and similar
rights relating to investments in joint ventures, partnerships and the like; and

(i)    Liens securing obligations in respect of letters of credit, bank
guarantees, warehouse receipts or similar instruments issued to support
performance obligations (other than obligations in respect of Debt) and
trade-related letters of credit, in each case, outstanding on the Closing Date
or issued thereafter in and covering the goods (or the documents of title in
respect of such goods) financed by such letters of credit, banker’s acceptances
or bank guarantees and the proceeds and products thereof.

“Permitted Receivables Facility” means an accounts receivable facility
established by the Receivables Subsidiary and one or more of STERIS plc or its
Subsidiaries, whereby STERIS plc or its Subsidiaries shall have sold or
transferred the accounts receivables of STERIS plc or its Subsidiaries to the
Receivables Subsidiary which in turn transfers to a buyer, purchaser or lender
undivided fractional interests in such accounts receivable, so long as (a) no
portion of the Debt or any other obligation (contingent or otherwise) under such
Permitted Receivables Facility shall be guaranteed by any member of the
Consolidated Group (other than the Receivables Subsidiary), (b) there shall be
no recourse or obligation to any member of the Consolidated Group (other than
the Receivables Subsidiary) whatsoever other than pursuant to representations,
warranties, covenants and indemnities entered into in the ordinary course of
business in connection with such Permitted Receivables Facility that in the
reasonable opinion of Borrowers are customary for securitization transactions,
and (c) no member of the Consolidated Group (other than the Receivables
Subsidiary) shall have provided, either directly or indirectly, any other credit
support of any kind in connection with such Permitted Receivables Facility,
other than as set forth in clause (b) of this definition.

 

-22-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning specified in Section 5.01.

“Previously Delivered Financial Statements” means (a) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of STERIS plc and its Subsidiaries for the fiscal year ending March 31,
2017 and (b) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of STERIS plc and its Subsidiaries
for the fiscal quarters ended June 30, 2017, September 30, 2017 and December 31,
2017.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualifying Lender” means:

(i)    a Lender which is beneficially entitled to interest payable to that
Lender in respect of an advance under a Loan Document and is:

(1)    a Lender:

(a)    which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

(b)    in respect of an advance made under a Loan Document by a person that was
a bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

(2)    a Lender which is:

(a)    a company resident in the United Kingdom for United Kingdom tax purposes;

 

-23-



--------------------------------------------------------------------------------

(b) a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA;

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

(3)    a Treaty Lender.

“Receivables Related Assets” means, collectively, accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets, in each case relating to receivables subject to the Permitted
Receivables Facility, including interests in merchandise or goods, the sale or
lease of which gave rise to such receivables, related contractual rights,
guaranties, insurance proceeds, collections and proceeds of all of the
foregoing.

“Receivables Subsidiary” means a wholly-owned Subsidiary of STERIS plc that has
been established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring accounts receivable under the Permitted Receivables Facility and that
shall not engage in any activities other than in connection with the Permitted
Receivables Facility.

“Recipient” has the meaning specified in Section 2.22(b).

“Refunded Swingline Loans” has the meaning specified in Section 2.03(c).

“Register” has the meaning specified in Section 9.07(g).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Relevant Party” has the meaning specified in Section 2.22(b).

“Removal Effective Date” has the meaning specified in Section 7.06(b).

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the Revolving Commitments then in effect (or, if the Revolving Commitments
have been terminated, the Revolving Credit Exposure then outstanding); provided
that the Revolving Commitment of, and the Advances held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

-24-



--------------------------------------------------------------------------------

“Reset Date” has the meaning specified in the definition of Applicable Margin.

“Resignation Effective Date” has the meaning specified in Section 7.06(a).

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, or controller, of STERIS plc
or STERIS Corporation and (b) solely for purposes of notices given pursuant to
Article II, any other officer, employee or agent of a Borrower designated for
purposes of such notices by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of STERIS plc or STERIS Corporation shall be conclusively
presumed to have been authorized by all necessary corporate action on the part
of such entity and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Loan Party.

“Restricted Margin Stock” means Margin Stock owned by the Consolidated Group the
value of which (determined as required under clause 2(i) of the definition of
“Indirectly Secured” set forth in Regulation U) represents not more than 33% of
the aggregate value (determined as required under clause (2)(i) of the
definition of “Indirectly Secured” set forth in Regulation U), on a consolidated
basis, of the property and assets of the Consolidated Group (excluding any
Margin Stock) that is subject to the provisions of Section 5.02(a) or (b).

“Revaluation Date” has the meaning specified in Section 1.05(e).

“Revolving Advance” means an advance made pursuant to Section 2.01.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Advances pursuant to Section 2.01 and to acquire
participations in Letters of Credit and Swingline Advances hereunder, expressed
as an amount representing the maximum aggregate amount of such Lender’s
Revolving Credit Exposure hereunder. The initial amount of each Lender’s
Revolving Commitment is (a) set forth on Schedule I, and (b) if such Lender has
entered into any Assignment and Acceptance, the amount set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 9.07(g), as such amount may modified pursuant to the terms hereof. The
initial aggregate amount of the Lenders’ Revolving Commitments is
$1,000,000,000.

“Revolving Commitment Increase” has the meaning specified in Section 2.23.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
Dollar Equivalent of the sum of the outstanding principal amount of such
Lender’s Revolving Advances and its LC Exposure and Swingline Exposure at such
time.

“Revolving Maturity Date” means the date that is five (5) years following the
Closing Date.

“Revolving Lender” means a Lender holding a Revolving Commitment or Revolving
Credit Exposure.

 

-25-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC (or any successor thereof).

“Sanctions” has the meaning specified in the definition of Embargoed Person.

“Select Group Company” means any Subsidiary of STERIS plc that is a “controlled
foreign corporation” for U.S. federal income tax purposes (within the meaning of
Section 957 of the Internal Revenue Code) and in which any United States
Shareholder owns (within the meaning of Section 958(a) of the Internal Revenue
Code) any Equity Interest, and any direct or indirect Subsidiary thereof.

“Significant Subsidiary” means any Subsidiary of STERIS plc that constitutes a
“significant subsidiary” under Regulation S-X promulgated by the Securities and
Exchange Commission, as in effect from time to time.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) (i) is maintained for employees of STERIS
plc or any ERISA Affiliate and no Person other than STERIS plc and the ERISA
Affiliates or (ii) was so maintained and in respect of which STERIS plc or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated and (b) is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

“Spot Rate” means, on any day, with respect to any currency in relation to any
other currency, the rate at which such currency may be exchanged into such other
currency, as set forth at approximately 11:00 a.m. London time, on such date on
the applicable Bloomberg Foreign Exchange Rates & World Currencies Page for such
currency (or any successor page thereto). In the event that such rate does not
appear on the applicable Bloomberg page, the Spot Rate shall be calculated by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrowers, or, in the
absence of such agreement, such Spot Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent, at or about
11:00 a.m., London time, on such date for the purchase of the applicable
currency for delivery two Business Days later; provided that if, at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrowers, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent demonstrable error. Upon the Borrower’s
written request, the Administrative Agent shall promptly provide the Borrower a
“screen shot” of the applicable Spot Rate page used to calculate the Spot Rate
as of the applicable date.

“STERIS Corporation” has the meaning set forth in the introduction hereto, and
any permitted successor thereto in accordance with Section 5.02(b).

“STERIS plc” has the meaning set forth in the introduction hereto, and any
permitted successor thereto in accordance with Section 5.02(b).

“Sterling” and the “£” sign each means lawful currency of the United Kingdom.

 

-26-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries. As used
herein “Subsidiary” refers to a Subsidiary of STERIS plc, unless the context
otherwise requires.

“Supplier” has the meaning specified in Section 2.22(b).

“Swedish Kronor” or the sign “SEK” means the lawful currency of the Kingdom of
Sweden.

“Swingline Advance” means an advance made pursuant to Section 2.03.

“Swingline Commitment” means $75,000,000. The amount of each Swingline Lender’s
Swingline Commitment is set forth on Schedule III.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Advances outstanding at such time. The Swingline Exposure of any
Lender at any time shall be the sum of (a) its Applicable Adjusted Percentage of
the total Swingline Exposure at such time related to Swingline Advances other
than any Swingline Advances made by such Lender in its capacity as a Swingline
Lender plus (b) if such Lender shall be a Swingline Lender, the aggregate
principal amount of all Swingline Advances made by such Lender outstanding at
such time (to the extent that the other Lenders shall not have funded their
participations in such Swingline Advances).

“Swingline Foreign Currencies” means (x) Sterling and Euros or (y) any other
readily available currency freely convertible into Dollars (a) for which
Eurocurrency Rates can be determined by reference to the applicable Bloomberg
screen as provided in the definition of “Eurocurrency Rate” and (b) that has
been designated by each Swingline Lender as a Swingline Foreign Currency at the
request of the Borrowers and with the consent of (i) the Administrative Agent
and each Swingline Lender and (ii) each Lender with a Revolving Commitment. In
order to implement any Swingline Foreign Currency Loan approved by the
applicable Lenders as set forth in clause (y), the Administrative Agent,
Swingline Lenders and the Borrowers may make any technical or operational
changes to this agreement as necessary without any further consent from any
Lenders.

“Swingline Foreign Currency Loan” means a Swingline Advance denominated in a
Swingline Foreign Currency.

“Swingline Lender” means each of JPMorgan Chase Bank, N.A., PNC Bank National
Association and such other Lender or Lenders as the Borrower may designate from
time to time in accordance with section 2.03(e) in their respective capacities
as lenders of Swingline Advances hereunder, and their respective successors in
such capacity. Each Swingline Lender may, in its discretion, arrange for one or
more Swingline Advances to be made by Affiliates of such Swingline Lender, in
which case the term “Swingline Lender” shall include any such Affiliate with
respect to Swingline Advances made by such Affiliate.

 

-27-



--------------------------------------------------------------------------------

In accordance with the terms of Section 2.03, a Borrower may designate the
Swingline Lender from which to receive a Swingline Advance. References herein to
“the Swingline Lender” shall be deemed references to the Swingline Lender that
made the relevant Swingline Advance.

“Swiss Francs” or the “SF” sign means the lawful currency of Switzerland.

“Syndication Agents” means Bank of America, N.A. and KeyBank National
Association.

“Synergy” means Synergy Health Limited.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is:

(i)    a company resident in the United Kingdom for United Kingdom tax purposes;
or

(ii)    a partnership, each member of which is:

(1)    a company so resident in the United Kingdom; or

(2)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(iii)    a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.

“Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by United Kingdom legislation from a payment under a Loan Document,
other than a FATCA Deduction.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including back-up withholdings), assessments, fees or
other like charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Transactions” means the Acquisitions, the entry into certain new senior notes
in connection with the Acquisitions, the entry into the Existing Credit
Agreement, and the refinancing, prepayment, repayment, redemption, discharge,
defeasance and/or amendment of all existing indebtedness of STERIS plc and
Synergy in connection with the Acquisitions.

“Transfer Date” means the date of an assignment or participation pursuant to
Section 9.07.

 

-28-



--------------------------------------------------------------------------------

“Treaty Lender” means a Lender which:

(i)    is treated as a resident of a Treaty State for the purposes of the
Treaty;

(ii)    does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Advance is
effectively connected; and

(iii)    meets all other conditions in the Treaty for full exemption from Tax
imposed by the United Kingdom on interest, except for this purpose it shall be
assumed that the following are satisfied: (A) any condition which relates
(expressly or by implication) to there being a special relationship between the
applicable Borrower and the Lender or between both of them and another Person,
or to the amounts or terms of any Advance or the Loan Documents; and (B) any
necessary procedural formalities.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Type” refers to a Base Rate Advance or a Eurocurrency Rate Advance.

“UK Non-Bank Lender” means:

(i)    where a Lender becomes a party on the day on which this Agreement is
entered into, a Lender listed in Part II of Schedule I; and

(ii)    any New Lender which gives a Tax Confirmation in the Assignment and
Acceptance which it executes on becoming a party hereto.

“United States” and “U.S.” each means the United States of America.

“United States Shareholder” means any Subsidiary of STERIS plc that, with
respect to a Select Group Company, constitutes a “United States shareholder”
within the meaning of Section 951(b) of the Code.

“Unrestricted Margin Stock” means any Margin Stock owned by the Consolidated
Group which is not Restricted Margin Stock.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.16(f)(ii)(C).

“VAT” means:

(a)    any tax imposed in compliance with the Council Directive of 28 November
2006 on the common system of value added tax (EC Directive 2006/112); and

 

-29-



--------------------------------------------------------------------------------

(b)    any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02    Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the word “through” means “through
and including” and each of the words “to” and “until” mean “to but excluding.”

SECTION 1.03    Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not specifically defined herein shall be construed in
accordance with, and all financial data (including financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, generally accepted accounting principles as in effect in the
United States from time to time (“GAAP”); provided that at any time after the
Closing Date, the Borrowers may elect to apply IFRS accounting principles in
lieu of GAAP and, upon any such election, references herein to GAAP shall
thereafter be construed to mean IFRS, provided, further, that any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrowers’ election to
apply IFRS shall remain as previously calculated or determined in accordance
with GAAP (it being agreed that all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Debt or other liabilities of the Borrowers or any
Subsidiary at “fair value,” as defined therein and (ii) any treatment of Debt in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Debt in a reduced
or bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof).

 

-30-



--------------------------------------------------------------------------------

If at any time any change in GAAP (including as a result of an election by the
Borrowers to apply IFRS) would affect the calculation of any covenant set forth
herein and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such covenant to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such covenant shall continue to be calculated in
accordance with GAAP prior to such change and (ii) the Borrowers shall provide
to the Administrative Agent and the Lenders, concurrently with the delivery of
any financial statements or reports with respect to such covenant, statements
setting forth a reconciliation between calculations of such covenant made before
and after giving effect to such change in GAAP. Notwithstanding any changes to
GAAP or IFRS, or the Borrowers’ election to apply IFRS accounting principles in
lieu of GAAP, any obligation that is or would be characterized as an operating
lease obligation in accordance with GAAP on February 12, 2018 (whether or not
such operating lease obligations were in effect on such date) shall continue to
be treated as operating lease obligations for purposes of this Agreement
regardless of any changes in GAAP or IFRS, or the Borrowers’ election to apply
IFRS accounting principles in lieu of GAAP.

SECTION 1.04    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and (d) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereto. Any reference herein to a “writing”
includes telecopier or other electronic communication.

SECTION 1.05    Currency Translations.

(a)    The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Equivalent amounts of
Advances and Letters of Credit denominated in an Alternative Currency. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between any Alternative Currency and
Dollars until the next Revaluation Date to occur.

(b)    The Administrative Agent shall determine the Dollar Equivalent of any
Alternative Currency Letter of Credit or Borrowing denominated in an Alternative
Currency in accordance with the terms set forth herein, and a determination
thereof by the Administrative Agent shall be presumptively correct absent
demonstrable error. The Administrative Agent may, but shall not be obligated to,
rely on any determination made by any Borrower in any document delivered to the
Administrative Agent.

 

-31-



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall determine the Dollar Equivalent of any
Alternative Currency Letter of Credit as of (i) a date on or about the date on
which the applicable Issuing Bank receives a request from the applicable
Borrower for the issuance of such Letter of Credit, (ii) each subsequent date on
which such Letter of Credit shall be renewed or extended or the stated amount of
such Letter of Credit shall be increased, (iii) March 31 and September 30 in
each year and (iv) during the continuance of an Event of Default, as reasonably
requested by the Administrative Agent, in each case using the Spot Rate in
effect on the date of determination, and each such amount shall be the Dollar
Equivalent of such Letter of Credit until the next required calculation thereof
pursuant to this Section 1.05(c).

(d)    The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing not denominated in Dollars as of (i) a date on or about the date on
which the Administrative Agent receives a Notice of Borrowing in respect of such
Borrowing using the Spot Rate in effect on the date of determination, (ii) as of
the date of the commencement of each Interest Period after the initial Interest
Period therefor and (iii) during the continuance of an Event of Default, as
reasonably requested by the Administrative Agent, using the Spot Rate in effect
(x) in the case of clause (ii) above, on the date that is three Business Days
prior to the date on which the applicable Interest Period shall commence, and
(y) in the case of clause (iii) above, on the date of determination, and each
such amount shall be the Dollar Equivalent of such Borrowing until the next
required calculation thereof pursuant to this Section 1.05(d).

(e)    The Administrative Agent shall notify the Borrowers, the Lenders and the
applicable Issuing Bank of each such determination (the date of any such
determination, a “Revaluation Date”) and revaluation of the Dollar Equivalent of
each Letter of Credit and Borrowing made pursuant to this Section 1.05.

(f)    The Administrative Agent may set up appropriate rounding-off mechanisms
or otherwise round off amounts pursuant to this Section 1.05 to the nearest
higher or lower amount in whole dollars or cents to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole dollars or in whole cents, as may be necessary or
appropriate.

(g)    For purposes of determining compliance with Articles V (other than with
respect to Section 5.03, which shall be determined based on the foreign exchange
rates used to produce the applicable financial statements relating to such test
date) and VI, with respect to any amount in currency other than Dollars, amounts
shall be deemed to be the Dollar Equivalent thereof determined using the Spot
Rate for such currency in relation to Dollars in effect on the date that is
three Business Days prior to the date on which such amounts were incurred or
disposed of or such failure to pay occurred or judgment or order was rendered,
as applicable.

 

-32-



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01    The Advances and Revolving Commitments. Each Revolving Lender
severally and not jointly agrees, during the Availability Period, on the terms
and conditions hereinafter set forth to make Revolving Advances denominated in
Dollars or Alternative Currencies to any Borrower from time to time, in an
aggregate amount that would not result (after giving effect to any application
of proceeds from such Advances pursuant to Section 2.03(a)) in (i) the Dollar
Equivalent of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Commitment, (ii) the Dollar Equivalent of the Aggregate Revolving
Credit Exposure exceeding the Aggregate Revolving Commitments and (iii) the
Dollar Equivalent of the Aggregate Revolving Credit Exposure denominated in
Alternative Currencies exceeding the Alternative Currency Sublimit. Each
Borrowing shall be in an aggregate amount equal to the Applicable Minimum Amount
and shall consist of Advances of the same Type and currency made on the same day
by the Lenders ratably according to their respective Commitments. Within the
limits of each Lender’s Commitment, each Borrower may borrow under this
Section 2.01, prepay Advances pursuant to Section 2.12 and reborrow under this
Section 2.01.

SECTION 2.02    Making the Advances. (a) Each Borrowing shall be made on notice
by a Borrower, given not later than (x) 11:30 A.M. (Local Time) on (1) the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing in an Alternative Currency or (2) the third Business Day prior to the
date of the proposed Borrowing in the case of a Borrowing in Dollars consisting
of Eurocurrency Rate Advances or (y) 11:30 A.M. (New York time) on the date of
the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances, to the Administrative Agent, which shall give to each Lender prompt
notice thereof by telecopier or other electronic communication. Each notice of a
Borrowing (a “Notice of Borrowing”) shall be in writing or by telephone, and if
by telephone, confirmed immediately in writing, including by telecopier (or
other electronic communication) in substantially the form of Exhibit A hereto,
specifying therein the requested (i) date of such Borrowing (which shall be a
Business Day), (ii) Type and currency of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, (iv) initial Interest Period for such
Advance, if such Borrowing is to consist of Eurocurrency Rate Advances, (v) that
the proceeds of the Borrowing should be credited to an account the details of
which have been previously provided by the applicable Borrower to the
Administrative Agent in writing and (vi) whether such notice is conditioned on
the occurrence of any event and if such notice is so conditioned, a description
of such event. Each Lender shall, before 12:00 P.M. (Local Time) in the case of
Advances in an Alternative Currency and 1:30 P.M. (New York City time) in the
case of Advances in Dollars on the date of such Borrowing make available for the
account of its Applicable Lending Office to the Administrative Agent at the
applicable Administrative Agent’s Office, in same day funds, such Lender’s
ratable portion of such Borrowing. After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
applicable Borrower in immediately available funds to the account specified by
such Borrower to the Administrative Agent in a signed writing delivered to the
Administrative Agent on or prior to the time the applicable Notice of Borrowing
is delivered (or such later time as the Administrative Agent shall agree).

 

-33-



--------------------------------------------------------------------------------

(b)    Anything in Section 2.02(a) to the contrary notwithstanding, (i) Advances
denominated in Alternative Currency may only be requested and maintained as
Eurocurrency Rate Advances (subject to Section 2.14), (ii) a Borrower may not
select Eurocurrency Rate Advances denominated in Dollars if the obligation of
the Lenders to make Eurocurrency Rate Advances shall then be suspended pursuant
to Section 2.10 or 2.14 and (iii) the Eurocurrency Rate Advances may not be
outstanding as part of more than ten separate Borrowings.

(c)    Each Notice of Borrowing shall be irrevocable and binding on the
applicable Borrower. In the case of any Borrowing that the related Notice of
Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
applicable Borrower shall indemnify each Lender against any reasonable loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any reasonable loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(a) and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that any Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the applicable Borrower severally agree to pay or to repay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is paid or repaid to the Administrative Agent, at (i) in
the case of the applicable Borrower, the higher of (A) the interest rate
applicable at the time to Advances comprising such Borrowing and (B) the cost of
funds incurred by the Administrative Agent in respect of such amount, (ii) in
the case of such Lender and in the case of Dollar denominated Advances, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(iii) in the case of such Lender and in the case of Alternative Currency
denominated Advances, a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If such
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender shall pay to the Administrative Agent such corresponding
principal amount, such amount so paid shall constitute such Lender’s Advance as
part of such Borrowing for all purposes of this Agreement. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

-34-



--------------------------------------------------------------------------------

(e)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(f)    If any Lender makes available to the Administrative Agent funds for any
Advance to be made by such Lender as provided herein, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to such Borrowing are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

SECTION 2.03    Swingline Advances. (a) Subject to the terms and conditions set
forth herein, each Swingline Lender severally may (but shall not be obligated
to), in such Swingline Lender’s sole discretion, make Swingline Advances to any
Borrower from time to time during the Availability Period in Dollars or
Swingline Foreign Currencies, in an aggregate principal amount at any time
outstanding that will not result in (i) the Dollar Equivalent of the aggregate
principal amount of outstanding Swingline Advances exceeding the Swingline
Commitment, (ii) except as set forth in clause (v) below with respect to the
Lender that is a Swingline Lender, the Dollar Equivalent of any Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment,
(iii) the Dollar Equivalent of the Aggregate Revolving Credit Exposure exceeding
the Aggregate Revolving Commitments, (iv) the Dollar Equivalent of the Aggregate
Revolving Credit Exposure denominated in Alternative Currencies exceeding the
Alternative Currency Sublimit or (v) unless such requirement is waived in
writing provided to the Administrative Agent by the applicable Swingline Lender
in its sole discretion, the Dollar Equivalent of any Swingline Lender’s
Swingline Exposure exceeding its Swingline Commitment. Swingline Advances shall
be in amounts equal to the Applicable Minimum Amount. Within the foregoing
limits and subject to the terms and conditions set forth herein, each Borrower
may borrow, prepay and reborrow Swingline Advances.

(b)    To request a Swingline Advance:

(i)    in the case of a Swingline Advance denominated in Dollars to a Borrower,
the applicable Borrower shall notify the Administrative Agent and the Swingline
Lender designated to make such Swingline Advance of such request in writing not
later than 3:00 P.M. (or such other time agreed to by the Borrower and the
Swingline Lenders), New York City time, on the day of such proposed Swingline
Advance, and

(ii)    in the case of any other Swingline Advance, the applicable Borrower
shall notify the Administrative Agent and the Swingline Lender designated to
make such Swingline Advance of such request in a writing, not later than 1:00
P.M. (or such other time agreed to by the applicable Borrower and the Swingline
Lenders), Local Time, on the day of such proposed Swingline Advance.

Each such notice shall be irrevocable and shall specify (A) the requested date
(which shall be a Business Day), (B) the currency such Swingline Advance is to
be denominated and (C) the amount of the requested Swingline Advance. The
applicable Swingline Lender and the applicable Borrower shall agree upon the
interest rate applicable to such Swingline Advance (provided that in no event
shall the interest rate for Swingline Advances denominated in Dollars exceed the
Base Rate plus the Applicable Margin for Base Rate Advances plus the Facility
Fee).

 

-35-



--------------------------------------------------------------------------------

Such interest shall be payable in arrears quarterly on the last Business Day of
each March, June, September and December and on the date such Swingline Advance
is paid in full. In addition to any other requirements for obtaining a Swingline
Advance, the applicable Borrower shall comply with all applicable legal and
regulatory requirements.

Any funding of a Swingline Advance that is agreed to by a Swingline Lender shall
be made on the proposed date thereof by 4:00 P.M., Local Time, to the account of
the applicable Borrower designated by such Borrower in writing to the applicable
Swingline Lender (or, in the case of a Swingline Advance made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(e), by
remittance to the applicable Issuing Bank). Each Swingline Advance shall be made
by the Swingline Lender from whom the applicable Borrower has requested such
Swingline Advance. The Administrative Agent shall determine the procedures to be
followed by the Swingline Lenders to ensure compliance with Section 2.03(a) at
the time any Swingline Advance is made and to ensure that the amount of
Revolving Advances made does not exceed the amounts permitted by Section 2.01,
and each Swingline Lender and the other parties hereto agrees to abide by such
procedures. If the Swingline Advances at any time exceed any of the amounts
permitted by Section 2.01 or 2.03(a), each relevant Borrower shall promptly
prepay the relevant Swingline Advances for the account of such Borrower by the
amount of such excess. No Swingline Lender shall be responsible for the failure
of any other Swingline Lender to make a Swingline Advance hereunder.

(c)    Any Swingline Lender, at any time and from time to time may, on behalf of
the applicable Borrower (which hereby irrevocably directs the Swingline Lenders
to act on its behalf), on notice given no later than 10:00 A.M., Local Time, on
any Business Day request each Lender to make, and each Lender hereby agrees to
make, an Advance denominated in the currency of any applicable outstanding
Swingline Advance, in an amount equal to such Lender’s Applicable Adjusted
Percentage of the aggregate amount of such Swingline Advance (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the relevant
Swingline Lender. Each Lender shall make the amount of such Revolving Advance
available to the Administrative Agent in immediately available funds, not later
than the time set forth in Section 2.02 for the making of a Revolving Advance,
in the case of Dollar Advances, on such Business Day and in the case of Advances
denominated in an Alternative Currency, three Business Days after such notice
date. The proceeds of such Revolving Advances shall be immediately made
available by the Administrative Agent to the relevant Swingline Lender for
application by the relevant Swingline Lender to the repayment of the Refunded
Swingline Loans. The applicable Borrower irrevocably authorizes the relevant
Swingline Lender to charge its account with such Swingline Lenders (up to the
amount available in each such account) in order to immediately pay the amount of
such Refunded Swingline Loans to the extent amounts received from the Lenders
are not sufficient to repay in full such Refunded Swingline Loans. To the extent
the applicable Borrower does not have an account with such Swingline Lender, the
Borrower shall pay to such Swingline Lender on demand the amount of such
Refunded Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full such Refunded Swingline Loans.

 

-36-



--------------------------------------------------------------------------------

(d)    Each Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 P.M., New York time (or 11:00 a.m. Local Time in the
case of any Swingline Advance denominated in any Alternative Currency), on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the outstanding Swingline Advances of such Swingline
Lender. Such notice shall specify the aggregate amount of such Swingline
Advances in which the Lenders will participate, and such Swingline Advances, if
denominated in an Alternative Currency, shall be converted to Dollars and shall
bear interest at the rate applicable to Base Rate Advances. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Adjusted
Percentage of such Swingline Advance or Advances. Each Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the applicable Swingline Lenders,
such Lender’s Applicable Adjusted Percentage of such Swingline Advance or
Advances. Each Lender acknowledges and agrees that its respective obligation to
acquire participations in Swingline Advances pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, and the Administrative Agent shall promptly pay to
the applicable Swingline Lenders the amounts so received by it from the Lenders.
The Administrative Agent shall notify the applicable Borrower of any
participations in any Swingline Advance acquired pursuant to this Section
2.03(d), and thereafter payments in respect of such Swingline Advance shall be
made to the Administrative Agent and not to the applicable Swingline Lenders.
Any amounts received by a Swingline Lender from the applicable Borrower (or
other party on behalf of such Borrower) in respect of a Swingline Advance after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to such Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the applicable Borrower for any reason.
The purchase of participations in a Swingline Advance pursuant to this paragraph
shall not relieve the applicable Borrower of any default in the payment thereof
and the applicable Borrower shall reimburse each Lender for any amounts that may
be due under any other term of this Agreement.

(e)    Additional Swingline Lenders. From time to time, a Borrower may designate
other Lenders that agree (in their sole discretion) to act in such capacity and
are reasonably satisfactory to the Administrative Agent and the Borrowers as
additional Swingline Lenders. A Borrower may withdraw any such designation at
any time (with respect to a Swingline Lender added pursuant to this
Section 2.03(e)). After a Swingline Lender’s designation is withdrawn hereunder,
such Swingline Lender shall remain a party hereto and shall continue to have all
the rights and obligations of a Swingline Lender under this Agreement with
respect to Swingline Advances issued by it prior to such replacement, but shall
not be required to issue additional Swingline Advances.

 

-37-



--------------------------------------------------------------------------------

SECTION 2.04    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit denominated in Dollars or Alternative Currencies for its own account
or the account of a Subsidiary acceptable to the Issuing Bank, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period, from an Issuing Bank
selected by such Borrower. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by the applicable
Borrower to, or entered into by such Borrower and a Subsidiary with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with Section 2.04(c) below), the amount
of such Letter of Credit, the name and address of the account party thereof
(which shall be a Borrower or a Subsidiary, and if a Subsidiary then the
applicable Borrower shall be directly liable with respect to all obligations
relating to such Letter of Credit), the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, the
applicable Borrower (and the applicable Subsidiary if such Letter of Credit is
to be issued for the account of a Subsidiary) also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the Dollar Equivalent of the aggregate LC Exposure shall not
exceed the aggregate LC Commitment, (ii) the Dollar Equivalent of the LC
Exposure attributable to Letters of Credit issued by a particular Issuing Bank
shall not exceed such Issuing Bank’s LC Commitment (provided such Issuing Bank
may, in its sole discretion, agree to waive such requirement as to itself),
(iii) the Dollar Equivalent of any Lender’s Revolving Credit Exposure does not
exceed such Lender’s Revolving Commitment, (iv) the Dollar Equivalent of the
Aggregate Revolving Credit Exposure does not exceed the Aggregate Revolving
Commitments and (v) the Dollar Equivalent of the Aggregate Revolving Credit
Exposure denominated in Alternative Currencies does not exceed the Alternative
Currency Sublimit.

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date two years after the date of the
issuance of such Letter of Credit (provided that any Letter of Credit with a two
year tenor may provide for additional two year renewals thereof subject to the
approval of the Administrative Agent prior to the time of such renewal and such
date not extending beyond the date in clause (ii)) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date. Notwithstanding the
foregoing, in the event and to the extent that a Letter of Credit remains cash
collateralized, without duplication, in an amount equal to at least 105% of the
face amount thereof, such Letter of Credit may continue outstanding for a period
of time up to one year past the Revolving Maturity Date.

 

-38-



--------------------------------------------------------------------------------

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Adjusted Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, in the currency of the applicable LC Disbursement and for the account of
the Issuing Bank, such Lender’s Applicable Adjusted Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in Section 2.04(e) below, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement in the currency of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, Local Time, on the Business Day immediately following the day that
such Borrower receives such notice; provided that a Borrower may, subject to the
conditions to borrowing set forth herein, request that such payment be financed,
if applicable given the currency of the LC Disbursement, with an Advance or
Swingline Advance in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Advance or Swingline Advance. If a Borrower fails to make such
payment when due, such amount, if denominated in an Alternative Currency shall
be converted to Dollars and shall bear interest at the Base Rate plus the
Applicable Margin and the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from such Borrower in respect
thereof and such Lender’s Applicable Adjusted Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Adjusted Percentage of the payment then due from such
Borrower, and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from a Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of an Advance or a Swingline Advance as contemplated above) shall
not constitute an Advance and shall not relieve such Borrower of its obligation
to reimburse such LC Disbursement.

 

-39-



--------------------------------------------------------------------------------

(f)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the applicable Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank. The foregoing provisions of this
Section 2.04(f) shall not be construed to excuse the Issuing Bank from liability
to a Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Borrower and, in
consideration of accepting the benefit of such Letter of Credit, any applicable
Subsidiary for whom such Letter of Credit is issued to the extent permitted by
applicable law) suffered by such Borrower and any applicable Subsidiary that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower in writing of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the applicable Borrower and any applicable Subsidiary of their
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

-40-



--------------------------------------------------------------------------------

(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower or the applicable Subsidiary shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that such
Borrower and/or the applicable Subsidiary reimburses such LC Disbursement, at
the rate per annum (i) in the case of LC Disbursements made in Dollars, and at
all times following the conversion to Dollars of an LC Disbursement made in an
Alternative Currency pursuant to Section 2.04(e) above, at the rate per annum
then applicable to Base Rate Advances and (ii) in the case of LC Disbursements
made in an Alternative Currency, and at all times prior to their conversion to
Dollars pursuant to Section 2.04(e) above, at a rate determined in a customary
manner in good faith by the Issuing Bank for short term Advances in such
Alternative Currency; provided that, if a Borrower or any applicable Subsidiary
fails to reimburse such LC Disbursement when due pursuant to Section 2.04(e)
above, then Section 2.09(b) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to Section
2.04(e) above to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i)    Replacement of the Issuing Bank. An Issuing Bank may be replaced at any
time by a Borrower with another Lender by a written agreement reasonably
satisfactory to the applicable Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the applicable Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.06(c). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that a Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the
Advances has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, such Borrower (with respect to any Letters of Credit
issued for its account only (including for the avoidance of doubt any Letter of
Credit issued for a Subsidiary in respect of which such Borrower is obligated))
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to 105% of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to such Borrower with respect to any Letters of
Credit issued for its account described in Section 6.01(e). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the applicable Borrower under this Agreement.

 

-41-



--------------------------------------------------------------------------------

The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the applicable
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the applicable Borrower for the LC Exposure at such
time or, if the maturity of the Advances has been accelerated (but subject to
the consent of Lenders with LC Exposure representing greater than 50% of the
total LC Exposure), be applied to satisfy other obligations of the Borrowers
under this Agreement. If a Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
applicable Borrower or applicable Subsidiary within three Business Days after
all Events of Default have been cured or waived.

(k)    Additional Issuing Banks. From time to time, a Borrower may designate
other Lenders that agree (in their sole discretion) to act in such capacity and
are reasonably satisfactory to the Administrative Agent and the Borrowers as
Issuing Banks. Each such additional Issuing Bank shall execute such agreements
reasonably requested by the Administrative Agent and shall thereafter be an
Issuing Bank hereunder for all purposes. A Borrower may withdraw any such
designation at any time (with respect to an Issuing Bank added pursuant to this
Section 2.04(k)). After an Issuing Bank’s designation is withdrawn hereunder,
such Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(l)    Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall report in writing to the Administrative Agent (i) on the
first Business Day of each week and the first Business Day of each fiscal
quarter of STERIS plc, the aggregate face amount of Letters of Credit issued by
it and outstanding as of the last Business Day of the preceding week or the
preceding fiscal quarter of STERIS plc, as applicable, (ii) on or prior to each
Business Day on which such Issuing Bank expects to issue, amend, renew or extend
any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), (iii) on each Business Day on which such Issuing Bank makes
any LC Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement and (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request.

(m)    Existing Letters of Credit. Upon the Closing Date, all Existing Letters
of Credit shall be deemed to have been issued under this Agreement on the
Closing Date and to be outstanding as Letters of Credit under this Agreement.

 

-42-



--------------------------------------------------------------------------------

SECTION 2.05    [Reserved].

SECTION 2.06    Fees. (a) Facility Fee. STERIS plc agrees to pay or cause to be
paid, to the Administrative Agent for the account of each Lender holding
Revolving Commitments (other than a Defaulting Lender for such time as such
Lender is a Defaulting Lender, except with respect to fees for amounts under the
Revolving Commitments actually funded by such Defaulting Lender) a facility fee
(collectively, the “Facility Fees”) in an amount equal to the rate per annum set
forth under the heading “Facility Fee” in the definition of “Applicable Margin”
of the daily aggregate Revolving Commitments (drawn or undrawn) of such Lender,
commencing on the Closing Date in arrears on the last Business Day of each
March, June, September and December and upon the termination in full of the
Revolving Commitments. Facility Fees will be calculated on the basis of a
360-day year and actual days elapsed.

(b)    [Reserved].

(c)    Letter of Credit Fees. Each Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit issued for the
account or at the request of such Borrower, which shall accrue at the same
Applicable Margin used to determine the interest rate applicable to Eurocurrency
Rate Advances on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s Revolving Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, and (ii) to the Issuing
Bank a fronting fee, which shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit issued for the
account or at the request of such Borrower, or the processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the 15th day of the month immediately following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Commitments terminate
and any such fees accruing after the date on which the Commitments terminate
shall be payable on demand. Any other fees payable to the Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(d)    Upfront Fees on the Closing Date. STERIS plc shall pay, or cause to be
paid, to the Administrative Agent for the account of each applicable Lender,
upfront fees equal to a percentage disclosed in writing to such Lender by STERIS
plc and the Administrative Agent on or prior to the Closing Date of their pro
rata portion (based on such Lender’s Revolving Commitments) of the aggregate
amount of the Revolving Commitments on the Closing Date, due and payable on and
subject to the occurrence of the Closing Date.

 

-43-



--------------------------------------------------------------------------------

(e)    Additional Fees. STERIS plc shall, without duplication to the fees
referred to above in Sections 2.06(a), (c) and (d), pay, or cause to be paid, to
the Administrative Agent and the Joint Lead Arrangers for their account (or that
of their applicable Affiliate) such fees as may from time to time be agreed
between any of the Consolidated Group and the Administrative Agent and/or the
Joint Lead Arrangers, including pursuant to the Fee Letters.

SECTION 2.07    Termination or Reduction of the Commitments. (a) Unless
previously terminated, the Revolving Commitments shall terminate in full on the
Revolving Maturity Date. Any termination or reduction of the Commitments shall
be permanent. The foregoing shall not excuse any Defaulting Lender from
liability for a failure to fund its Commitment.

(b)    Voluntary Reduction or Termination. STERIS plc may, upon notice to the
Administrative Agent, terminate any of the Commitments, or from time to time
permanently reduce any of the Commitments; provided that (x) any such notice
shall be received by the Administrative Agent not later than 11:00 A.M. (New
York time) on the date of termination or reduction, and (y) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof. The Administrative Agent will promptly notify
the applicable Lenders of any such notice of termination or reduction of any of
the Commitments. Any reduction of any of the Commitments shall be applied to the
Commitments of each Lender according to its proportional share of such
Commitments prior to the reduction. All Facility Fees accrued until the
effective date of any termination of any of the Commitments shall be paid on the
effective date of such termination.

(c)    Defaulting Lender Commitment Reductions. STERIS plc may terminate the
unused amount of the Commitments of any Lender that is a Defaulting Lender upon
not less than three Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), it being understood that
notwithstanding such Commitment termination, the provisions of Section 2.20(d)
will continue to apply to all amounts thereafter paid by any applicable Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
such termination shall not be deemed to be a waiver or release of any claim any
of the Borrowers, the Administrative Agent or any Lender may have against such
Defaulting Lender.

SECTION 2.08    Repayment of Advances. Each Borrower shall repay (i) to the
Administrative Agent for the benefit of the Revolving Lenders on the Revolving
Maturity Date the aggregate principal amount of the Revolving Advances for the
account of such Borrower outstanding on such date; and (ii) to each Swingline
Lender the then unpaid principal amount of each Swingline Advance made by such
Swingline Lender to such Borrower on the earlier of the Revolving Maturity Date
and the date 5 Business Days after such Swingline Advance is made or such other
date agreed to between the applicable Borrower and the applicable Swingline
Lender.

SECTION 2.09    Interest on Advances. (a) Scheduled Interest. Each Borrower
shall pay interest on the unpaid principal amount of each Advance made to it
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time and (B) the Applicable Margin, payable in arrears
quarterly on the last Business Day of each March, June, September and December,
during such periods and on the date such Advances are paid in full.

 

-44-



--------------------------------------------------------------------------------

(ii)    Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance, and (B) the Applicable Margin, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

(iii)    Swingline Advances shall accrue interest as set forth in Section 2.03.

(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default pursuant to Section 6.01(a), the Administrative Agent shall,
upon the request of the Required Lenders, require each Borrower to pay interest
(“Default Interest”), which amount shall accrue as of the date of occurrence of
the Event of Default, on (i) amounts that are overdue from such Borrower,
payable in arrears on the dates referred to in Section 2.09(a)(i), 2.09(a)(ii)
or 2.09(a)(iii), at a rate per annum equal at all times to 2% per annum above
the rate per annum required to be paid on such overdue amount pursuant to
Section 2.09(a)(i), 2.09(a)(ii) or 2.09(a)(iii) and (ii) to the fullest extent
permitted by law, the amount of any interest, fee or other amount payable
hereunder by such Borrower that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
Base Rate Advances for the account of such Borrower pursuant to
Section 2.09(a)(i), or in the case of amounts due in an Alternative Currency, at
a rate for short term borrowings of such Alternative Currency determined in a
customary manner in good faith by the Administrative Agent, provided, however,
that following acceleration of the Advances for the account of such Borrower
pursuant to Section 6.01, Default Interest shall accrue and be payable hereunder
whether or not previously required by the Administrative Agent.

SECTION 2.10    Interest Rate Determination. (a) The Administrative Agent shall
give prompt notice to the applicable Borrower and the Lenders of the applicable
interest rate determined by the Administrative Agent for purposes of
Section 2.09(a)(i) or 2.09(a)(ii).

(b)    If, with respect to any Eurocurrency Rate Advances, (i) the
Administrative Agent shall have determined (which determination shall be
conclusive and binding absent demonstrable error) that adequate and reasonable
means (including, without limitation, by means of an Interpolated Rate or
because the Screen Rate is not available or published on a current basis) do not
exist for ascertaining the Eurocurrency Rate for such Interest Period or (ii)
the Required Lenders notify the Administrative Agent that (x) they are unable to
obtain matching deposits in the London inter-bank market at or about 11:00 A.M.
(London time or as applicable, Toronto Ontario time) on the second Business Day
before (or in the case of Borrowings in Sterling, Canadian Dollars and
Australian Dollars, on the Business Day of) the making of a Borrowing in

 

-45-



--------------------------------------------------------------------------------

sufficient amounts to fund their respective Advances as a part of such Borrowing
during its Interest Period or (y) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately and fairly reflect the cost to the
Required Lenders of making, funding or maintaining their respective Eurocurrency
Rate Advances for such Interest Period, the Administrative Agent shall forthwith
so notify the applicable Borrower and the Lenders, whereupon (A) such Borrower
will, on the last day of the then existing Interest Period therefor, either, in
the case of Dollar denominated Advances, (w) prepay such Advances or (x) Convert
such Advances into Base Rate Advances or, in the case of Alternative Currency
denominated Advances, (y) prepay such Advances or (z) consent to the maintenance
of such Advances at a rate for short term borrowings of the applicable
Alternative Currency determined in a customary manner in good faith by the
Administrative Agent and (B) the obligation of the Lenders to make, or to
Convert Dollar denominated Advances into, Eurocurrency Rate Advances shall be
suspended, and any applicable Alternative Currency denominated Advances shall be
made and maintained at a rate for short term borrowings of such Alternative
Currency determined in a customary manner in good faith by the Administrative
Agent, until the Administrative Agent shall notify the applicable Borrower and
the Lenders that the circumstances causing such suspension no longer exist.

(c)    If a Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances made to such Borrower in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify such Borrower and the Lenders and
such Eurocurrency Rate Advances will automatically, on the last day of the then
existing Interest Period therefor, Convert into Base Rate Advances, or in the
case of Eurocurrency Rate Advances denominated in Alternative Currency,
automatically Convert to a new Eurocurrency Rate Advance with an Interest Period
of one month’s duration.

(d)    If at any time the Administrative Agent (of its own accord or at the
request of a Borrower) determines (which determination shall be conclusive
absent manifest error) that (i) the circumstances set forth in
Section 2.10(b)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.10(b)(i) have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrowers shall use reasonable efforts and endeavor
in good faith to establish an alternate rate of interest to the Eurocurrency
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Promptly after finalizing the form of such amendment, the
Administrative Agent shall provide a copy of such Amendment to the Lenders, and,
notwithstanding anything to the contrary in Section 9.01, the Administrative
Agent shall be authorized to enter into such amendment without any further
action or consent of any other party to this Agreement (other than the
Borrowers) so long as the Administrative Agent shall not have received, within
three Business Days of the date notice of such amendment is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object in good faith to such amendment.

 

-46-



--------------------------------------------------------------------------------

Until an alternate rate of interest shall be determined in accordance with this
Section 2.10(d) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.10(d), only to the extent the
Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any interest
election request that requests to Convert any Advance to, or continue any
Advance as, a Eurocurrency Rate Advance shall be ineffective and (y) if any
borrowing request requests a Eurocurrency Rate Advance, such Advance shall be
made, in the case of an Advance denominated in Dollars, as a Base Rate Advance
or, in the case of an Advance denominated in an Alternative Currency, at a rate
for short term borrowings of the applicable Alternative Currency determined in a
customary manner in good faith by the Administrative Agent.

(e)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance denominated in Dollars will automatically, on
the last day of the then existing Interest Period therefor, be Converted into a
Base Rate Advance (unless the Required Lenders otherwise consent) and (ii) the
obligation of the Lenders to make, or to Convert Dollar denominated Advances
into, Eurocurrency Rate Advances shall be suspended.

SECTION 2.11    Optional Conversion of Advances. Each Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 10:00
A.M. (New York time) on the third Business Day prior to the date of the proposed
Conversion (or in the case of a Conversion into Base Rate Advances, the Business
Day prior) and subject to the provisions of Sections 2.10 and 2.14, Convert all
Advances denominated in Dollars made to such Borrower of one Type comprising the
same Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in
an Applicable Minimum Amount and no Conversion of any Advances shall result in
more separate Borrowings than permitted under Section 2.02(b). Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion (which shall be a Business Day), (ii) the Advances to be
Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the applicable Borrower giving
such notice.

SECTION 2.12    Optional and Mandatory Prepayments of Advances. (a) A Borrower
may, upon written notice to the Administrative Agent stating the proposed date
and aggregate principal amount of the proposed prepayment, given not later than
10:00 A.M. (New York time) on the date (which date shall be a Business Day) of
such proposed prepayment, in the case of a Borrowing consisting of Base Rate
Advances, and not later than 10:00 A.M. (Local Time) at least two Business Days
prior to the date of such proposed prepayment, in the case of a Borrowing
consisting of Eurocurrency Rate Advances, and if such notice is given, such
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing made to such Borrower in whole or ratably
in part, and in the case of any Eurocurrency Rate Borrowing, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount of the Applicable Minimum Amount and (ii) if any prepayment of
a Eurocurrency Rate Advance is made on a date other than the last day of an
Interest Period for such Eurocurrency Rate Advance, such Borrower shall also pay
any amount owing pursuant to Section 9.04(c); and provided, further, that,
subject to clause (ii) of the immediately preceding proviso, any such notice may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the consummation of a specific transaction, in which case such
notice may be revoked by such Borrower if such condition is not satisfied.

 

-47-



--------------------------------------------------------------------------------

(b)    In the event and on such occasion that (i) the Dollar Equivalent of any
Lender’s Revolving Credit Exposure exceeds such Lender’s Revolving Commitment,
(ii) the Dollar Equivalent of the Aggregate Revolving Credit Exposure of all
Lenders exceeds the aggregate Revolving Commitment of all Lenders available at
such time for extensions of credit, (iii) the Dollar Equivalent of the Aggregate
Revolving Credit Exposure denominated in Alternative Currencies exceeds the
Alternative Currency Sublimit, (iv) the Dollar Equivalent of the Swingline
Exposure of a Swingline Lender exceeds such Swingline Lender’s Revolving
Commitment or Swingline Commitment or (v) the Dollar Equivalent of the LC
Exposure attributable to Letters of Credit issued by an Issuing Bank exceeds
such Issuing Bank’s LC Commitment, each Borrower shall, not later than one
Business Day after written notice from the Administrative Agent of such
circumstances (which notice shall include a reasonably detailed calculation of
such excess), prepay the Borrowings made by it (or as applicable with respect to
Letters of Credit, cash collateralize such Letters of Credit) in an aggregate
amount and in such currencies, as applicable, necessary to eliminate the
proportionate share of such excess attributable to the Borrowings made by such
Borrower.

(c)    All prepayments of Loans pursuant to this Section 2.12 will be without
premium or penalty, other than compensation for breakage costs incurred by the
Lenders in the case of Eurocurrency Rate Loans.

SECTION 2.13    Increased Costs. (a) If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation or (ii) the
compliance with any directive, guideline or request from any central bank or
other governmental authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority (whether or not
having the force of law), in each case after the date hereof (or with respect to
any Lender or Issuing Bank (or the Administrative Agent), if later, the date on
which such Lender or Issuing Bank (or the Administrative Agent) becomes a Lender
or Issuing Bank (or the Administrative Agent), as applicable), there shall be
any increase in the cost to any Lender, Issuing Bank or the Administrative Agent
of agreeing to make or making, funding or maintaining Advances or any Letter of
Credit or participation therein (excluding for purposes of this Section 2.13 any
such increased costs resulting from (i) Taxes as to which such Lender or Issuing
Bank is indemnified under Section 2.16, (ii) Excluded Taxes or (iii) Other
Taxes), then STERIS plc shall from time to time, upon demand by such Lender,
Issuing Bank or the Administrative Agent (with a copy of such demand to the
Administrative Agent, if applicable), pay or cause to be paid to the
Administrative Agent for the account of such Lender or Issuing Bank (or for its
own account, if applicable) additional amounts sufficient to compensate such
Lender, Issuing Bank or the Administrative Agent for such increased cost. A
certificate describing such increased costs in reasonable detail delivered to
STERIS plc shall be conclusive and binding for all purposes, absent demonstrable
error.

 

-48-



--------------------------------------------------------------------------------

(b)    If any Lender or Issuing Bank reasonably determines that compliance with
any law or regulation or any directive, guideline or request from any central
bank or other governmental authority including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), in each case promulgated or given after the date
hereof (or with respect to any Lender or Issuing Bank, if later, the date on
which such Lender or Issuing Bank becomes a Lender or Issuing Bank, as
applicable), affects or would affect the amount of capital, insurance or
liquidity required or expected to be maintained by such Lender or Issuing Bank
or any corporation controlling such Lender or Issuing Bank and that the amount
of such capital, insurance or liquidity is increased by or based upon the
existence of such Lender or Issuing Bank’s commitment to lend or issue any
Letter of Credit (or any participations therein) hereunder and other commitments
of this type, the applicable Borrower shall, from time to time upon demand by
such Lender or Issuing Bank (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender or
Issuing Bank, additional amounts sufficient to compensate such Lender or Issuing
Bank or such corporation in the light of such circumstances, to the extent that
such Lender or Issuing Bank reasonably determines such increase in capital,
insurance or liquidity to be allocable to the existence of such Lender’s
Advances, commitment to lend or Letter of Credit (or participation therein)
hereunder. A certificate as to such amounts submitted to such Borrower and the
Administrative Agent by such Lender or Issuing Bank shall be conclusive and
binding for all purposes, absent demonstrable error.

(c)    Notwithstanding anything in this Section 2.13 to the contrary, for
purposes of this Section 2.13, (A) the Dodd Frank Wall Street Reform and
Consumer Protection Act and the rules and regulations issued thereunder or in
connection therewith or in implementation thereof, and (B) all requests, rules,
guidelines and directions promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any similar or successor agency,
or the United States or foreign regulatory authorities, in each case, pursuant
to Basel III) shall be deemed to have been enacted following the date hereof (or
with respect to any Lender or Issuing Bank, if later, the date on which such
Lender or Issuing Bank becomes a Lender or Issuing Bank); provided that no
Lender or Issuing Bank shall demand compensation pursuant to this
Section 2.13(c) unless such Lender or Issuing Bank is making corresponding
demands on similarly situated borrowers in comparable credit facilities to which
such Lender or Issuing Bank is a party.

SECTION 2.14    Illegality. Notwithstanding any other provision of this
Agreement, with respect to Dollar denominated Advances, (a) if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other governmental authority, including without limitation, any agency
of the European Union or similar monetary or multinational authority, asserts
that it is unlawful, for such Lender or its Eurocurrency Lending Office to
perform its obligations hereunder to make Eurocurrency Rate Advances or to fund
or maintain Eurocurrency Rate Advances hereunder, (i) each Eurocurrency Rate
Advance of such Lender will automatically, upon such notification, be Converted
into a Base Rate Advance and (ii) the obligation of such Lender to make
Eurocurrency Rate Advances or to Convert Advances into Eurocurrency Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrowers and such Lender that the circumstances causing such suspension no
longer exist and (b) if Lenders constituting the Required Lenders so notify the
Administrative Agent, (i) each Eurocurrency Rate Advance of each Lender will
automatically, upon such notification, Convert into a Base Rate Advance and (ii)
the obligation of each Lender to make Eurocurrency Rate Advances or to Convert
Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrowers and each Lender that the
circumstances causing such suspension no longer exist.

 

-49-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement if any of the
circumstances set forth in clauses (a) or (b) above arise with respect to
Advances denominated in an Alternative Currency, such Alternative Currency
denominated Advances shall be made or maintained, as applicable, at a rate for
short term borrowings of such Alternative Currency determined in a customary
manner in good faith by the Administrative Agent.

SECTION 2.15    Payments and Computations. (a) Each Borrower shall make each
payment required to be made by it under this Agreement not later than 3:00 P.M.
(Local Time) on the day when due in Dollars (or (i) with respect to principal,
LC Disbursements interest or breakage indemnity due in respect of Advances or
Letters of Credit denominated in an Alternative Currency, in such Alternative
Currency and (ii) with respect to other payments required to be made by it
pursuant to Section 2.13 or 9.04 that are invoiced in a currency other than
Dollars, shall be payable in the currency so invoiced) to the Administrative
Agent at the applicable Administrative Agent’s Office in same day funds, except
that payments to be made directly to an Issuing Bank or Swingline Lender as
provided herein shall be made to such Issuing Bank or Swingline Lender. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or commitment fees ratably
(other than amounts payable pursuant to Section 2.02(c), 2.13, 2.14, 2.16, 2.17
or 9.04(c)) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 9.07(f),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the assignor for amounts which have accrued to but
excluding the effective date of such assignment and to the assignee for amounts
which have accrued from and after the effective date of such assignment. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.

(b)    Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender by such Borrower is not made when due hereunder, to charge
from time to time against any or all of such Borrower’s accounts with such
Lender any amount so due, unless otherwise agreed between such Borrower and such
Lender.

(c)    All computations of interest based on the Base Rate or with respect to
any Advances denominated in Sterling, Canadian Dollars and Australian Dollars
shall be made by the Administrative Agent on the basis of a year of 365 days or,
other than with respect to Sterling, Canadian Dollars and Australian Dollars,
366 days, as the case may be, and all computations of interest based on the
Eurocurrency Rate (other than with respect to any Advances denominated in
Sterling) or the Federal Funds Rate (other than determinations of the Base Rate
made at any time by reference to the Federal Funds Rate), and of commitment fees
and ticking fees shall be made by the Administrative Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or such fees are payable. Each determination by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent demonstrable error.

 

-50-



--------------------------------------------------------------------------------

(d)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or commitment fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.

(e)    Unless the Administrative Agent shall have received written notice from a
Borrower prior to the date on which any payment is due to the Lenders hereunder
that such Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent, following prompt notice thereof,
forthwith on demand such amount distributed to such Lender, together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate, or in the case of amounts in an Alternative
Currency, at a rate for short term borrowings of such Alternative Currency
determined in a customary manner in good faith by the Administrative Agent.

(f)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.

SECTION 2.16    Taxes. (a) Any and all payments by or on behalf of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any and all present or future Taxes,
excluding, in the case of each Lender and each Agent, (i) Taxes imposed on (or
measured by) its overall net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case only to the extent imposed by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender or such Agent, as the case may be, is organized, by the jurisdiction (or
any political subdivision thereof) of such Lender’s Applicable Lending Office or
such Lender’s or such Agent’s principal office, or as a result of a present or
former connection between such Lender or such Agent and the jurisdiction
imposing such Tax (other than connections arising from such Lender or such Agent
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document), (ii) backup
withholding Tax imposed by the United States on payments by any Loan Party to
any Lender, (iii) any Tax that is imposed by reason of such recipient’s failure
to comply with Section 2.16(f), (iv) any U.S. federal or Luxembourg or
Netherlands withholding Tax imposed

 

-51-



--------------------------------------------------------------------------------

pursuant to a law in effect at the time a Lender becomes a party to this
Agreement or acquires an interest in the Advance (or designates a new Applicable
Lending Office), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately before the designation of a new Applicable Lending
Office or assignment, to receive additional amounts from the Loan Party with
respect to such withholding Tax pursuant to this Section 2.16, and (v) any taxes
imposed under FATCA, including as a result of such recipient’s failure to comply
with Section 2.16(f)(iii) (all such excluded Taxes in respect of payments under
any Loan Document being hereinafter referred to as “Excluded Taxes”). If the
applicable Withholding Agent shall be required by applicable law to deduct any
Taxes from or in respect of any sum payable under any Loan Document to any
Lender or any Agent, (A) the applicable Withholding Agent shall make such
deductions and (B) the applicable Withholding Agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law. If a Loan Party shall be required by applicable law to
deduct any Taxes (other than (i) Taxes required to be deducted by way of a Tax
Deduction in which case the provisions of Section 2.16(g) shall apply or
(ii) Excluded Taxes) from or in respect of any sum payable under any Loan
Document to any Lender or any Agent, the sum payable by the applicable Loan
Party shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.16) such Lender or such Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made.

(b)    In addition, without duplication of any other obligation set forth in
this Section 2.16, STERIS plc shall, or shall cause the applicable Loan Party
to, pay to the relevant Governmental Authority any present or future stamp,
court or documentary, intangible, recording, filing Taxes and any other similar
Taxes, that arise from any payment made by it under any Loan Document or from
the execution, delivery, performance or registration of, or otherwise with
respect to, any Loan Document, except to the extent such Taxes are Other
Connection Taxes imposed with respect to a sale, an assignment or the
designation of a new Applicable Lending Office (other than an assignment or
designation made pursuant to Section 2.21) (hereinafter referred to as “Other
Taxes”).

(c)    Without duplication of any other obligation set forth in this
Section 2.16, STERIS plc shall, or shall cause the applicable Loan Party to,
indemnify each Lender and each Agent for the full amount of Taxes (other than
(i) withholding Tax imposed by United Kingdom legislation which is compensated
for by an increased payment under Section 2.16(g) or would have been so
compensated but was not solely because one of the exclusions in
Section 2.16(g)(iv) applied, (ii) any Excluded Taxes or (iii) for the avoidance
of doubt, any Taxes which were compensated by an increased payment under
Section 2.16(a)) and Other Taxes imposed on, payable or paid by such Lender or
such Agent, as the case may be, in respect of Advances made to any Loan Party
and any liability (including, without limitation, penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. This indemnification shall be made within 30 days from the date such
Lender or such Agent, as the case may be, makes written demand therefor. A
certificate as to the amount of such payment or liability delivered to STERIS
plc by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent demonstrable error.

 

-52-



--------------------------------------------------------------------------------

(d)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.07(h) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate describing in reasonable detail the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent demonstrable error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)    As soon as practicable after the date of any payment of Taxes or Other
Taxes for which any Loan Party is responsible under this Section 2.16, such Loan
Party shall furnish to the Administrative Agent, at its address as specified
pursuant to Section 9.02, the original or a certified copy of a receipt
evidencing payment thereof.

(f)    Except in connection with withholding tax imposed by United Kingdom
legislation (to which the provisions of Section 2.16(g) apply):

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower and the Administrative Agent, or the
applicable taxing authority, at the time or times prescribed by applicable law
or reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable laws or
by the taxing authorities of any applicable jurisdiction and such other
documentation reasonably requested by such Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding and as may be required to secure any applicable exemption from,
or reduction in the rate of, deduction or withholding imposed by any
jurisdiction in respect of any payments to be made to such Lender hereunder from
any applicable taxing authority. In addition, any Lender, if reasonably
requested by the applicable Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding, including withholding tax imposed by United Kingdom
legislation, or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.16(f)(ii) and (iii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 

-53-



--------------------------------------------------------------------------------

(ii)    Without limiting the generality of the foregoing: (x) any Lender that is
a US Person shall deliver to the applicable Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
and (y) any Lender that is not a US Person (a “Non-US Lender”) shall, to the
extent it is legally entitled to do so, deliver to the applicable Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-US Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), whichever of the
following is applicable:

(A)    in the case of a Non-US Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(B)    executed originals of IRS Form W-8ECI;

(C)    in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Non-US Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the applicable Borrower
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(D)    to the extent a Non-US Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Non-US
Lender is a partnership and one or more direct or indirect partners of such
Non-US Lender are claiming the portfolio interest exemption, such Non-US Lender
may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-4 on behalf of each such direct and indirect partner;

(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the applicable Borrower and the
Administrative Agent, at the time or times prescribed by law

 

-54-



--------------------------------------------------------------------------------

and at such time or times reasonably requested by such Borrower or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for the purposes of this
clause 2.16(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(g)    United Kingdom Tax Gross-Up.

(i)    Each Loan Party shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

(ii)    STERIS plc shall promptly upon becoming aware that a Loan Party must
make a Tax Deduction (or that there is any change in the rate or the basis of a
Tax Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify STERIS plc and such Loan Party.

(iii)    If a Tax Deduction is required by law to be made by a Loan Party, the
amount of the payment due from such Loan Party shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

(iv)    A payment shall not be increased under paragraph (iii) above by reason
of a Tax Deduction on account of Tax imposed by the United Kingdom, if on the
date on which the payment falls due:

(A)    the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(B)    the relevant Lender is a Treaty Lender and the Loan Party making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under this Section 2.16(g); or

(C)    the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(2) of the definition of Qualifying Lender and:

(1)    an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Borrower making the payment a
certified copy of that Direction; and

 

-55-



--------------------------------------------------------------------------------

(2)    the payment could have been made to the Lender without any Tax Deduction
if that Direction had not been made; or

(D)    the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(2) of the definition of Qualifying Lender and:

(1)    the Lender has not given a Tax Confirmation to the relevant Borrower; and

(2)    the payment could have been made to the Lender without any Tax Deduction
if the Lender had given a Tax Confirmation to the relevant Borrower, on the
basis that the Tax Confirmation would have enabled the relevant Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA.

(v)    If a Loan Party is required to make a Tax Deduction, such Loan Party
shall make such Tax Deduction and any payment required in connection with such
Tax Deduction within the time allowed and in the minimum amount required by law.

(vi)    Within thirty days of making either a Tax Deduction or any payment
required in connection with such Tax Deduction, the Loan Party making such Tax
Deduction shall deliver to the Administrative Agent for the Lender Party
entitled to the payment a statement under section 975 of the ITA or other
evidence reasonably satisfactory to that Lender Party that the Tax Deduction has
been made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

(vii)    (A) Subject to (B) below, a Treaty Lender and each Loan Party which
makes a payment to which such Treaty Lender is entitled shall cooperate in
completing any procedural formalities necessary for such Loan Party to obtain
authorization to make such payment without a Tax Deduction.

(B)    (1) A Treaty Lender which is a Lender on the date on which this Agreement
is entered into and which (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence opposite its name
on Schedule I; and

(2)    a New Lender that (x) is a Treaty Lender that holds a passport under the
HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence in the Assignment and Acceptance which it executes,

and having done so, that Lender shall be under no obligation pursuant to
paragraph (vii)(A), or for the avoidance of doubt, Section 2.16(f), above.

 

-56-



--------------------------------------------------------------------------------

(viii)    If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(vii) above and:

(A)    a Borrower making a payment to such Lender has not made a Borrower DTTP
Filing in respect of such Lender; or

(B)    a Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

(1)    such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2)    HM Revenue & Customs has not given such Borrower authority to make
payments to such Lender without Tax Deduction within 60 days of the date of such
Borrower DTTP Filing;

and in each case, such Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such Borrower shall cooperate in
completing any additional procedural formalities necessary for such Borrower to
obtain authorization to make that payment without a Tax Deduction.

(ix)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (g)(vii) above, no
Loan Party shall make a Borrower DTTP Filing or file any other form relating to
the HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment(s) or
its participation in any Loan unless the Lender otherwise agrees.

(x)    A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of that Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

(xi)    Each Lender which becomes a party to this Agreement after the date of
this Agreement shall indicate in the Assignment and Acceptance which it executes
on becoming a party, and for the benefit of the Administrative Agent and without
liability to any Loan Party, which of the following categories it falls in:

(A)    not a Qualifying Lender

(B)    a Qualifying Lender (other than a Treaty Lender); or

(C)    a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this
Section 2.16(g)(xi) then such New Lender shall be treated for the purposes of
this Agreement (including by each Loan Party) as if it is not a Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the Loan Party). For the avoidance of doubt, an Assignment and Acceptance
shall not be invalidated by any failure of a Lender to comply with this
Section 2.16(g)(xi).

 

-57-



--------------------------------------------------------------------------------

(xii)    A UK Non-Bank Lender which becomes a party on the day on which this
Agreement is entered into gives a Tax Confirmation to the relevant Borrower by
entry into this Agreement.

(xiii)    A UK Non-Bank Lender shall promptly notify the relevant Borrower and
the Administrative Agent if there is any change in the position from that set
forth in the Tax Confirmation.

(h)    (i) Each party hereto may make any deduction it is required to make by
FATCA, and any payment required in connection with such deduction, and no party
hereto shall be required to increase any payment in respect of which it makes
such a deduction or otherwise compensate the recipient of the payment for such
deduction; and

(ii)    Each party hereto shall promptly, upon becoming aware that it must make
a deduction as required by FATCA (or that there is any change in the rate or the
basis of such deduction), notify the party to whom it is making the payment and,
in addition, shall notify STERIS plc and the Administrative Agent and the
Administrative Agent shall notify the other Finance Parties.

(i)    In the event that an additional payment is made under Section 2.16(a) or
2.16(c) for the account of any Lender and such Lender, in its sole discretion
exercised in good faith, determines that it has received a refund of any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such additional payment, such Lender
shall, to the extent that it reasonably determines that it can do so without
prejudice to the retention of the amount of such refund, pay to the applicable
Borrower such amount as such Lender shall, in its reasonable discretion
exercised in good faith, have determined is attributable to such deduction or
withholding and will leave such Lender (after such payment) in no worse position
than it would have been had such Borrower not been required to make such
deduction or withholding. Nothing contained in this Section 2.16(i) shall
(i) interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit or (ii) oblige any Lender to disclose any information
relating to its tax returns, tax affairs or any computations in respect thereof
or (iii) require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

(j)    Each participant of an interest in any Commitment, Advance or Loan
Document hereunder shall be entitled to the benefits of this Section 2.16
(subject to the requirements and limitations herein, including the requirements
under Section 2.16(f) and (g) (it being understood that the documentation
required under Section 2.16(f) shall be delivered to the participating Lender
and the information and documentation required under 2.16(g) will be delivered
to the applicable Borrower and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment hereunder;
provided that such participant (A) agrees to be subject to the provisions of
Section 2.21 as if it were an assignee hereunder; and (B) shall not be entitled
to receive any greater payment under this Section 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the participant acquired the
applicable participation.

 

-58-



--------------------------------------------------------------------------------

(k)    Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

(l)    For purposes of this Section 2.16, the term “applicable law” includes
FATCA.

SECTION 2.17    Sharing of Payments, Etc. Subject to Section 2.20 in the case of
a Defaulting Lender, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of the Advances owing to it (other than pursuant to Section 2.02(c),
2.13, 2.14(a), 2.16 or 9.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (a) the amount of such Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered. It
is acknowledged and agreed that the foregoing provisions of this Section 2.17
reflect an agreement entered into solely among the Lenders (and not any Borrower
or any Loan Party) and the consent of any Borrower or any Loan Party shall not
be required to give effect to the acquisition of a participation by a Lender
pursuant to such provisions or with respect to any action taken by the Lenders
or the Administrative Agent pursuant to such provisions. The provisions of this
Section 2.17 shall not be construed to apply to (A) any payment made by a
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant permitted hereunder.

SECTION 2.18    Use of Proceeds and Letters of Credit. The proceeds of the
Commitments shall be available, and each applicable Borrower agrees that such
proceeds shall be applied, solely towards refinancing the Existing Credit
Agreement, general corporate purposes and working capital needs.

SECTION 2.19    Evidence of Debt. (a) The Register maintained by the
Administrative Agent pursuant to Section 9.07(g) shall include (i) the date,
currency and amount of each Borrowing made hereunder by each Borrower, the Type
of Advances comprising such Borrowing and, if appropriate, the Interest Period
applicable thereto, (ii) the terms of each Assignment and Acceptance delivered
to and accepted by it, (iii) the amount of any principal or, other than interest
on Swingline Advances as agreed with a Swingline Lender, interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iv) the amount of any sum received by the Administrative Agent from each
Borrower hereunder and each Lender’s share thereof.

 

-59-



--------------------------------------------------------------------------------

(b)    Entries made reasonably and in good faith by the Administrative Agent in
the Register pursuant to subsection (a) above shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from each Borrower to each Lender under this Agreement, absent
demonstrable error; provided, however, that the failure of the Administrative
Agent to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit, expand or otherwise affect
the obligations of any Borrower under this Agreement.

SECTION 2.20    Defaulting Lenders.

(a)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender (it being understood that the
determination of whether a Lender is no longer a Defaulting Lender shall be made
as described in Section 2.20(b)):

(i)    such Defaulting Lender will not be entitled to any fees accruing during
such period pursuant to Section 2.06(a) to the extent it is a Defaulting Lender
on the date such fee accrues (for the avoidance of doubt fees attributable to
funded Advances shall be payable);

(ii)    such Defaulting Lender will not be entitled to any fees accruing under
Section 2.06(b) to the extent it is a Defaulting Lender on the date such fee
accrues;

(iii)    to the fullest extent permitted by applicable law, such Lender will not
be entitled to vote in respect of amendments and waivers hereunder, and the
Commitment and the outstanding Advances of such Lender hereunder will not be
taken into account in determining whether the Required Lenders or all or all
affected Lenders, as required, have approved any such amendment or waiver (and
the definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender; and

(iv)    STERIS plc may, or may cause the applicable Borrower to, at its sole
expense and effort, require such Defaulting Lender to assign and delegate its
interests, rights and obligations under this Agreement pursuant to Section 9.07.

(b)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Adjusted Percentages but only to the
extent (x) the Dollar Equivalent of the sum of all Non-Defaulting Lenders’
Revolving Credit Exposures

 

-60-



--------------------------------------------------------------------------------

plus the Dollar Equivalent of such Defaulting Lender’s Swingline Exposure and LC
Exposure does not exceed the total of all Non-Defaulting Lenders’ Revolving
Commitments and (y) no Non-Defaulting Lender’s Revolving Credit Exposures (on a
Dollar Equivalent basis) plus such Non-Defaulting Lender’s Applicable Adjusted
Percentage of the Dollar Equivalent of such Defaulting Lender’s Swingline
Exposure and LC Exposure exceeds such Non-Defaulting Lender’s Revolving
Commitment;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each applicable Borrower shall within two Business Days
following notice by the Administrative Agent (x) first, prepay the proportionate
share of such Swingline Exposure attributable to the Swingline Advances made to
such Borrower and (y) second, cash collateralize for the benefit of the Issuing
Bank only such Borrower’s obligations corresponding to such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) for so long as such LC Exposure is outstanding;

(iii)    if any Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, such Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.06(c)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)    if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.06(c) shall be adjusted in accordance with such Non-Defaulting
Lenders’ Applicable Adjusted Percentages;

(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.06(c) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(vi)    so long as such Lender is a Defaulting Lender, the Swingline Lenders
shall not be required to fund any Swingline Advance and the Issuing Banks shall
not be required to issue, amend or increase any Letter of Credit, unless each is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateral will be provided by the applicable Borrower in
accordance with Section 2.04(j), and participating interests in any newly made
Swingline Advance or any newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with Sections
2.03(c) and 2.04(d), respectively (and such Defaulting Lender shall not
participate therein).

 

-61-



--------------------------------------------------------------------------------

(c)    If the Borrowers and the Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of a Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

(d)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent hereunder for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 6.01 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.05 shall be applied at such time or times as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, pro rata, to the payment of amounts
owing by such Defaulting Lender to the Issuing Bank or Swingline Lender
hereunder, third, to the funding of any Advance or the funding or cash
collateralization of any participating interest in any Swingline Advance or
Letter of Credit in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as reasonably determined by
the Administrative Agent; fourth, as STERIS plc may request, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations under this Agreement; fifth, to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; sixth, to the payment of any amounts owing to a Borrower as a
result of any judgment of a court of competent jurisdiction obtained by such
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and seventh, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or
otherwise pursuant to this Section 2.20(d) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

SECTION 2.21    Mitigation. (a) Each Lender shall promptly notify the applicable
Borrower and the Administrative Agent of any event of which it has knowledge
that will result in, and will use reasonable commercial efforts available to it
(and not, in such Lender’s good faith judgment, otherwise disadvantageous to
such Lender) to mitigate or avoid, (i) any obligation by any Loan Party to pay
any amount pursuant to Section 2.13 or 2.16 or (ii) the occurrence of any
circumstance described in Section 2.12 (and, if any Lender has given notice of
any such event described in clause (i) or (ii) above and thereafter such event
ceases to exist, such Lender shall promptly so notify such Loan Party and the
Administrative Agent). In furtherance of the foregoing, each Lender will (at the
request of such Loan Party) designate a different funding office if, in the
judgment of such Lender, such designation will avoid (or reduce the cost to such
Loan Party of) any event described in clause (i) or (ii) of the preceding
sentence and such designation will not, in such Lender’s good faith judgment, be
otherwise materially disadvantageous to such Lender. STERIS plc hereby agrees
to, or to cause the applicable Loan Party to, pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation.

 

-62-



--------------------------------------------------------------------------------

(b)    Notwithstanding any other provision of this Agreement, if any Lender
fails to notify the applicable Borrower of any event or circumstance which will
entitle such Lender to compensation pursuant to Section 2.13 within 180 days
after such Lender obtains knowledge of such event or circumstance, then such
Lender shall not be entitled to compensation from such Borrower for any amount
arising prior to the date which is 180 days before the date on which such Lender
notifies such Borrower of such event or circumstance.

SECTION 2.22    VAT. Notwithstanding anything in Section 2.16 to the contrary:

(a)    All amounts expressed to be payable under a Loan Document by any Loan
Party to a Lender Party which (in whole or in part) constitute the consideration
for any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Lender Party to any Loan
Party under a Loan Document and such Lender Party is required to account to the
relevant tax authority for the VAT, that Loan Party must pay to such Lender
Party (in addition to and at the same time as paying any other consideration for
such supply or, if later, on presentation of a valid VAT invoice) an amount
equal to the amount of the VAT (and such Lender Party must promptly provide an
appropriate VAT invoice to that Loan Party).

(b)    If VAT is or becomes chargeable on any supply made by any Lender Party
(the “Supplier”) to any other Lender Party (the “Recipient”) under a Loan
Document, and any Loan Party other than the Recipient (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

(i)    (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(ii)    (where the Recipient is the person required to account to the relevant
tax authority for the VAT) the Relevant Party must promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the VAT chargeable
on that supply but only to the extent that the Recipient reasonably determines
that it is not entitled to credit or repayment from the relevant tax authority
in respect of that VAT.

(c)    Where a Loan Document requires any Loan Party to reimburse or indemnify a
Lender Party for any cost or expense, that Loan Party shall reimburse or
indemnify (as the case may be) such Lender Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.

 

-63-



--------------------------------------------------------------------------------

(d)    Any reference in this Section 2.22 to any Loan Party shall, at any time
when such Loan Party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
Person who is treated as making the supply, or (as appropriate) receiving the
supply, under the grouping rules (as provided for in Article 11 of Council
Directive 2006/112/EC or as implemented by a European Member State, or
equivalent provisions in any other jurisdiction).

(e)    In relation to any supply made by a Lender Party to any Loan Party under
a Loan Document, if reasonably requested by such Lender Party, that Loan Party
must promptly provide such Lender Party with details of that Loan Party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender Party’s VAT reporting requirements in relation to such supply.

SECTION 2.23    Increases in Revolving Commitments. Subject to the conditions
set forth below, STERIS plc may, upon at least 5 Business Days (or such other
period of time agreed to between the Administrative Agent and the Borrowers)
prior written notice to the Administrative Agent, request an increase in the
existing Revolving Commitments (a “Revolving Commitment Increase”); provided
that:

(i)    no Default shall have occurred and be continuing hereunder as of the
effective date of such Revolving Commitment Increase;

(ii)    the representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects as so qualified) on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date;

(iii)    the Dollar Equivalent of all such Revolving Commitment Increases shall
not exceed $500,000,000 in aggregate;

(iv)    the applicable Borrower, the applicable Lender or lender not theretofore
a Lender providing such Revolving Commitment Increase and the Administrative
Agent, shall execute and deliver to the Administrative Agent, customary joinder
documentation, in form and substance satisfactory to the Administrative Agent;
such joinder may amend this Agreement and the other Loan Documents without the
consent of any Lenders to reflect any technical changes necessary to give effect
to such Revolving Commitment Increase in accordance with the terms hereof;

(v)    no existing Lender shall be obligated in any way to make any Revolving
Commitment Increase available unless it has executed and delivered a joinder as
set forth in clause (iv) above;

 

-64-



--------------------------------------------------------------------------------

(vi)    the Administrative Agent shall have received such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request;

(vii)     [Reserved];

(viii)     the advances made under any Revolving Commitment Increase shall
constitute “Advances” for all purposes of the Loan Documents;

(ix)     such Revolving Commitment Increase is on the same terms and conditions
as those set forth in this Agreement with respect to the Revolving Commitments,
except to the extent reasonably satisfactory to the Administrative Agent; and

(x)     a new lender that is not a Lender shall be subject to the same consents
that would apply to an assignment of an applicable Commitment or Advance to such
new Lender.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01    Conditions Precedent to Closing Date. This Agreement shall
become effective and the Revolving Commitments shall be available on and as of
the first date on which the following conditions precedent have been satisfied
(with the Administrative Agent acting reasonably in assessing whether the
conditions precedent have been satisfied) (or waived in accordance with
Section 9.01):

(a)    The Administrative Agent (or its counsel) shall have received from STERIS
Corporation, STERIS plc and each other Closing Date Party and each Lender either
(i) a counterpart of this Agreement and the other Loan Documents signed on
behalf of such party or (ii) written evidence reasonably satisfactory to the
Administrative Agent (which may include .pdf or facsimile transmission of a
signed signature page of this Agreement) that such party has signed such a
counterpart.

(b)    All fees and other amounts that are required to be reimbursed or paid and
are then due and payable by any of the Borrowers to the Administrative Agent,
each Joint Lead Arranger and the Lenders under the Loan Documents or pursuant to
any fee or similar letters relating to the Loan Documents shall be paid, to the
extent invoiced by the relevant person at least three Business Days prior to the
Closing Date and to the extent such amounts are payable on or prior to the
Closing Date.

(c)    The Administrative Agent (or its counsel) shall have received on or
before the Closing Date:

(i)    Certified copies of the resolutions or similar authorizing documentation
of the governing bodies of STERIS Corporation, STERIS plc and each other Closing
Date Party authorizing such Person to enter into and perform its obligations
under the Loan Documents to which it is a party;

 

-65-



--------------------------------------------------------------------------------

(ii)    A good standing certificate or similar certificate dated a date
reasonably close to the Closing Date from the jurisdiction of formation of
STERIS Corporation, STERIS plc and each other Closing Date Party, but only where
such concept is applicable (it being understood that no such certificate will be
provided by STERIS plc or any Closing Date Party that is an entity organized
under the laws of England and Wales);

(iii)    A customary certificate of STERIS Corporation, STERIS plc and each
other Closing Date Party certifying the names and true signatures of the
officers and/or directors of STERIS Corporation, STERIS plc and each other
Closing Date Party authorized to sign this Agreement and the other documents to
be delivered hereunder and, in the case of STERIS plc, to the satisfaction of
the conditions set forth in Section 3.01(h) and (i); and

(iv)    A favorable opinion letter of (A) the General Counsel of STERIS
Corporation and (B) Wachtell, Lipton, Rosen & Katz and other legal counsel to
STERIS Corporation and each other Closing Date Party reasonably satisfactory to
the Administrative Agent, in each case in form and substance consistent with
those delivered under the Existing Credit Agreement or, as applicable such other
form as is reasonably acceptable to the Administrative Agent (and covering
STERIS Corporation, STERIS plc and each Closing Date Party).

(d)    [Reserved].

(e)    The Administrative Agent shall have received, on or prior to the Closing
Date, so long as requested no less than ten Business Days prior to the Closing
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, in each case relating to STERIS
Corporation, STERIS plc and each other Closing Date Party.

(f)    Substantially contemporaneously therewith, the Existing Credit Agreement
shall be terminated in full and all outstanding obligations thereunder shall be
repaid in full (other than contingent obligations not then due).

(g)    To the extent Advances are being made on the Closing Date, the
Administrative Agent shall have received a Notice of Borrowing in accordance
with Section 2.02.

(h)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects as so qualified) on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except that any representation or warranty which is already
qualified as to materiality or by reference to Material Adverse Effect shall be
true and correct in all respects as so qualified) as of such earlier date.

 

-66-



--------------------------------------------------------------------------------

(i)    No Default has occurred and is continuing.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date in writing promptly upon the conditions precedent in this
Section 3.01 being satisfied (or waived in accordance with Section 9.01), and
such notice shall be conclusive and binding.

SECTION 3.02    Conditions Precedent to Revolving Advances and Letters of Credit
after the Closing Date. The obligation of each Lender to make any extension of
credit hereunder after the Closing Date, is subject to the satisfaction (with
the Administrative Agent acting reasonably in assessing whether the conditions
precedent have been satisfied) (or waiver in accordance with Section 9.01) of
the following conditions:

(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects as so qualified) on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except that any representation or warranty which is already
qualified as to materiality or by reference to Material Adverse Effect shall be
true and correct in all respects as so qualified) as of such earlier date.

(b)    No Default has occurred and is continuing.

(c)    With respect to an Advance, the Administrative Agent shall have received
a Notice of Borrowing in accordance with Section 2.02

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01    Representations and Warranties. Each Borrower represents and
warrants on the Closing Date and the date of each extension of credit hereunder,
as follows:

(a)    Each Loan Party is duly organized or incorporated, validly existing and
in good standing (to the extent that such concept exists) under the laws of its
jurisdiction of organization or incorporation, except (other than with respect
to any Borrower, to which this exception shall not apply) to the extent such
failure would not be reasonably expected to have a Material Adverse Effect.

(b)    The execution, delivery and performance by each Loan Party of this
Agreement and the other Loan Documents to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, (i) are within
such Loan Party’s organizational powers, (ii) have been duly authorized by all
necessary organizational action and (iii) do not contravene (A) such Loan
Party’s charter or by-laws or other organizational documents or (B) any law,
regulation or contractual restriction binding on or affecting such Loan Party
and (iv) will not result in or require the creation or imposition of any Lien
upon or with respect to any of the properties of the Consolidated Group, except,
in the case of clause (iii)(B) and (iv), as would not be reasonably expected to
have a Material Adverse Effect.

 

-67-



--------------------------------------------------------------------------------

(c)    No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Borrowers and each Guarantor of
this Agreement and the consummation of the transactions contemplated hereby.

(d)    This Agreement and the other Loan Documents have been duly executed and
delivered by the Loan Parties party thereto. This Agreement and the other Loan
Documents are legal, valid and binding obligations of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with their
terms, except as affected by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

(e)    Each of the Previously Delivered Financial Statements presents fairly, in
all material respects, the consolidated financial position and results of
operations and cash flows of STERIS plc and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, except as may be
indicated in the notes thereto and subject to year-end audit adjustments and the
absence of footnotes in the case of unaudited financial statements.

(f)    There is no action, suit, investigation, litigation or proceeding
(including, without limitation, any Environmental Action), affecting the
Consolidated Group pending or, to the knowledge of the Borrowers, threatened
before any court, governmental agency or arbitrator that would reasonably be
expected to be adversely determined, and if so determined, (a) would reasonably
be expected to have a material adverse effect on the financial condition or
results of operations of the Consolidated Group taken as a whole (other than the
litigation set forth on Schedule 4.01(f) attached hereto) or (b) would adversely
affect the legality, validity and enforceability of any material provision of
this Agreement in any material respect.

(g)    Following application of the proceeds of each Advance and/or Letter of
Credit, not more than 25 percent of the value of the assets of the Borrowers and
of the Consolidated Group, on a Consolidated basis, subject to the provisions of
Section 5.02(a) will be margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System).

(h)    Each of the Loan Parties and their Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by them,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

(i)    No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan which would reasonably be expected to have a Material
Adverse Effect.

 

-68-



--------------------------------------------------------------------------------

(j)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) as of the last annual actuarial valuation date prior to the Closing
Date, no Plan was in at-risk status (as defined in Section 430(i)(4) of the
Internal Revenue Code), and (ii) since such annual actuarial valuation date
there has been no material adverse change in the funding status of any Plan that
would reasonably be expected to cause such Plan to be in at-risk status (as
defined in Section 430(i)(4) of the Internal Revenue Code).

(k)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) none of the Borrowers nor any ERISA Affiliate (A) is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan or has
incurred any such Withdrawal Liability that has not been satisfied in full or
(B) has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is insolvent (within the meaning of Section 4245 of ERISA) or
has been determined to be in “endangered” or “critical” status (within the
meaning of Section 432 of the Internal Revenue Code or Section 305 of ERISA),
and (ii) no Multiemployer Plan is reasonably expected to be insolvent or in
“endangered” or “critical” status.

(l)    (i) The operations and properties of the Consolidated Group comply in all
respects with all applicable Environmental Laws and Environmental Permits except
to the extent that the failure to so comply, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(ii) all past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without any ongoing obligations or costs except to the
extent that such non-compliance, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; and (iii) no
circumstances exist that would be reasonably expected to (A) form the basis of
an Environmental Action against a member of the Consolidated Group or any of its
properties that, either individually or in the aggregate, would have a Material
Adverse Effect or (B) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law
that, either individually or in the aggregate, would have a Material Adverse
Effect.

(m)    (i) None of the properties currently or formerly owned or operated by a
member of the Consolidated Group is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or, to the best
knowledge of the Borrowers, is adjacent to any such property other than such
properties of a member of the Consolidated Group that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(ii) there are no, and never have been any, underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed of on any
property currently owned or operated by any member of the Consolidated Group or,
to the best knowledge of the Borrowers, on any property formerly owned or
operated by a member of the Consolidated Group that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect;
(iii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by a member of the Consolidated Group that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by a member of the Consolidated Group or, to the best knowledge of the
Borrowers, on any adjoining property that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

-69-



--------------------------------------------------------------------------------

(n)    No member of the Consolidated Group is undertaking, and no member of the
Consolidated Group has completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any governmental or regulatory authority
or the requirements of any Environmental Law that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
a member of the Consolidated Group have been disposed of in a manner that,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

(o)    No member of the Consolidated Group is an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” (each as defined in the Investment Company Act of 1940, as
amended). Neither the making of any Advances or Issuance of any Letter of Credit
nor the application of the proceeds or repayment thereof by the Borrowers, nor
the consummation of the other transactions contemplated hereby, will violate any
provision of such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

(p)    The Advances, obligations in respect of Letters of Credit and all related
obligations of the Loan Parties under this Agreement (including the Guaranty)
rank pari passu with all other unsecured obligations of the Loan Parties that
are not, by their terms, expressly subordinate to the obligations of the Loan
Parties hereunder.

(q)    The proceeds of the Advances and Letters of Credit will be used in
accordance with Section 2.18.

(r)    No member of the Consolidated Group or any of their respective officers
or directors (a) has violated or is in violation of, in any material respect, or
has engaged in any conduct or dealings that would be sanctionable under any
applicable anti-money laundering law or Sanctions or (b) is an Embargoed Person;
provided that if any member of the Consolidated Group (other than the Borrowers)
becomes an Embargoed Person pursuant to clause (b)(iii) of the definition
thereof as a result of a country or territory becoming subject to any applicable
Sanctions program after the Closing Date, such Person shall not be an Embargoed
Person so long as (x) the Borrowers are, as applicable, taking reasonable steps
to either obtain an appropriate license for transacting business in such country
or territory or to cause such Person to no longer reside, be organized or
chartered or have a place of business in such country or territory and (y) such
Person’s residing, being organized or chartered or having a place of business in
such country or territory would not be reasonably expected to have Material
Adverse Effect. The Consolidated Group (i) has adopted and maintains policies
and procedures designed to ensure compliance and are reasonably expected to
continue to ensure compliance with any Sanction imposed by the United States and
(ii) will use commercially reasonable efforts to adopt and maintain policies and
procedures designed to ensure compliance with any applicable Sanction other than
those imposed by the United States.

 

-70-



--------------------------------------------------------------------------------

(s)    No member of the Consolidated Group is in violation, in any material
respects, of any applicable law, relating to anti-corruption (including the FCPA
and the United Kingdom Bribery Act of 2010 (“Anti-Corruption Laws”)) or
counter-terrorism (including United States Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2011, the Patriot Act, the United
Kingdom Terrorism Act of 2000, the United Kingdom Anti-Terrorism, Crime and
Security Act of 2011, the United Kingdom Terrorism (United Nations Measures)
Order of 2006, the United Kingdom Terrorism (United Nations Measures) Order of
2009 and the United Kingdom Terrorist Asset-Freezing etc. Act of 2010). The
Consolidated Group (i) has adopted and maintains policies and procedures that
are designed to ensure compliance and are reasonably expected to continue to
ensure compliance with the FCPA and (ii) will use commercially reasonable
efforts to adopt and maintain policies and procedures designed to ensure
compliance with the United Kingdom Bribery Act of 2010.

(t)    [Reserved].

(u)    [Reserved].

(v)    [Reserved].

(w)    Immediately after the consummation of the transactions to occur on the
Closing Date, including the making of each Advance or issuance of each Letter of
Credit to be made on the Closing Date and the application of the proceeds of
such Advances or Letters of Credit, (a) the fair value of the assets of STERIS
plc and its Subsidiaries on a consolidated basis will exceed its debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the assets of STERIS plc and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability on its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) STERIS plc and its Subsidiaries on a consolidated basis will be
able to pay its debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured and (d) STERIS plc and
its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the business in which it is engaged, as such
business is now conducted and is proposed to be conducted following the Closing
Date.

(x)    Since March 31, 2017, there has been no Material Adverse Change.

(y)    The Closing Date Parties (other than STERIS plc) represent all of the
Material Subsidiaries that are either Domestic Subsidiaries or organized under
the laws of England and Wales (other than Receivables Subsidiaries) of STERIS
plc as of the Closing Date.

(z)    No Borrower or Guarantor is an EEA Financial Institution.

ARTICLE V

COVENANTS

SECTION 5.01    Affirmative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit shall remain valid and outstanding (other than as
cash collateralized pursuant to Section 2.04(c)) or any Lender shall have any
Commitment hereunder, STERIS plc will:

 

-71-



--------------------------------------------------------------------------------

(a)    Compliance with Laws, Etc. Comply, and cause each member of the
Consolidated Group to comply, with all applicable laws, rules, regulations and
orders (such compliance to include, without limitation, compliance with ERISA
and Environmental Laws), except to the extent that the failure to so comply,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

(b)    Payment of Taxes, Etc. Pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all Taxes, assessments and
governmental charges levied or imposed upon a member of the Consolidated Group
or upon the income, profits or property of a member of the Consolidated Group,
in each case except to the extent that (i) the amount, applicability or validity
thereof is being contested in good faith and by proper proceedings or (ii) the
failure to pay such Taxes, assessments and charges, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

(c)    Maintenance of Insurance. Maintain, and cause each member of the
Consolidated Group to maintain, insurance with responsible and reputable
insurance companies or associations (or pursuant to self-insurance arrangements)
in such amounts and covering such risks as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which any member of the Consolidated Group operates.

(d)    Preservation of Existence, Etc. Do, or cause to be done, all things
necessary to preserve and keep in full force and effect its and each other Loan
Party’s (i) existence and (ii) rights (charter and statutory) and franchises;
provided, however, that any Loan Party may consummate any merger or
consolidation permitted under Section 5.02(b); and provided, further, that no
Loan Party shall be required to preserve any such right or franchise if the
management of the Borrowers shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Loan Party and that the
loss thereof is not disadvantageous in any material respect to the Lenders.

(e)    Visitation Rights. At any reasonable time and from time to time during
normal business hours (but not more than once annually if no Event of Default
has occurred and is continuing), upon reasonable notice to the Borrowers, permit
the Administrative Agent or any of the Lenders, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account, and visit the properties, of the Consolidated Group, and to discuss
the affairs, finances and accounts of the Consolidated Group with any of the
members of the senior treasury staff of the Borrowers or any other Loan Party.

(f)    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the
Consolidated Group sufficient to permit the preparation of financial statements
in accordance with GAAP.

 

-72-



--------------------------------------------------------------------------------

(g)    Maintenance of Properties, Etc. Cause all of its and the Consolidated
Group’s properties that are used or useful in the conduct of its business or the
business of any member of the Consolidated Group to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment, and cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrowers
may be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, except, in each case, where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

(h)    Guaranties.

(x) Cause (i) subject to clause (y) below, Synergy and its Material Subsidiaries
organized in England and Wales and (ii) from time to time after the Closing
Date, each other Material Subsidiary of STERIS plc (other than Synergy and its
Subsidiaries) that is or becomes a Domestic Subsidiary (other than a Receivables
Subsidiary), in each case, to guarantee the Guaranteed Obligations pursuant to a
joinder hereto substantially in the form of Exhibit D or any other form agreed
by the Administrative Agent.

(y) In no event shall Synergy or its Subsidiaries organized in England and Wales
be required to provide a guaranty hereunder if STERIS plc is treated as a United
States corporation for United States federal tax purposes. If STERIS plc is
treated as a United States corporation for United States federal tax purposes,
any guarantees from Synergy or its Subsidiaries shall terminate automatically
and each such guarantee will be void ab initio.

(i)    Transactions with Affiliates. Conduct, and cause each member of the
Consolidated Group to conduct, all material transactions otherwise permitted
under this Agreement with any of their Affiliates (excluding the members of the
Consolidated Group) on terms that are fair and reasonable and no less favorable
to STERIS plc or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; provided that the
restrictions of this Section 5.01(i) shall not apply to the following:

(i)    the payment of dividends or other distributions (whether in cash,
securities or other property) with respect to any Equity Interests in a member
of the Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

(ii)    payment of, or other consideration in respect of, compensation to, the
making of loans to and payment of fees and expenses of and indemnities to
officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

(iii)    transactions pursuant to any agreement to which a member of the
Consolidated Group is a party on the date hereof and set forth in Schedule
5.01(i);

(iv)    transactions with joint ventures for the purchase or sale of property or
other assets and services entered into in the ordinary course of business and in
a manner consistent with past practices;

 

-73-



--------------------------------------------------------------------------------

(v)    [Reserved];

(vi)    transactions approved by a majority of Disinterested Directors of the
Borrowers or of the relevant member of the Consolidated Group in good faith; or

(vii)    any transaction in respect of which the Borrowers deliver to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Borrowers (or the board of directors of the relevant
member of the Consolidated Group) from an accounting, appraisal or investment
banking firm that is in the good faith determination of the Borrowers qualified
to render such letter, which letter states that such transaction is on terms
that are no less favorable to the Borrowers or the relevant member of the
Consolidated Group, as applicable, than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.

(j)    Reporting Requirements. Furnish to the Administrative Agent for further
distribution to the Lenders:

(i)    within 45 days after the end of each of the first three quarters of each
fiscal year of STERIS plc , a Consolidated balance sheet of the Consolidated
Group as of the end of such quarter and Consolidated statements of income and
cash flows of the Consolidated Group for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified by
the Chief Financial Officer, the Controller or the Treasurer of STERIS plc as
having been prepared in accordance with GAAP (subject to the absence of
footnotes and year-end audit adjustments);

(ii)    within 90 days after the end of each fiscal year of STERIS plc, a copy
of the annual audit report for such year for the Consolidated Group, containing
a Consolidated balance sheet of the Consolidated Group as of the end of such
fiscal year and Consolidated statements of income and cash flows of the
Consolidated Group for such fiscal year, in each case accompanied by an
unqualified opinion or an opinion reasonably acceptable to the Required Lenders
by Ernst & Young LLP or other independent public accountants of recognized
national standing;

(iii)    simultaneously with each delivery of the financial statements referred
to in subclauses (j)(i) and (j)(ii) of this Section 5.01, a certificate of the
Chief Financial Officer, the Controller or the Treasurer of STERIS plc that no
Default or Event of Default has occurred and is continuing (or if such event has
occurred and is continuing the actions being taken by STERIS plc to cure such
Default or Event of Default), including, if such covenant is tested at such
time, setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03;

(iv)    as soon as possible and in any event within five days after any
Responsible Officer of a Borrower shall have obtained knowledge of the
occurrence of each Default continuing on the date of such statement, a statement
of the Chief Financial Officer, the Controller or the Treasurer of the
applicable Borrower setting forth details of such Default and the action that
the Borrowers have taken and propose to take with respect thereto;

 

-74-



--------------------------------------------------------------------------------

(v)    promptly after the sending or filing thereof, copies of all reports that
STERIS plc sends to any of its securityholders, in their capacity as such, and
copies of all reports and registration statements that members of the
Consolidated Group file with the Securities and Exchange Commission or any
national securities exchange (excluding routine reports filed with the New York
Stock Exchange and any reports filed with the Regulatory News Service to satisfy
London Stock Exchange Requirements);

(vi)    promptly after a Responsible Officer of a Borrower obtains knowledge of
the commencement thereof, notice of all actions, suits, investigations,
litigations and proceedings before any court, governmental agency or arbitrator
affecting the Consolidated Group of the type described in Section 4.01(f)(b);
and

(vii)    such other information respecting the Consolidated Group as any Lender
through the Administrative Agent may from time to time reasonably request.

(k)    [Reserved].

(l)    OFAC and FCPA. The Loan Parties shall ensure and shall cause each member
of the Consolidated Group and their respective officers and directors (in their
capacity as officers and directors, as applicable, of members of the
Consolidated Group) to ensure that, to their knowledge, the proceeds of any
Advances shall not be used by such Persons (i) to fund any activities or
business of or with any Embargoed Person, or in any country or territory, that
at the time of such funding is the target of any Sanctions, to the extent such
activity or business is prohibited by Sanctions, (ii) in any other manner that
would result in a violation of any Sanctions by the Agents, Lenders, STERIS plc
or any member of the Consolidated Group or (iii) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of Section 5.01(j) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and available on
the website of the Securities and Exchange Commission at http://www.sec.gov.
Information required to be furnished pursuant to this Section 5.01 may also be
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Borrowers hereby acknowledge that the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Lenders
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar secure electronic system (the “Platform”).

SECTION 5.02    Negative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall remain valid and outstanding (other than as cash
collateralized pursuant to Section 2.04(c)) or any Lender shall have any
Commitment hereunder, STERIS plc will not and will not permit any member of the
Consolidated Group to:

(a)    Liens, Etc. Create, assume or suffer to exist any Lien upon any of its
property or assets (other than Unrestricted Margin Stock), whether now owned or
hereafter acquired; provided that this Section shall not apply to the following:

(i)    Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

 

-75-



--------------------------------------------------------------------------------

(ii)    other statutory, common law or contractual Liens incidental to the
conduct of its business or the ownership of its property and assets that
(A) were not incurred in connection with the borrowing of money or the obtaining
of advances or credit, and (B) do not in the aggregate materially detract from
the value of its property or assets or materially impair the use thereof in the
operation of its business;

(iii)    pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(iv)    deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(v)    Liens on property or assets to secure obligations owing to any member of
the Consolidated Group;

(vi)    (A) purchase money Liens on fixed assets or for the deferred purchase
price of property; provided that such Lien is limited to the purchase price and
only attaches to the property being acquired and (B) capital leases;

(vii)    easements, zoning restrictions or other minor defects or irregularities
in title of real property not interfering in any material respect with the use
of such property in the business of any member of the Consolidated Group;

(viii)    Liens existing on the date of this Agreement and, to the extent
securing obligations in excess of $25,000,000, set forth on Schedule 5.02(a)
hereto;

(ix)    any Lien granted to Agent, for the benefit of the Lenders;

(x)    Liens on Receivables Related Assets of a Receivables Subsidiary in
connection with the sale of such Receivables Related Assets pursuant to Section
5.02(f)(iii) hereof;

(xi)    in addition to the Liens permitted herein, additional Liens, so long as
the aggregate principal amount of all Debt and other obligations secured by such
Liens, when taken together with, without duplication, the principal amount of
all Debt of Subsidiaries that are not Guarantors incurred pursuant to Section
5.02(e)(viii) below, does not exceed an amount equal to 10% of the Consolidated
Total Assets at the time such Debt or other obligation is created or incurred;

(xii)    Permitted Encumbrances;

 

-76-



--------------------------------------------------------------------------------

(xiii)    any Lien existing on any property or asset prior to the acquisition
thereof by any member of the Consolidated Group or existing on any property or
assets of any Person at the time such Person becomes a Subsidiary after the
Closing Date; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, and (ii) such Lien does not apply to any other property or assets
of any member of the Consolidated Group (other than Persons who become members
of the Consolidated Group in connection with such acquisition);

(xiv)    Liens arising in connection with any margin posted related to Hedge
Agreements entered other than for speculative purposes;

(xv)    any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clauses (vi),
(viii), (xi) and (xiii) of this Section 5.02(a); provided that (x) the principal
amount of the obligations secured thereby shall be limited to the principal
amount of the obligations secured by the Lien so extended, renewed or replaced
(and, to the extent provided in such clauses, extensions, renewals and
replacements thereof), (y) such Lien shall be limited to all or a part of the
assets that secured the obligation so extended, renewed or replaced and (z) in
the case of any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (xi) of this
Section 5.02(a) such extension, renewal or replacement (or successive renewals
or replacements) shall utilize basket capacity under such clause (xi) prior to
any excess amount not permitted thereunder being permitted under this clause
(xv); and

(xvi)    Liens on the products and proceeds (including, without limitation,
insurance condemnation and eminent domain proceeds) of and accessions to, and
contract or other rights (including rights under insurance policies and product
warranties) derivative of or relating to, property subject to Liens under any of
the paragraphs of this Section 5.02(a).

(b)    Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (other than Unrestricted
Margin Stock) (whether now owned or hereafter acquired) to, any Person, except
that:

(i)    any member of (x) the Consolidated Group other than the Borrowers may
merge or consolidate with or into or (y) the Consolidated Group may convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets to, in each case
of clause (x) and (y), any other member of the Consolidated Group;

(ii)    any Borrower may merge or consolidate with or into any other Person
(including, but not limited to, any member of the Consolidated Group) so long as
(A) such Borrower is the surviving entity or (B) the surviving entity shall
succeed, by agreement, including an agreement where such succession occurs by
operation of law, in any case reasonably satisfactory in substance to the
Administrative Agent (and such agreement shall be provided to the Administrative
Agent prior to the closing of such merger or consolidation), to all of the
businesses and operations of such Borrower and shall assume all of the rights
and obligations of such Borrower under this Agreement and the other Loan
Documents;

 

-77-



--------------------------------------------------------------------------------

(iii)    any member of the Consolidated Group (other than the Borrowers) may
merge or consolidate with or into another Person, convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets so long as (A) the consideration received
in respect of such merger, consolidation, conveyance, transfer, lease or other
disposition is at least equal to the fair market value of such assets as
determined in good faith by STERIS plc and (B) no Material Adverse Effect would
reasonably be expected to result from such merger, consolidation, conveyance,
transfer, lease or other disposition; and

(iv)    any member of the Consolidated Group (other than the Borrowers) may
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets to another Person to effect (A) a transaction
permitted by Section 5.02(f) (other than clause (vii)(ii) thereof) or (B) a
merger or consolidation with or into such Person where such merger or
consolidation results in such Person or the entity into which such Person is
merged or consolidated becoming a member of the Consolidated Group;

provided, in the cases of clauses (i), (ii) and (iii) hereof, that no Default or
Event of Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.

(c)    Accounting Changes. Change STERIS plc’s fiscal year-end from March 31 of
each calendar year.

(d)    Change in Nature of Business. Make any material change in the nature of
the business of the Consolidated Group, taken as a whole, from that carried out
by STERIS plc and its Subsidiaries on the Closing Date; it being understood that
this Section 5.02(d) shall not prohibit members of the Consolidated Group from
conducting any business or business activities incidental or related to such
business as carried on as of the Closing Date or any business or activity that
is reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.

(e)    Subsidiary Indebtedness. Permit any member of the Consolidated Group that
is not a Borrower or a Guarantor to incur Debt of any kind; provided that this
Section shall not apply to any of the following (without duplication):

(i)    Debt incurred under the Loan Documents;

(ii)    Debt of any member of the Consolidated Group to any member of the
Consolidated Group; provided that such Debt shall not have been transferred to
any other Person (other than to any member of the Consolidated Group);

 

-78-



--------------------------------------------------------------------------------

(iii)    Debt outstanding on the Closing Date and, to the extent in respect of
obligations in excess of $25 million, set forth on Schedule 5.02(e) (it being
understood that any Debt in excess of $25 million outstanding on the Closing
Date that is otherwise permitted under another clause of Section 5.02(e) need
not be set forth on Schedule 5.02(e) in order to be so permitted under such
other clause) and any extension, renewal, refinancing, refunding, replacement or
restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of any such Debt from time to time (in whole or
in part); provided that the outstanding principal amount of any such Debt may
only be increased to the extent any such increase is permitted to be incurred
under any other clause of this Section 5.02(e);

(iv)    (i) Debt of any member of the Consolidated Group incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including capital leases and any Debt assumed in connection with the acquisition
of any such assets (provided that such Debt is incurred or assumed prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Debt does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets) and (ii) any
extension, renewal, refinancing, refunding, replacement or restructuring (or
successive extensions, renewals, refinancings, refundings, replacements or
restructurings) of any such Debt from time to time (in whole or in part);
provided that the aggregate principal amount of Debt permitted by this clause
(iv) shall not exceed $100,000,000;

(v)    Debt under or related to Hedge Agreements entered into for
non-speculative purposes;

(vi)    letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Debt) in the ordinary course
of business;

(vii)    Debt of Receivables Subsidiaries in respect of Permitted Receivables
Facilities in an aggregate principal amount at any time outstanding not to
exceed $250,000,000;

(viii)    (i) any other Debt (not otherwise permitted under this Agreement), and
(ii) any extension, renewal, refinancing, refunding, replacement or
restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of Debt outstanding under this clause (viii),
provided that, the aggregate principal amount of (1) all Debt incurred under
this clause (viii) and (2) without duplication, all Debt and other obligations
secured by Liens incurred under Section 5.02(a)(xi) shall not exceed 10% of
Consolidated Total Assets at the time such Debt is incurred (except that
refinancing Debt incurred in reliance on clause (ii) of this Section
5.02(e)(viii) will in any event be permitted (but will utilize basket capacity
under this clause (viii)) so long as the principal amount of such Debt does not
exceed the principal amount of the Debt refinanced);

 

-79-



--------------------------------------------------------------------------------

(ix)    Debt owed to any officers or employees of any member of the Consolidated
Group; provided that the aggregate principal amount of all such Debt shall not
exceed $10,000,000 at any time outstanding;

(x)    guarantees of any Debt permitted pursuant to this Section 5.02(e);

(xi)    Debt in respect of bid, performance, surety bonds or completion bonds
issued for the account of any member of the Consolidated Group in the ordinary
course of business, including guarantees or obligations of any member of the
Consolidated Group with respect to letters of credit supporting such bid,
performance, surety or completion obligations;

(xii)    Debt incurred or arising from or as a result of agreements providing
for indemnification, deferred payment obligations, purchase price adjustments,
earn-out payments or similar obligations;

(xiii)    Debt in connection with overdue accounts payable, which are being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP;

(xiv)    Debt arising or incurred as a result of or from the adjudication or
settlement of any litigation or from any arbitration or mediation award or
settlement, in any case involving any member of the Consolidated Group; provided
that the judgment, award(s) and/or settlements to which such Debt relates would
not constitute an Event of Default under Section 6.01(f);

(xv)    Debt in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;
and

(xvi)    (i) Debt of any Person which becomes a Subsidiary after the Closing
Date or is merged with or into or consolidated or amalgamated with any member of
the Consolidated Group after the Closing Date and Debt expressly assumed in
connection with the acquisition of an asset or assets from any other Person;
provided that (A) such Debt existed at the time such Person became a Subsidiary
or of such merger, consolidation, amalgamation or acquisition and was not
created in anticipation thereof and (B) immediately after such Person becomes a
Subsidiary or such merger, consolidation, amalgamation or acquisition, (x) no
Default shall have occurred and be continuing and (y) STERIS plc shall be in
compliance with Section 5.03 on a pro forma basis; and (ii) any extension,
renewal, refinancing, refunding, replacement or restructuring (or successive
extensions, renewals, refinancings, refundings, replacements or restructurings)
of any such Debt from time to time (in whole or in part), provided that the
outstanding principal amount of any such Debt may only be increased to the
extent any such increase is permitted to be incurred under any other clause of
this Section 5.02(e).

 

-80-



--------------------------------------------------------------------------------

(f)    Dispositions. Convey, sell, assign, transfer or otherwise dispose of
(each, a “Disposition”) any of its property or assets outside the ordinary
course of business, other than to any member of the Consolidated Group, except
for:

(i)    Dispositions of assets and property that are (i) obsolete, worn, damaged,
uneconomic or otherwise deemed by any member of the Consolidated Group to no
longer be necessary or useful in the operation of such member of the
Consolidated Group’s current or anticipated business or (ii) replaced by other
assets or property of similar suitability and value;

(ii)    Dispositions of cash and Cash Equivalents;

(iii)    Dispositions of accounts receivable (i) in connection with the
compromise or collection thereof, (ii) deemed doubtful or uncollectible in the
reasonable discretion of any member of the Consolidated Group, (iii) obtained by
any member of the Consolidated Group in the settlement of joint interest billing
accounts, (iv) granted to settle collection of accounts receivable or the sale
of defaulted accounts arising in connection with the compromise or collection
thereof and not in connection with any financing transaction or (v) in
connection with a Permitted Receivables Facility;

(iv)    any other Disposition (not otherwise permitted under this Agreement) of
any assets or property; provided that after giving effect thereto, STERIS plc
would be in pro forma compliance with the covenants set forth in Section 5.03;

(v)    Dispositions by any member of the Consolidated Group of all or any
portion of any Subsidiary that is not a Material Subsidiary;

(vi)    leases, licenses, subleases or sublicenses by any member of the
Consolidated Group of intellectual property in the ordinary course of business;

(vii)    Dispositions arising as a result of (i) the granting or incurrence of
Liens permitted under Section 5.02(a) or (ii) transactions permitted under
Section 5.02(b) (other than Section 5.02(b)(iii)) of this Agreement;

(viii)    any Disposition or series of related Dispositions that does not
individually or in the aggregate exceed $10,000,000;

(ix)    Dispositions constituting terminations or expirations of leases,
licenses and other agreements in the ordinary course of business; and

(x)    contributions of assets in the ordinary course of business to joint
ventures entered into in the ordinary course of business.

SECTION 5.03    Financial Covenants.

(a)    Beginning on the last day of the first fiscal quarter of STERIS plc for
which a compliance certificate was not delivered under the Existing Credit
Agreement and on the last day of each fiscal quarter of STERIS plc ending
thereafter, STERIS plc will not permit, as of the last day of any such fiscal
quarter, the ratio of (x) Consolidated Total Debt at such time to
(y) Consolidated EBITDA for the four consecutive fiscal quarter period ending as
of such date to exceed 3.50 to 1.00; provided, that the ratio referenced in this
Section 5.03(a) shall be increased by 0.25 to 1.00 after a Material Acquisition
for a period of four fiscal quarters after the date of such Material
Acquisition; and

 

-81-



--------------------------------------------------------------------------------

(b)    beginning on the last day of the first fiscal quarter of STERIS plc for
which a compliance certificate was not delivered under the Existing Credit
Agreement and on the last day of each fiscal quarter of STERIS plc ending
thereafter, STERIS plc will not permit, as of the last day of any such fiscal
quarter, the ratio of Consolidated EBITDA to Consolidated Interest Expense for
the period of four fiscal quarters ending on such date, to be less than
3.00:1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)    any Loan Party, as applicable, shall fail (i) to pay any principal of any
Advance when the same becomes due and payable; (ii) to pay any reimbursement
obligation in respect of any LC Disbursement within three Business Days after
the same becomes due and payable; or (iii) to pay any interest on any Advance or
make any payment of fees or other amounts payable under this Agreement within
five Business Days after the same becomes due and payable; or

(b)    any representation or warranty made by a Loan Party herein or in any
other Loan Document or by a Loan Party (or any of its officers or directors) in
connection with this Agreement or in any certificate or other document furnished
pursuant to or in connection with this Agreement, if any, in each case shall
prove to have been incorrect in any material respect when made or deemed made;
or

(c)    (i) a Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(d)(i), 5.01(j)(iv), 5.02(a), 5.02(b),
5.02(d), 5.02(e), 5.02(f) or 5.03 or (ii) a Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(e) or clauses
(i)-(iii) or (v)-(vii) of Section 5.01(j) if such failure shall remain
unremedied for 10 Business Days after written notice thereof shall have been
given to such Borrower by the Administrative Agent or any Lender, or (iii) a
Borrower or any other Loan Party shall fail to perform or observe any other
term, covenant or agreement contained in any Loan Document, if any, in each case
on its part to be performed or observed if such failure shall remain unremedied
for 30 days after written notice thereof shall have been given to such Borrower
by the Administrative Agent or any Lender; or

(d)    a Borrower, any Guarantor or any Significant Subsidiary shall fail to pay
any principal of or premium or interest on any Material Indebtedness of such
Borrower, or such Guarantor or such Significant Subsidiary, respectively, when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace

 

-82-



--------------------------------------------------------------------------------

period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Debt; or any such Debt shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof; or

(e)    any Loan Party or any Significant Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Loan Party or
any Significant Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), such proceeding shall remain undismissed or unstayed for a
period of 60 days; or the Loan Party or any Significant Subsidiary shall take
any corporate action to authorize any of the actions set forth above in this
Section 6.01(e); or

(f)    any one or more judgments or orders for the payment of money in excess of
the greater of (x) $150,000,000 and (y) 3% of Consolidated Total Assets shall be
rendered against a Loan Party or any Significant Subsidiary and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that,
for purposes of determining whether an Event of Default has occurred under this
Section 6.01(f), the amount of any such judgment or order shall be reduced to
the extent that (A) such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (B) such insurer, which shall be rated at least “A” by A.M. Best
Company, has been notified of, and has not disputed the claim made for payment
of, such judgment or order; or

(g)    (i) any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of Voting Stock of STERIS plc (or other
securities convertible into or exchangeable for such Voting Stock) representing
50% or more of the combined voting power of all Voting Stock of STERIS plc (on a
fully diluted basis); or (ii) during any period of up to 24 consecutive months,
commencing after the date of this Agreement, a majority of the members of the
board of directors of STERIS plc shall not be Continuing Directors; or

(h)    one or more of the following shall have occurred or is reasonably
expected to occur, which in each case would reasonably be expected to result in
a Material Adverse Effect: (i) any ERISA Event with respect to any Plan;
(ii) the partial or complete withdrawal of STERIS plc or any ERISA Affiliate
from a Multiemployer Plan; or (iii) the insolvency or termination of a
Multiemployer Plan; or

 

-83-



--------------------------------------------------------------------------------

(i)    this Agreement (including the Guaranty set forth in Article VIII) shall
cease to be valid and enforceable against the Loan Parties (except to the extent
it is terminated in accordance with its terms) or a Loan Party shall so assert
in writing;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the obligation of each Lender to make Advances and issue Letters of
Credit to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrowers, declare the Advances, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances, all such interest and all such amounts shall become and
be forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrowers;
provided, however, that in the event of an Event of Default under
Section 6.01(e), (A) the Commitment of each Lender shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers.

ARTICLE VII

THE AGENTS

SECTION 7.01    Authorization and Action. Each of the Lenders and Issuing Banks
hereby irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

SECTION 7.02    Administrative Agent Individually. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender and Issuing Bank, as applicable, as any other Lender and
may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders”, or “Issuing Bank” or “Issuing Banks”, as applicable,
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Administrative Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

-84-



--------------------------------------------------------------------------------

SECTION 7.03    Duties of Administrative Agent; Exculpatory Provisions. The
Administrative Agent shall have no duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
the Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.01 and 9.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall not be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrowers or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 7.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person or Persons.

 

-85-



--------------------------------------------------------------------------------

The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of an Advance that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Advance. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

SECTION 7.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 7.06    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

-86-



--------------------------------------------------------------------------------

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 2.16(k) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by each Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between such Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article VII
and Section 9.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

SECTION 7.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 7.08    Other Agents. None of the Lenders identified on the facing page
or signature pages of this Agreement as an “arranger”, “book runner”,
“syndication agent” or “documentation agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

 

-87-



--------------------------------------------------------------------------------

SECTION 7.09    Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and Joint Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of any Loan Party,
that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Advances,
the Letters of Credit or the Commitments;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the
Advances, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and
(D) to the best knowledge of such Lender, the requirements of subsection (a) of
Part I or PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Advances, the Letters
of Credit, the Commitments and this Agreement, or;

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and Joint Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of any Loan Party,
that:

(i)    none of the Administrative Agent or any Joint Lead Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto);

 

-88-



--------------------------------------------------------------------------------

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Advances, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
thereunder; and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any Joint Lead Arranger or any of their respective Affiliates for
investment advice (as opposed to other services) in connection with the
Advances, the Letters of Credit, the Commitments or this Agreement.

(c)    The Administrative Agent and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Advances,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Advances, the Letters of Credit or the Commitments for
an amount less than the amount being paid for an interest in the Advances, the
Letters of Credit or the Commitments by such Lender or (iii) may receive fees or
other payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

-89-



--------------------------------------------------------------------------------

ARTICLE VIII

GUARANTY

SECTION 8.01    Guaranty. Subject to Section 5.01(h)(y), each Guarantor, on a
joint and several basis, absolutely, unconditionally and irrevocably guarantees
to the Administrative Agent for the ratable benefit of the Lender Parties
(defined below) (the “Guaranty”), as a guarantee of payment and not merely as a
guarantee of collection, prompt payment when due, whether at stated maturity,
upon acceleration, demand or otherwise, and at all times thereafter, of all
existing and future indebtedness and liabilities, whether for principal,
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or similar proceeding, regardless of whether allowed or
allowable in such proceeding), premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary, of the
Borrowers to the Lenders, Issuing Banks and the Administrative Agent
(collectively, the “Lender Parties”) arising under this Agreement or any other
Loan Document, including all renewals, extensions and modifications thereof
(collectively, the “Guaranteed Obligations”). This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection or extent
of any collateral therefor, or by any fact or circumstance relating to the
Guaranteed Obligations which might otherwise constitute a defense to the
obligations of the Guarantor under this Guaranty (other than payment in full in
cash).

SECTION 8.02    No Termination. Except as permitted under Section 8.08, this
Guaranty is a continuing and irrevocable guaranty of all Guaranteed Obligations
now or hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and payable) and any other amounts payable under this Guaranty are
indefeasibly paid and performed in full and the Commitments have terminated.

SECTION 8.03    Waiver by the Guarantors. Each Guarantor waives notice of the
acceptance of this Guaranty and of the extension or continuation of the
Guaranteed Obligations or any part thereof. Each Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment and any
other notices to which the Guarantor might otherwise be entitled other than any
notice required hereunder.

SECTION 8.04    Subrogation. No Guarantor shall exercise any right of
subrogation, reimbursement, exoneration, indemnification or contribution, any
right to participate in any claim or remedy of the Lender Parties or any similar
right with respect to any payment it makes under this Guaranty with respect to
the Guaranteed Obligations until all of the Guaranteed Obligations (other than
contingent indemnification obligations not yet due and payable) have been paid
in full in cash and the Commitments have terminated. If any amount is paid to
the Guarantor in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the Lender Parties and shall forthwith be
paid to the Lender Parties to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.

 

-90-



--------------------------------------------------------------------------------

SECTION 8.05    Waiver of Defenses. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
to the extent not prohibited by applicable law, the Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to,
any or all of the following:

(a)    any lack of validity or enforceability against the Borrowers of this
Agreement or any agreement or other instrument relating thereto;

(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligation of the
Borrowers under or in respect of this Agreement or any other amendment or waiver
of or any consent to departure from this Agreement, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrowers or any other member of the
Consolidated Group or otherwise;

(c)    any taking, exchange, release or non-perfection of any collateral or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty for all or any of the Guaranteed Obligations;

(d)    any manner of application of collateral, if any, or assets, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any collateral or other assets for all or any of the
Guaranteed Obligations;

(e)    any change, restructuring or termination of the corporate structure or
existence of a Borrower or other member of the Consolidated Group;

(f)    any failure of the Administrative Agent or any Lender to disclose to a
Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrowers
now or hereafter known to the Administrative Agent or such Lender (each
Guarantor waiving any duty on the part of the Administrative Agent and the
Lenders to disclose such information);

(g)    the release or reduction of liability of any other Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or

(h)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender that might otherwise constitute a defense
available to, or a discharge of, a Borrower, any Guarantor or any other
guarantor or surety (other than defense of payment in full in cash).

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of a Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 8.06    Exhaustion of Other Remedies Not Required. The obligations of
each Guarantor hereunder are those of primary obligor, and not merely as surety.
Each Guarantor waives diligence by the Lender Parties and action on delinquency
in respect of the Guaranteed Obligations or any part thereof, including, without
limitation, any provision of law requiring the Lender Parties to exhaust any
right or remedy or to take any action against a Borrower, any other guarantor or
any other Person or property before enforcing this Guaranty against such
Guarantor.

 

-91-



--------------------------------------------------------------------------------

SECTION 8.07    Stay of Acceleration. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed, upon any action or proceeding, of a
Borrower or any other Person, or otherwise, all such amounts shall nonetheless
be payable by the Guarantors immediately upon demand by the Administrative Agent
as and to the extent that the Administrative Agent has the right to demand such
amounts pursuant to Section 6.01 hereof.

SECTION 8.08    Release of Guarantees.

(a)    If after the Closing Date, STERIS plc receives a credit rating of Baa3 or
higher by Moody’s (with stable or better outlook) and BBB- or higher by Standard
and Poor’s (with stable or better outlook) at any time, each Guarantor (other
than STERIS Corporation and STERIS plc) shall automatically without delivery of
any instrument or performance of any act by any party be released from this
Guaranty (for so long as such ratings are maintained at such levels or higher)
except to the extent that any such entity remains an obligor in respect of any
Existing STERIS Notes or other Material Indebtedness, in which case the Guaranty
of such entity shall remain in effect until such indebtedness is repaid or such
entity shall cease to be a guarantor thereof.

(b)    A Guarantor (other than STERIS Corporation and STERIS plc) shall
automatically without delivery of any instrument or performance of any act by
any party be released from its obligations hereunder (i) upon the consummation
of any transaction permitted by this Agreement as a result of which such
Guarantor ceases to be a Subsidiary of STERIS plc, or (ii) at such time that
such Guarantor is no longer (x) a Material Subsidiary of STERIS Corporation that
is a Domestic Subsidiary or (y) a Material Subsidiary of Synergy that is
organized under the laws of England and Wales (or in the case of Synergy itself,
no longer a Material Subsidiary that is organized under the laws of England and
Wales); provided that if STERIS plc desires such entity to remain a Guarantor,
STERIS plc shall notify the Administrative Agent in writing and such entity
shall remain a Guarantor, or (iii) upon the occurrence of the applicable
circumstances set forth in Section 5.01(h)(y), in which case the applicable
guarantee will be void ab initio as set forth therein.

(c)    In connection with any release pursuant to this Section 8.08, the
Administrative Agent shall execute and deliver to any Guarantor, at such
Guarantor’s expense, all documents that such Guarantor shall reasonably request
to evidence such release. Any execution and delivery of documents pursuant to
this Section 8.08 shall be without recourse to or warranty by the Administrative
Agent.

SECTION 8.09    Guaranty Limitations. Anything herein to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable foreign, federal and state bankruptcy, insolvency or receivership
laws, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
guarantee and each Guarantor’s obligations hereunder.

 

-92-



--------------------------------------------------------------------------------

This Guaranty does not apply to any liability to the extent that it would result
in this Guaranty constituting unlawful financial assistance within the meaning
of section 678 and 679 of the Companies Act 2006 and, with respect to any Person
that becomes a Guarantor after the date of this Agreement, shall be subject to
any limitations set forth in the joinder hereto pursuant to which such Person
shall become a Guarantor.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01    Amendments, Etc.

(a)    No amendment or waiver of any provision of this Agreement, nor consent to
any departure by a Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders and the Loan
Parties and acknowledged by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing, do any of the following:

(i)    waive any of the conditions specified in Section 3.01 or 3.02 unless
signed by each Lender directly and adversely affected thereby;

(ii)    increase or extend the Commitments, Swingline Commitments or LC
Commitments of any Lender or Issuing Bank or modify the currency in which a
Lender or Issuing Bank is required to make extensions of credit under this
Agreement, unless signed by such Lender or Issuing Bank;

(iii)    reduce the principal of, or stated rate of interest on, the Advances or
any LC Disbursement, the stated rate at which any fees hereunder are calculated,
or any other amounts payable hereunder, unless signed by each Lender directly
and adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Interest” or to
waive any obligation of a Borrower to pay Default Interest;

(iv)    postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder, unless signed by
each Lender directly and adversely affected thereby;

(v)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances and LC Disbursements, or the number of Lenders,
that, in each case, shall be required for the Lenders or any of them to take any
action hereunder, unless signed by all Lenders;

(vi)    amend this Section 9.01, unless signed by all Lenders;

(vii)    release all or substantially all of the Guarantors from the Guaranty
(except as contemplated by Section 8.08) unless signed by all Lenders; or

 

-93-



--------------------------------------------------------------------------------

(viii)    amend or modify the rights or duties of any Swingline Lender or any
Issuing Bank, unless signed by such Swingline Lender or Issuing Bank;

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement. Notwithstanding the foregoing, the
Administrative Agent and the Borrowers may amend any Loan Document to correct
any errors, mistakes, omissions, defects or inconsistencies, or to effect
administrative changes that are not adverse to any Lender, and such amendment
shall become effective without any further consent of any other party to such
Loan Document other than the Administrative Agent and the Borrowers.

(b)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “all Lenders,” “each Lender” or “each Lender directly
and adversely affected thereby,” the consent of the Required Lenders is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrowers may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity (which is
reasonably satisfactory to the Borrowers and the Administrative Agent) shall
agree, as of such date, to purchase at par for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Acceptance and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date, and (ii) each Borrower shall pay to such Non-Consenting Lender in same day
funds on the day of such replacement all principal, interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
to and including the date of termination. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

SECTION 9.02    Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier) and mailed (including
email as permitted under Section 9.02(b)), telecopied or delivered, if to a
Borrower or the Administrative Agent, to the address, telecopier number or if
applicable, electronic mail address, specified for such Person on Schedule II;
or, as to a Borrower or the Administrative Agent, at such other address as shall
be designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrowers and the Administrative Agent. All such notices
and communications shall, when mailed or telecopied, be effective three Business
Days after being deposited in the mails, postage prepaid, or upon confirmation
of receipt (except that if electronic confirmation of receipt is received at a
time that the recipient is not open for business, the applicable notice or
communication shall be effective at the opening of business on the next Business
Day of the recipient), respectively, except that notices and communications to
the Administrative Agent pursuant to Article II, III or VII shall not be
effective until received by the Administrative Agent. Delivery by telecopier or
other electronic communication of an executed counterpart of any amendment or
waiver of any provision of this Agreement or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

 

-94-



--------------------------------------------------------------------------------

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of a Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Platform, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrowers, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d)    Each Lender agrees that notice to it (as provided in the next sentence)
specifying that any communication has been posted to the Platform shall
constitute effective delivery of such information, documents or other materials
to such Lender for purposes of this Agreement. Each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Lender acknowledges that it will receive Borrower Materials
that may contain material non-public information with respect to a Borrower or
its securities for purposes of United States federal or state securities laws.

 

-95-



--------------------------------------------------------------------------------

(e)    If any notice required under this Agreement is permitted to be made, and
is made, by telephone, actions taken or omitted to be taken in reliance thereon
by the Administrative Agent or any Lender shall be binding upon the Borrowers
notwithstanding any inconsistency between the notice provided by telephone and
any subsequent writing in confirmation thereof provided to the Administrative
Agent or such Lender; provided that any such action taken or omitted to be taken
by the Administrative Agent or such Lender shall have been in good faith and in
accordance with the terms of this Agreement.

(f)    With respect to notices and other communications hereunder from a
Borrower to any Lender, such Borrower shall provide such notices and other
communications to the Administrative Agent, and the Administrative Agent shall
promptly deliver such notices and other communications to any such Lender in
accordance with subsection (b) above or otherwise.

SECTION 9.03    No Waiver; Remedies. No failure on the part of any Lender,
Issuing Bank or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by applicable
law.

SECTION 9.04    Costs and Expenses. (a) STERIS plc agrees to pay, or cause to be
paid, upon demand, all reasonable and documented out-of-pocket costs and
expenses of each Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement and the other
documents to be delivered hereunder, including (i) all due diligence,
syndication (including printing and distribution), duplication and messenger
costs and (ii) the reasonable and documented fees and expenses of a single
primary counsel (and a local counsel in each relevant jurisdiction) for the
Administrative Agent with respect thereto and with respect to advising the
Agents as to their respective rights and responsibilities under this Agreement.
STERIS plc further agrees to pay, or cause to be paid, upon demand, all
reasonable and documented out-of-pocket costs and expenses of the Agents,
Issuing Banks and the Lenders, if any, in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this Agreement
and the other documents to be delivered hereunder, including, without
limitation, reasonable and documented fees and expenses of a single primary
counsel and an additional single local counsel in any local jurisdictions for
the Agents, Issuing Banks and the Lenders and, in the case of an actual or
perceived conflict of interest where the Administrative Agent notifies the
Borrowers of the existence of such conflict, one additional counsel, in
connection with the enforcement of rights under this Agreement.

(b)    STERIS plc agrees to, or to cause the applicable Borrower to, indemnify
and hold harmless each Agent, Issuing Bank and Lender and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, penalties, liabilities and expenses (provided that each
Borrower’s obligations to the Indemnified Parties in respect of fees and
expenses of

 

-96-



--------------------------------------------------------------------------------

counsel shall be limited to the reasonable fees and expenses of one counsel for
all Indemnified Parties, taken together (and, if reasonably necessary, one local
counsel in any relevant jurisdiction) and, solely in the case of an actual or
potential conflict of interest, of one additional counsel for all Indemnified
Parties, taken together (and, if reasonably necessary, one local counsel in any
relevant jurisdiction) (all such claims, damages, losses, penalties, liabilities
and reasonable expenses being, collectively, the “Losses”)) that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of, or in connection with the
preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with (i) this Agreement, any of the
transactions contemplated hereby or the actual or proposed use of the proceeds
of the Advances or (ii) the actual or alleged presence of Hazardous Materials on
any property of the Consolidated Group or any Environmental Action relating in
any way to the Consolidated Group, in each case whether or not such
investigation, litigation or proceeding is brought by the Borrowers, their
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent Losses
(A) are found in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnified Party or any of its Affiliates (including any
material breach of its obligations under this Agreement), (B) result from any
dispute between an Indemnified Party and one or more other Indemnified Parties
(other than against an Agent or Joint Lead Arranger acting in such a role) or
(C) result from the claims of one or more Lenders solely against one or more
other Lenders (and not claims by one or more Lenders against any Agent acting in
its capacity as such except, in the case of Losses incurred by any Agent or any
Lender as a result of such claims, to the extent such Losses are found in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, bad faith or willful
misconduct (including any material breach of its obligations under this
Agreement)) not attributable to any actions of a member of the Consolidated
Group and for which the members of the Consolidated Group otherwise have no
liability. The Borrowers further agree that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrowers or any of their shareholders or creditors for or in connection with
this Agreement or any of the transactions contemplated hereby or the actual or
proposed use of the proceeds of the Advances, except to the extent such
liability is found in a final nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
bad faith or willful misconduct (including any material breach of its
obligations under this Agreement). In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). Notwithstanding the foregoing, this
Section 9.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)    If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by a Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of (i) a
payment or Conversion pursuant to Section 2.08, 2.10(e), 2.12 or 2.14, (ii)
acceleration of the maturity of the Advances pursuant to Section 6.01, (iii) a
payment by an assignee to any Lender other than on the last day of the Interest
Period for such Advance upon an assignment of the rights and obligations of such
Lender under this Agreement pursuant to Section 9.07 as a result of a demand by
such Borrower pursuant to

 

-97-



--------------------------------------------------------------------------------

Section 9.07(b) or (iv) for any other reason, such Borrower shall, upon demand
by such Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional reasonable losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion or as a
result of any inability to Convert or exchange in the case of Section 2.10 or
2.14, including, without limitation, any reasonable loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

(d)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of each Borrower contained in Sections
2.13, 2.16 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder.

SECTION 9.05    Right of Setoff. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and Issuing Bank and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender, Issuing Bank or
such Affiliate to or for the credit or the account of the applicable Borrower
against any and all of the obligations of such Borrower now or hereafter
existing under this Agreement, whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. Each
Lender and Issuing Bank agrees promptly to notify such Borrower after any such
setoff and application is made by such Lender or Issuing Bank; provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender, each Issuing Bank and their Affiliates
under this Section 9.05 are in addition to other rights and remedies (including,
without limitation, other rights of setoff) that such Lender, Issuing Bank and
their Affiliates may have.

SECTION 9.06    Binding Effect. This Agreement shall become effective upon the
satisfaction (or waiver in accordance with Section 9.01) of the conditions set
forth in Section 3.01 and, thereafter, shall be binding upon and inure to the
benefit of, and be enforceable by, the Loan Parties, the Administrative Agent,
the Issuing Bank and each Lender and their respective successors and permitted
assigns, except that the Loan Parties shall have no right to assign their rights
hereunder or any interest herein without the prior written consent of each
Lender, and any purported assignment without such consent shall be null and
void.

SECTION 9.07    Assignments and Participations.

(a)     Each Lender may, with the consent of (x) the Borrowers, such consent not
to be unreasonably withheld or delayed, (y) the Administrative Agent, which
consent shall not be unreasonably withheld or delayed and (z) the Swingline
Lenders and the Issuing Banks, assign to one or more Persons (other than natural
persons, Defaulting Lenders, or STERIS plc or its Affiliates) all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the Advances owing to it);
provided that (A) the

 

-98-



--------------------------------------------------------------------------------

consent of the Borrowers shall not be required while an Event of Default has
occurred and is continuing, (B) the consent of the Borrowers shall be deemed
given if the Borrowers shall not have objected within 10 Business Days following
receipt of written notice of such proposed assignment, and (C) in the case of an
assignment to any other Lender or an Affiliate of any Lender, no such consent
shall be required from (x) the Administrative Agent or (y) the Borrowers with
respect to assignments by any Lender to its Affiliate or to another Lender,
provided that in each such case prior notice thereof shall have been given to
the Borrowers and the Administrative Agent.

(b)    Upon demand by the Borrowers (with a copy of such demand to the
Administrative Agent) (w) any Defaulting Lender, (x) any Lender that has made a
demand for payment pursuant to Section 2.13 or 2.16, (y) any Lender that has
asserted pursuant to Section 2.10(b) or 2.14 that it is impracticable or
unlawful for such Lender to make Eurocurrency Rate Advances or (z) any Lender
that fails to consent to an amendment or waiver hereunder for which consent of
all Lenders (or all affected Lenders) is required and as to which the Required
Lenders shall have given their consent, will assign to one or more Persons
designated by the Borrowers all of its rights and obligations under this
Agreement (including, without limitation, all of its Commitment and the Advances
owing to it).

(c)    In each such case,

(A)    each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;

(B)    except in the case of an assignment to a Person that, immediately prior
to such assignment, was a Lender or an assignment of all of a Lender’s rights
and obligations under this Agreement, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof;

(C)    [Reserved];

(D)    each such assignment made as a result of a demand by the Borrowers
pursuant to Section 9.07(b) shall be arranged by the Borrowers with the approval
of the Administrative Agent (which approval shall not be unreasonably withheld)
and shall be either an assignment of all of the rights and obligations of the
assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that, in the aggregate, cover all of the rights and obligations
of the assigning Lender under this Agreement;

(E)    no Lender shall be obligated to make any such assignment as a result of a
demand by the Borrowers pursuant to Section 9.07(b), (1) so long as a Default
shall have occurred and be continuing and (2) unless and until such Lender shall
have received one or more payments from one or more assignees in

 

-99-



--------------------------------------------------------------------------------

an aggregate amount at least equal to the aggregate outstanding principal amount
of the Advances owing to such Lender, together with accrued interest thereon to
the date of payment of such principal amount, and from STERIS plc or one or more
assignees in an aggregate amount equal to all other amounts accrued to such
Lender under this Agreement (including, without limitation, any amounts owing
under Section 2.13, 2.16 or 9.04(c)) and (3) unless and until STERIS plc shall
have paid (or caused to be paid) to the Administrative Agent a processing and
recordation fee of $3,500; provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire; and

(F)    the parties to each such assignment (other than, except in the case of a
demand by the Borrowers pursuant to Section 9.07(b), the Borrowers) shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance and, if such assignment
does not occur as a result of a demand by the Borrowers pursuant to
Section 9.07(b) (in which case STERIS plc shall pay or cause to be paid the fee
required by subclause (E)(3) of Section 9.07(c)), a processing and recordation
fee of $3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(d)    Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Sections 9.04(a) and (b) with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

(e)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:

(i)    other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto;

 

-100-



--------------------------------------------------------------------------------

(ii)    such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;

(iii)    such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01(e)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance;

(iv)    such assignee will, independently and without reliance upon any Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement;

(v)    [Reserved];

(vi)    such assignee appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto; and

(vii)    such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender.

(f)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrowers.

(g)    The Administrative Agent, acting solely for this purpose as the agent of
the Borrowers, shall maintain at its address referred to in Section 9.02(a) a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount (and stated interest) of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent demonstrable error, and
the Borrowers, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(h)    Each Lender may sell participations to one or more banks or other
entities (other than the Borrowers or any of their Affiliates, any Defaulting
Lender or any natural person) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it) without the consent of
the Administrative Agent, Swingline Lender, Issuing Banks or the Borrowers;
provided, however, that:

 

-101-



--------------------------------------------------------------------------------

(i)    such Lender’s obligations under this Agreement (including, without
limitation, its Commitment) shall remain unchanged;

(ii)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;

(iii)    such Lender shall remain the Lender of any such Advance for all
purposes of this Agreement;

(iv)    the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; and

(v)    no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of this Agreement, or any
consent to any departure by the Borrowers herefrom or therefrom, except as to
matters requiring the approval of all the Lenders pursuant to Section 9.01.

Each Lender shall promptly notify the Borrowers after any sale of a
participation by such Lender pursuant to this Section 9.07(h); provided that the
failure of such Lender to give notice to the Borrowers as provided herein shall
not affect the validity of such participation or impose any obligations on such
Lender or the applicable participant.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent demonstrable error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(i)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrowers furnished to such Lender by or on behalf of the
Borrowers; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Information relating to the Borrowers received by it from
such Lender as more fully set forth in Section 9.08 and subject to the
requirements of Section 9.08 (it being understood that, notwithstanding anything
to the contrary set forth in such agreement, the Borrowers shall be third party
beneficiaries of such agreement).

 

-102-



--------------------------------------------------------------------------------

(j)    Notwithstanding any other provision set forth in this Agreement, any
Lender or Issuing Bank may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation and
the Advances owing to it) to secure obligations of such Lender or Issuing Bank,
including, without limitation, any pledge or assignment to secure obligations in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System or any central bank having
jurisdiction over such Lender.

SECTION 9.08    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that the Administrative Agent, such Issuing Bank or Lender, as
applicable, agrees that it will, to the extent practicable and other than with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, notify the Borrowers promptly thereof, unless such notification is
prohibited by law, rule or regulation), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or any action or
proceeding relating to this Agreement or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrowers
and their obligations, this Agreement or payments hereunder, (iii) any rating
agency, or (iv) the CUSIP Service Bureau or any similar organization, (g) with
the consent of the Borrowers, (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrowers or (i) with respect to the existence of this Agreement and information
about this Agreement, to market data collectors, similar service providers to
the lending industry and service providers to the Administrative Agent or any
Lender in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.

For purposes of this Section, “Information” means this Agreement and the other
Loan Documents and all information received from the Consolidated Group relating
to the Consolidated Group or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a non-confidential basis prior to disclosure by the
Consolidated Group.

 

-103-



--------------------------------------------------------------------------------

Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information but in any case reasonable care.

SECTION 9.09    [Reserved].

SECTION 9.10    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

SECTION 9.11    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.12    Jurisdiction, Etc.

(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
federal court of the United States of the Southern District of New York sitting
in the city of New York in the Borough of Manhattan (or in the event such courts
lack subject matter jurisdiction, any New York State court sitting in the city
of New York in the Borough of Manhattan), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in any
such court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law. The Loan Parties hereby appoint STERIS
Corporation, 5960 Heisley Road, Mentor, Ohio 44060-1834, or should it
subsequently have its principal place of business in The City of New York, at
such principal place of business, as their agent for service of process, and
agree that service of any process, summons, notice or document by hand delivery
or registered mail upon such agent shall be effective service of process for any
suit, action or proceeding brought in any court referenced in Section 9.12(b).

 

-104-



--------------------------------------------------------------------------------

SECTION 9.13    Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. The
Loan Parties shall provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

SECTION 9.14    No Advisory or Fiduciary Responsibility. In its capacity as an
Agent or a Lender, (a) no Agent or Lender has any responsibility except as set
forth herein and (b) no Agent or Lender shall be subject to any fiduciary duties
or other implied duties (to the extent permitted by law to be waived). The
Borrower agrees that it will not take any position or bring any claim against
any Agent or any Lender that is contrary to the preceding sentence.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), the Borrowers acknowledge and agree that: (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrowers and their Affiliates,
on the one hand, and the Agents and the Lenders, on the other hand; (ii) each
Agent and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor or agent for the Borrowers or any of their
Affiliates, or any other Person; and (iii) the Agents, the Lenders and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and no Agent or Lender has any obligation to disclose any of such interests to
the Borrowers or their Affiliates.

SECTION 9.15    Waiver of Jury Trial. Each of the parties hereto hereby
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the actions of the parties hereto in the
negotiation, administration, performance or enforcement thereof.

SECTION 9.16    Conversion of Currencies. If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

The obligations of the Loan Parties in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the

 

-105-



--------------------------------------------------------------------------------

Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to the Applicable
Creditor in the Agreement Currency, each Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss with respect to such Borrower. The obligations of
each Borrower contained in this Section 9.16 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.

SECTION 9.17    Designated Borrowers. (a) STERIS plc may designate any
wholly-owned Subsidiary as a Borrower under any Revolving Commitments (a
“Designated Borrower”); provided that the Administrative Agent shall be
reasonably satisfied that, with respect to any such Subsidiary, the applicable
Lenders to such Designated Borrower may make loans and other extensions of
credit to such Subsidiary in such person’s jurisdiction of organization in
compliance with applicable laws and regulations, without being required or
qualified to do business in such jurisdiction and without being subject to any
unreimbursed or unindemnified Taxes or other expense. Subject to the provisions
of Section 9.17(b) below, such wholly-owned Subsidiary shall become a Designated
Borrower and a party to this Agreement, and all references to the “Borrowers”
shall also include such Designated Borrower, as applicable. Upon the payment and
performance in full of all of the indebtedness, liabilities and obligations
under the Revolving Commitment of any Designated Borrower, such Designated
Borrower’s status as a “Designated Borrower” shall terminate upon notice by
STERIS plc to the Administrative Agent. Thereafter, the Lenders shall be under
no further obligation to make any Revolving Advances to such former Designated
Borrower until such time, if ever, as it has been re-designated a Designated
Borrower by STERIS plc. This Agreement may be amended as necessary or
appropriate, in the reasonable opinion of the Administrative Agent and STERIS
plc to effect the provisions of or be consistent with this Section 9.17.
Notwithstanding any other provision of this Agreement to the contrary (including
Section 9.01), any such deemed amendment may be memorialized in writing by the
Administrative Agent with STERIS plc’s consent, but without the consent of any
other Lenders, and furnished to the other parties hereto.

(b)    Each Lender’s obligations to make any Revolving Advances to a Designated
Borrower are subject to the satisfaction (with the Administrative Agent acting
reasonably in assessing whether the conditions precedent have been satisfied) or
waiver by each Lender with a Revolving Commitment of the following conditions:

(i)    delivery by STERIS plc, the Designated Borrower and the Administrative
Agent of an executed joinder agreement substantially in the form of Exhibit D
hereto;

(ii)    the Administrative Agent (or its counsel) receiving organizational
documents, resolutions and an incumbency certificate for or in respect of such
Designated Borrower and a legal opinion from counsel to the Designated Borrower
in form and substance reasonably satisfactory to the Administrative Agent;
provided that this condition shall be deemed satisfied to the extent such
documents were provided to the Administrative Agent in connection with such
Designated Borrower becoming a Guarantor (and are applicable in the context of
such Guarantor’s new role as a Borrower);

 

-106-



--------------------------------------------------------------------------------

(iii)    delivery by the Designated Borrower of each note requested by any
Lender having a Revolving Commitment;

(iv)    the Administrative Agent receiving information with respect to the
Designated Borrower required under applicable “know-your-customer” and
anti-money laundering rules and regulations reasonably requested by any Lender
having a Revolving Commitment; and

(v)    the Administrative Agent shall be reasonably satisfied that, with respect
to any such wholly-owned Subsidiary which is not a Domestic Subsidiary, the
applicable Lenders to such Designated Borrower may make Advances and other
extensions of credit to such Subsidiary in such person’s jurisdiction of
organization in compliance with applicable laws and regulations, without being
required or qualified to do business in such jurisdiction and without being
subject to any unreimbursed or unindemnified Taxes or other expense.

SECTION 9.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any of the parties
hereto, each party hereto (for purposes of this Section 9.18, the “Acknowledging
Party”) acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority,
and each Acknowledging Party agrees and consents to, and acknowledges and agrees
to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to the Acknowledging Party by any party hereto that is an EEA Financial
Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to the Acknowledging Party or
otherwise conferred on the Acknowledging Party, and that such shares or other
instruments of ownership will be accepted by the Acknowledging Party in lieu of
any rights with respect to any such liability under this Agreement or any other
Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]

 

-107-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

STERIS PLC, as a Borrower and as a Guarantor By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   Chief Financial Officer STERIS
CORPORATION, as a Borrower and as a Guarantor By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   Senior Vice President,     Chief
Financial Officer and Treasurer SOLAR NEW US HOLDING CO, LLC, as a Guarantor By:
 

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President SOLAR NEW US PARENT CO, LLC, as
a Guarantor By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President SOLAR US ACQUISITION CO, LLC,
as a Guarantor By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President AMERICAN STERILIZER COMPANY, as
a Guarantor By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President



--------------------------------------------------------------------------------

SYNERGY HEALTH US HOLDINGS, INC., as a Guarantor By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President STERIS INC., as a Guarantor By:
 

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President ISOMEDIX INC., as a Guarantor
By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President ISOMEDIX OPERATIONS INC., as a
Guarantor By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President STERIS INSTRUMENT MANAGEMENT
SERVICES, INC., as a Guarantor By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President STERIS EUROPE, INC., as a
Guarantor By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President UNITED STATES ENDOSCOPY GROUP,
INC., as a Guarantor By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   President



--------------------------------------------------------------------------------

SYNERGY HEALTH LIMITED, as a Guarantor By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   Director SYNERGY HEALTH HOLDINGS LIMITED,
as a Guarantor By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   Director SYNERGY HEALTH STERILISATION UK
LIMITED, as a Guarantor By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   Director SYNERGY HEALTH (UK) LIMITED, as
a Guarantor By:  

/s/ Michael J. Tokich

  Name:   Michael J. Tokich   Title:   Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, a Lender and an Issuing Bank

By:  

/s/ Brendan Korb

  Name:   Brendan Korb   Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender and an Issuing Bank

By:  

/s/ Arthur Byasiima

  Name:   Arthur Byasiima   Title:   Vice President



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as Lender and an Issuing Bank

By:  

/s/ Douglas Gardner

  Name:   Douglas Gardner   Title:   Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Joseph G. Moran

  Name:   Joseph G. Moran   Title:   Senior Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A.,   as a Lender By:  

/s/ Alvaro De Velasco

  Name:   Alvaro De Velasco   Title:   Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:  

/s/ James D. Weinstein

  Name:   James D. Weinstein   Title:   Managing Director



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Thomas M. Priedeman

  Name:   Thomas M. Priedeman   Title:   Assistant Vice President



--------------------------------------------------------------------------------

DNB CAPITAL LLC,

as a Lender

By:  

/s/ Kristie Li

  Name:   Kristie Li   Title:   Senior Vice President By:  

/s/ Kristie Birkeland Sorsensen

  Name:   Kristie Birkeland Sorsensen   Title:   Senior Vice President     Head
of Corporate Banking



--------------------------------------------------------------------------------

SANTANDER BANK, N.A.,

as a Lender

By:  

/s/ Thomas F. McNamara

  Name:   Thomas F. McNamara   Title:   Senior Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Ross Graney

  Name:   Ross Graney   Title:   Assistant Vice President



--------------------------------------------------------------------------------

SVENSKA HANDELSBANKEN AB (publ) NEW YORK BRANCH,

as a Lender

By:  

/s/ Steve Cox

  Name:   Steve Cox   Title:   Senior Vice President By:  

/s/ Johan Sander

  Name:   Johan Sander   Title:   Vice President



--------------------------------------------------------------------------------

Schedule I

Commitments

 

Name of Lender

   Revolving
Commitment  

JPMorgan Chase Bank, N.A.

   $ 125,000,000.00  

Bank of America, N.A.

   $ 125,000,000.00  

KeyBank National Association

   $ 125,000,000.00  

PNC Bank, National Association

   $ 110,000,000.00  

Citibank, N.A.

   $ 110,000,000.00  

Sumitomo Mitsui Banking Corporation

   $ 82,500,000.00  

U.S. Bank National Association

   $ 82,500,000.00  

DNB Capital LLC

   $ 82,500,000.00  

Santander Bank, N.A.

   $ 82,500,000.00  

HSBC Bank USA, National Association

   $ 40,000,000.00  

Svenska Handelsbanken AB (publ) New York Branch

   $ 35,000,000.00  

Part I – Lenders (other than UK Non-Bank Lenders)

[Held with the Administrative Agent].

Part II – Lenders (UK Non-Bank Lenders)

None.



--------------------------------------------------------------------------------

Schedule II

Administrative Agent’s Office; Certain Addresses for Notices

If to the Borrowers:

Michael J. Tokich

STERIS Corporation

5960 Heisley Road

Mentor, Ohio 44060

Telephone: 440-392-7134

Facsimile: 440-350-7082

e-mail: Mike_Tokich@steris.com

If to the Administrative Agent:

JPMorgan Chase Bank, N.A., as Administrative Agent

10 South Dearborn

Floor L2

Attn: Nanette Wilson

Chicago, IL 60603

Facsimile: 844-490-5663

e-mail: Nanette.wilson@jpmorgan.com;

JPM.Agency.Servicing.1@jpmorgan.com

With a copy to (for Alternative Currency Advances and Letters of Credit):

c/o J.P. Morgan Europe Limited

Loans Agency 6th floor

25 Bank Street, Canary Wharf

London E145JP

United Kingdom

e-mail: loan_and_agency_london@jpmorgan.com



--------------------------------------------------------------------------------

Schedule III

Swingline Commitments

 

Name of Lender

   Swingline
Commitment  

JPMorgan Chase Bank, N.A.

   $ 37,500,000  

PNC Bank National Association

   $ 37,500,000  



--------------------------------------------------------------------------------

Schedule IV

Existing Letters of Credit

[Held with the Administrative Agent]



--------------------------------------------------------------------------------

Schedule 4.01(f)

Legal Proceedings

 

1. FDA Warning Letter received May 31, 2012 by Albert Browne Limited, a
subsidiary of STERIS Corporation



--------------------------------------------------------------------------------

Schedule 5.01(i)

Affiliate Transactions

None.



--------------------------------------------------------------------------------

Schedule 5.02(a)

Liens

None.



--------------------------------------------------------------------------------

Schedule 5.02(e)

Subsidiary Indebtedness

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

Date:             ,         

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

[10 South Dearborn Street, Floor L2

Chicago, Illinois 60603-2300

Attention: Nanette Wilson

Telecopy No.: 844-490-5663

Email: Nanette.wilson@jpmorgan.com

    jpm.agency.servicing.4@jpmchase.com]1

[c/o J.P. Morgan Europe Limited

Loans Agency 6th floor

25 Bank Street, Canary Wharf

London E145JP

United Kingdom

e-mail: loan_and_agency_london@jpmorgan.com]2

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 23, 2018
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among STERIS plc, STERIS Corporation, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the Guarantors and Lenders from
time to time party thereto. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

The Borrower executing this notice hereby requests a Borrowing in accordance
with Section 2.02 of the Credit Agreement:

 

  1. On                                          (a Business Day).

 

  2. In the aggregate principal amount of                     3

 

  

 

1  To be used for Advances denominated in Dollars.

2  To be used for Advances denominated in an Alternative Currency.

3  Must comply with definition of Applicable Minimum Amount.



--------------------------------------------------------------------------------

  3. Type of Borrowing (Base Rate Advance or Eurocurrency Rate Advance):
                                                             

 

  4. Agreed currency:                                         

 

  5. Initial Interest Period (if a Eurocurrency Rate Advance):          months.

 

  6. [The location and number of the applicable Borrower’s account to which the
proceeds of the Borrowing are to be disbursed has been previously provided to
the Administrative Agent in writing and the Administrative Agent is authorized
to send such proceeds to such account;] [The Borrower hereby designates the
following account for the disbursement of the proceeds of the Borrowing, and the
Administrative Agent is authorized to send such proceeds to the following
account and to disregard any previously provided account instructions when
distributing the proceeds of this Borrowing:                     ]

 

  7. If conditioned on the occurrence of any event, description of such event:
                                         
                                       

[Signature Page Follows.]



--------------------------------------------------------------------------------

[STERIS plc] [STERIS CORPORATION] [DESIGNATED BORROWER] By:  

                                  

Name:  

                     

Title:  

                     



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Assignment Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement defined below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Assignment Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the letters of credit included in such
facilities8) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

4  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

5  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

6  Select as appropriate.

7  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

8  Include all applicable sub-facilities.



--------------------------------------------------------------------------------

1.    Assignor[s]:                                          
                        

 

                                                                              

[Assignor [is] [is not] a Defaulting Lender]

2.    Assignee[s]:                                          
                        

 

                                                                               

[for each Assignee, indicate [Affiliate] of [identify Lender]]

3.    Borrower(s):                                          
                        

4.    Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement

5.    Credit Agreement: Credit Agreement, dated as of March 23, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among STERIS plc, STERIS Corporation, JPMorgan
Chase Bank, N.A., as Administrative Agent and the Guarantors and the Lenders
from time to time party thereto. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

6.    Assigned Interest[s]:9

 

Assignor[s]10

   Assignee[s]11      Aggregate Amount
of Commitment
/Advances
for all Lenders12      Amount of
Commitment/
Advances
Assigned      Percentage
Assigned of
Commitment/
Advances13     CUSIP
Number         $                   $                          %         

 

 

    

 

 

    

 

 

          $           $                  %         

 

 

    

 

 

    

 

 

          $           $                  %         

 

 

    

 

 

    

 

 

   

 

 

9  The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

10  List each Assignor, as appropriate.

11  List each Assignee and, if available, its market entity identifier, as
appropriate.

12  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the trade date and the Assignment Date.

13  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.



--------------------------------------------------------------------------------

[7.    Trade Date:                     ]14

Assignment Date:             , 20      [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE ASSIGNMENT DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

 

14  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the trade date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]15 [NAME OF ASSIGNOR] By:  

                     

  Title: [NAME OF ASSIGNOR] By:  

                     

  Title: ASSIGNEE[S]16 [NAME OF ASSIGNEE] By:  

                     

  Title: [NAME OF ASSIGNEE] By:  

                     

  Title:

 

Consented to and Accepted:

[JPMORGAN CHASE BANK, N.A., as
Administrative Agent]17

By:  

                     

  Title: Consented to:

 

  

 

15  Add additional signature blocks as needed. Include both fund/pension plan
and manager making the trade (if applicable).

16  Add additional signature blocks as needed.

17  If required under the Credit Agreement.



--------------------------------------------------------------------------------

[JPMORGAN CHASE BANK, N.A., as Swingline Lender and Issuing Bank]18

By:  

                     

  Title:

[BANK OF AMERICA, N.A., as Issuing Bank]19

By:  

                     

  Title:

[KEYBANK NATIONAL ASSOCIATION, as Issuing Bank]20

By:  

                     

  Title:

[PNC BANK NATIONAL ASSOCIATION, as Swingline Lender]21

By:  

                     

  Title: Consented to:

[STERIS plc][STERIS CORPORATION][DESIGNATED BORROWER

By:  

                     

  Title:

 

 

18  If required under the Credit Agreement. Add any other Swingline Lenders or
Issuing Banks as applicable.

19  If required under the Credit Agreement.

20  If required under the Credit Agreement.

21  If required under the Credit Agreement.



--------------------------------------------------------------------------------

[                    ]22

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1.    Representations and Warranties.

1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.07 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.07 of the Credit Agreement), (iii) from and after the Assignment Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 4.01(e) or 5.01(j) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate

 

22  Describe Credit Agreement at option of Administrative Agent.



--------------------------------------------------------------------------------

at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.    UK Tax Matters.23

2.1    The New Lender confirms, for the benefit of the Administrative Agent and
without any liability to any Loan Party, that it is:

 

  (a) [a Qualifying Lender (other than a Treaty Lender);]

 

  (b) [a Treaty Lender;]

 

  (c) [not a Qualifying Lender].24

2.2    [The New Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
is either:

 

  (a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
and falls to it by reason of Part 17 of the CTA; or

 

  (c) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account chargeable interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.]25

2.3    [The New Lender confirms that it holds a passport under the HMRC DT
Treaty Passport scheme (reference number [    ]) and is tax resident in
[                    ]26, so that interest payable to it by borrowers is
generally subject to the full exception from UK withholding tax, and requests
that the Borrower notify:

 

  (a) each relevant Borrower which is a party as a Borrower as at the Transfer
Date; and

 

 

23  The following confirmations should be included, as applicable, in respect of
the assignment of a loan made to STERIS plc or any Borrower incorporated or
resident for tax purposes in the United Kingdom.

24  Delete as applicable – each New Lender is required to confirm which of these
three categories it falls within.

25  Include if New Lender comes within paragraph (i)(2) of the definition of
Qualifying Lender.

26  Insert jurisdiction of tax residence.



--------------------------------------------------------------------------------

  (b) each relevant Borrower which becomes a Borrower after the Transfer Date,

that it wishes that scheme to apply to the Credit Agreement.]27]

3.    Payments. From and after the Assignment Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Assignment Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Assignment Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Assignment Date to [the][the relevant] Assignee.

4.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

27  Include if New Lender holds a passport under the HMRC DT Treaty Passport
scheme and wishes that scheme to apply to the Credit Agreement.



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

STB DRAFT: 3/6/18               

EXHIBIT C-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-US Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 23, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among STERIS plc, STERIS Corporation, JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                     

  Name:   Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-US Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 23, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among STERIS plc, STERIS Corporation, JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                     

  Name:   Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-US Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 23, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among STERIS plc, STERIS Corporation, JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                     

  Name:   Title:

Date:            , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-US Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of March 23, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among STERIS plc, STERIS Corporation, JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:            , 20[    ]



--------------------------------------------------------------------------------

Exhibit D

[FORM OF] BORROWER JOINDER AGREEMENT

This Borrower Joinder Agreement (this “Agreement”) dated as of [            ] is
among STERIS Corporation (“STERIS Corporation”), STERIS plc (“STERIS plc”),
[                     ] (the “New Designated Borrower”) and JPMorgan Chase Bank,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the Lenders under the Credit Agreement referred to below.

RECITALS

WHEREAS, reference is made to the Credit Agreement dated as of March 23, 2018
(as amended, amended and restated, supplemented or otherwise modified and in
effect on the date hereof, the “Credit Agreement”), among STERIS Corporation, as
a Borrower, STERIS plc, as a Borrower, the Guarantors parties thereto from time
to time, the Lenders parties thereto and the Administrative Agent.

WHEREAS, pursuant to and subject to the terms of Section 9.17 of the Credit
Agreement, STERIS plc may designate any wholly-owned Subsidiary as a Borrower
under any Revolving Commitments;

WHEREAS, the New Designated Borrower is a wholly-owned Subsidiary of STERIS plc;

WHEREAS, STERIS plc and the New Designated Borrower desire that the New
Designated Borrower become a Designated Borrower under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of each Lender to make
Revolving Advances to the New Designated Borrower that STERIS plc, the New
Designated Borrower and the Administrative Agent shall have executed and
delivered this Agreement to the Administrative Agent.

Accordingly, the parties hereto agree as follows:

Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein.

Section 2. Designation. STERIS plc hereby designates the New Designated Borrower
as a Borrower under the Revolving Commitments.

Section 3. Joinder. Upon execution of this Agreement by STERIS plc, the New
Designated Borrower and the Administrative Agent and the satisfaction of the
other applicable conditions set forth in Section 9.17, the New Designated
Borrower shall be a party to the Credit Agreement and a “Designated Borrower”
and a “Borrower” for all purposes thereof. The New Designated Borrower hereby
agrees to be bound by all provisions of the Credit Agreement and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Designated Borrower and a Borrower under the
Credit Agreement and the other Loan Documents.



--------------------------------------------------------------------------------

Section 4. Representations and Warranties. The New Designated Borrower hereby
represents and warrants as of the date hereof after giving effect hereto that
the representations and warranties of the Loan Parties set forth in Sections
4.01(a) through (d) of the Credit Agreement are, as to the New Designated
Borrower and assuming each reference to “this Agreement” in such representations
and warranties is a reference to this Agreement, true and correct in all
material respects (except that any representation or warranty which is already
qualified as to materiality or by reference to Material Adverse Effect shall be
true and correct in all respects as so qualified) on and as of such date.

Section 5. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 6. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 7. Miscellaneous. This Agreement shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Borrower Joinder
Agreement to be duly executed and delivered as of the day and year first above
written.

 

STERIS plc,

as a Borrower

By:  

                                          

  Name:   Title:

STERIS CORPORATION,

as a Borrower

By:  

                                          

  Name:   Title:

[                    ],

as the New Designated Borrower

By:  

                                          

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent

By:  

                                          

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit E

[FORM OF] GUARANTOR JOINDER AGREEMENT

This Guarantor Joinder Agreement (this “Agreement”) dated as of
[                    ] is made by each of the parties on Schedule I hereto (the
“Additional Guarantors”), in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Lenders under the Credit Agreement referred to below.

RECITALS

WHEREAS, reference is made to the Credit Agreement dated as of March 23, 2018
(as amended, amended and restated, supplemented or otherwise modified and in
effect on the date hereof, the “Credit Agreement”), among STERIS plc (“STERIS
plc”), as a Borrower, STERIS Corporation (“STERIS Corporation”), as a Borrower,
the Guarantors parties thereto from time to time, the Lenders parties thereto
and the Administrative Agent.

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Advances to the Borrowers upon the terms and subject to the conditions set
forth therein;

WHEREAS, each Additional Guarantor is a wholly-owned Subsidiary of STERIS plc;

WHEREAS, the proceeds of the Advances will be used in part to enable the
Borrowers to make valuable transfers to the Additional Guarantors in connection
with the operation of their respective businesses;

WHEREAS, each Additional Guarantor acknowledges that it will derive a
substantial direct or indirect benefit from the making of the Advances; and

Accordingly, the parties hereto agree as follows:

Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein.

Section 2. Joinder. As of the date hereof, each Additional Guarantor hereby
agrees that it shall become a “Guarantor” under and for all purposes of the
Credit Agreement with the same force and effect as if originally named therein
as a Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor under the
Credit Agreement and the other Loan Documents, including those set forth in
ARTICLE VIII of the Credit Agreement.

Section 3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 4. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which



--------------------------------------------------------------------------------

when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier, facsimile or in
a .pdf or similar file shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 5. Miscellaneous. This Agreement shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Guarantors have caused this Guarantor Joinder
Agreement to be duly executed and delivered as of the day and year first above
written.

 

[                     ]28 By:  

                                          

  Name:   Title:

Acknowledged:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:  

                                                              

  Name:               Title:            

 

 

28  Insert applicable legal names



--------------------------------------------------------------------------------

Schedule I